Exhibit 10.1



SECOND AMENDMENT AND JOINDER TO
AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT


This SECOND AMENDMENT AND JOINDER TO AMENDED AND RESTATED LOAN, GUARANTY AND
SECURITY AGREEMENT (this “Amendment”) is dated as of May 31, 2019, and is
entered into by and among TURTLE BEACH CORPORATION, a Nevada corporation,
formerly known as Parametric Sound Corporation (“TBC”), VOYETRA TURTLE BEACH,
INC., a Delaware corporation (“Voyetra”; and together with TBC, individually as
an, “Existing US Borrower,” and individually and collectively, jointly and
severally, the “Existing US Borrowers”), TBC HOLDING COMPANY LLC, a Delaware
limited liability company (“TBC Holding” or “Additional US Borrower”; and
together with the Existing US Borrowers, individually, as a “US Borrower” and
individually and collectively, jointly and severally, the “US Borrowers”),
TURTLE BEACH EUROPE LIMITED, a company limited by shares and incorporated in
England and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually,
“Borrower,” and individually and collectively, “Borrowers”), VTB HOLDINGS, INC.,
a Delaware corporation (“VTB” or “Existing US Guarantor”; and together with
Existing US Borrowers, individually, a “Existing UK Guarantor,” and individually
and collectively, jointly and severally, “Existing UK Guarantors”; and together
with Additional US Borrower, individually, a “UK Guarantor” and individually and
collectively, jointly and severally, the “UK Guarantors”; UK Guarantors and
Existing US Guarantor, individually, a “Guarantor,” and individually and
collectively, “Guarantors”), the financial institutions party hereto as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent, collateral agent and security trustee for
Lenders (in such capacities, together with its successors and assigns in such
capacities, “Agent”).
 
RECITALS
 
A. WHEREAS, Existing Borrowers, Existing US Guarantor, Agent, and Lenders have
entered into that certain Amended and Restated Loan, Guaranty and Security
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Loan Agreement” and as amended by this
Amendment and as further amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Loan Agreement”), dated as of
March 5, 2018; and
 
B. WHEREAS, the US Obligors have informed Agent that Voyetra formed a Delaware
limited liability company, TBC Holding, and the Obligors desire to join TBC
Holding as a US Borrower and UK Guarantor under the Loan Agreement;
 
C. WHEREAS, the Obligors have requested to (a) join TBC Holding as a US Borrower
and UK Guarantor under the Loan Agreement and (b) that the Loan Agreement be
amended in certain respects and for ease of reference, be restated as set forth
in Exhibit A hereto; and
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
ARTICLE I
AGREEMENTS
 
1.1      Definitions.  Initially capitalized terms used but not otherwise
defined in this Agreement shall have the respective meanings given thereto in
the Loan Agreement, as amended hereby.
 

--------------------------------------------------------------------------------

1.2      Recitals. The Recitals above are incorporated herein as though set
forth in full and the Obligors stipulate to the accuracy of each of the
Recitals.
 
1.3      Amendments to the Loan Agreement.  The Loan Agreement is, as of the
date hereof, and subject to the satisfaction of the applicable conditions
precedent set forth in Section IV of this Amendment, hereby amended as set forth
in Exhibit A, with all revisions to the Loan Agreement reflected in Exhibit A in
redlined format (i.e. to delete the stricken text (indicated textually in the
same manner as the following example:  stricken text) and (b) to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text).  The amendments to the Loan Agreement are
limited to the extent specifically set forth herein and no other terms,
covenants or provisions of the Loan Agreement, as applicable, are intended to be
affected hereby.
 
1.4      Amendments to Exhibits to the Loan Agreement. The following Exhibits to
the Loan Agreement are hereby amended as follows: (1) Exhibit A (Form of
Assignment and Acceptance) shall be amended as set forth on Exhibit A with all
revisions to the Exhibit reflected in Exhibit A in redlined format (i.e. to
delete the stricken text (indicated textually in the same manner as the
following example:  stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) and (2) Exhibit B (Form of Assignment) shall be amended
as set forth on Exhibit A with all revisions to the Exhibit reflected in Exhibit
A in redlined format (i.e. to delete the stricken text (indicated textually in
the same manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text). The amendments to the Exhibits to the Loan
Agreement are limited to the extent specifically set forth herein and no other
terms, covenants or provisions of the Exhibits to the Loan Agreement, as
applicable, are intended to be affected hereby.
 
1.5      Amendments to Schedules of the Loan Agreement.  The Schedules of the
Loan Agreement are hereby amended and restated in their entireties as attached
in Exhibit B hereto.
 
ARTICLE II
JOINDER OF TBC HOLDING AS US BORROWER AND AS UK GUARANTOR
 
2.1      Joinder of TBC Holding as US Borrower and Borrower to the Loan
Agreement.  TBC Holding hereby agrees to assume all of the obligations of a
“Borrower” and a “US Borrower” under the Loan Agreement and the other Loan
Documents and TBC Holding, Agent and Lenders hereby agree that TBC Holding shall
be a “Borrower” and a “US Borrower” and be bound as “Borrower” and “US Borrower”
under the terms of the Loan Agreement and the other Loan Documents as if TBC
Holding had been an original signatory thereto and agrees to be bound by all of
the provisions of the Loan Agreement and the other Loan Documents.  Each party
hereto acknowledges and agrees that each reference in the Loan Agreement and the
other Loan Documents to “Borrowers” and “US Borrower” shall mean all Borrowers
and all US Borrowers, as the context applies, including TBC Holding, and a
reference to a “Borrower” and “US Borrower” in any Loan Document shall mean any
one of such Borrowers or US Borrowers as the context requires.
 
2.2      Joinder of TBC Holding as UK Guarantor and Guarantor to the Loan
Agreement.  TBC Holding hereby agrees to assume all of the obligations of a
“Guarantor” and a “UK Guarantor” under the Loan Agreement and the other Loan
Documents and TBC Holding, Agent and Lenders hereby agree that TBC Holding shall
be a “Guarantor” and a “UK Guarantor” and be bound as “Guarantor” and a “UK
Guarantor” under the terms of the Loan Agreement and the other Loan
 

--------------------------------------------------------------------------------

Documents as if TBC Holding had been an original signatory thereto and agrees to
be bound by all of the provisions of the Loan Agreement and the other Loan
Documents.
 
2.3     Security Interests.  In furtherance of the foregoing, and to secure the
prompt payment and performance of its Obligations (as a US Borrower and as a UK
Guarantor), TBC Holding hereby assigns, pledges, and grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of its right, title and interest in, to and under the Collateral, whether now
owned or hereafter acquired and wherever located. TBC Holding hereby authorizes
Agent to file any financing statement that describes the Collateral as “all
assets” or “all personal property” of TBC Holding, or words to similar effect.
TBC Holding hereby agrees to be bound by all of the provisions of the Loan
Agreement and the other Loan Documents. Notwithstanding the foregoing, no
security interest is granted in or Lien granted upon any Excluded Assets of TBC
Holding.
 
2.4     Loan Documents.  TBC Holding acknowledges and confirms that it has
received a copy of the Loan Agreement and the schedules and exhibits thereto and
each Loan Document and the schedules and exhibits thereto.
 
2.5    Continuance of Obligations. Each Obligor confirms that the Loan Agreement
is, and upon TBC Holding becoming a Borrower, US Borrower, Guarantor and UK
Guarantor, shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately upon TBC Holding becoming a Borrower, US
Borrower, Guarantor and UK Guarantor, the terms “Obligations,” and “US
Guaranteed Obligations” and “US Guaranteed Obligation,” as used in the Loan
Agreement, shall include all obligations of TBC Holding under the Loan Agreement
and under each other Loan Document.
 
2.6    Further Assurances. Promptly following request, each of the Obligors,
including TBC Holding, shall deliver such instruments and agreements, and shall
take such commercially reasonable further actions, as Agent in its Permitted
Discretion reasonably deems necessary and appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Article II.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
 
3.1    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Loan Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.
 
3.2    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Loan Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.
 
3.3    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.
 

--------------------------------------------------------------------------------

3.4    Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.
 
ARTICLE IV
CONDITIONS PRECEDENT AND FURTHER ACTIONS
 
4.1      Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance reasonably satisfactory to Agent, unless
otherwise agreed to by the Agent:
 
(a)      Each Obligor shall have delivered to Agent duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
Obligors, Agent and Lenders;
 
(b)      Borrowers shall have delivered to Agent duly executed counterparts of
the Second Amendment Fee Letter;
 
(c)      Agent shall have received good standing certificates (to the extent
such concept exists and is applicable under the requirements of Applicable Law
of the relevant jurisdiction) for each Obligor other than UK Borrower, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization;
 
(d)      Agent shall have received a certificate of a duly authorized officer of
each Obligor (or a director in the case of a UK Borrower), certifying (i) that
the Organic Documents of such Obligor most recently certified and delivered to
the Agent prior to the Second Amendment Effective Date remain in full force and
effect on the Second Amendment Effective Date without modification or amendment
since such prior delivery; (ii) that an attached copy of resolutions (of, in the
case of a UK Borrower, its board of directors and all the holders of its Equity
Interests) authorizing execution and delivery of the Amendment and other Loan
Documents to which it is a party is true and complete, and that such resolutions
are in full force and effect, were duly adopted, and have not been amended,
modified or revoked; and (iii) to the title, name and signature of each Person
authorized to sign the applicable Loan Documents;
 
(e)      Agent shall have received a written opinion in form and substance
reasonably satisfactory to Agent from (i) Morgan, Lewis & Bockius LLP, legal
counsel to TBC Holding and (ii) Norton Rose Fulbright LLP, legal counsel to the
Agent and Lenders as to English law; and
 
(f)      Agent shall have received the final executed Roccat Acquisition
Agreement and all material agreements related thereto and evidence that all
conditions precedent to the Roccat Transaction have been satisfied (other than
any consents required under this Amendment), each in form and substance
reasonably satisfactory to Agent.
 
4.2      Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.
 
ARTICLE V
COSTS AND EXPENSES
 

--------------------------------------------------------------------------------

Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay immediately following demand: (a) all reasonable and documented
out-of-pocket costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant to this Amendment (including, without limitation,
the Second Amendment Fee as set forth under that certain Second Amendment Fee
Letter) and any and all subsequent amendments, modifications, and supplements to
this Amendment, including, without limitation, the reasonable and documented
out-of-pocket costs and fees of Agent’s legal counsel; and (b) all reasonable
and documented out-of-pocket costs and expenses reasonably incurred by Agent in
connection with the enforcement or preservation of any rights under the Loan
Agreement, this Amendment, and/or the other Loan Documents, including, without
limitation, the reasonable and documented out-of-pocket costs and fees of
Agent’s legal counsel.
 
ARTICLE VI
MISCELLANEOUS
 
6.1     No Course of Dealing. The amendments and consents set forth herein are a
one-time accommodation only and relate only to the matters set forth in
Article II herein. The amendments and consents are not amendments or consents to
any other deviation of the terms and conditions of the Loan Agreement or any
other Loan Document unless otherwise expressly agreed to by Agent and Lenders in
writing.
 
6.2      Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
 
6.3     Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.  Any failure by Obligors to comply
with any of the terms and conditions of this Amendment shall constitute an
immediate Event of Default.
 
6.4     Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other equivalent governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.
 
6.5      Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and
 

--------------------------------------------------------------------------------

effect and the Loan Agreement and the other Loan Documents shall continue to
secure the payment and performance of all of the Obligations.
 
6.6      Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lender signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Loan Agreement.
 
6.7      Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment may be executed and
delivered by facsimile or electronic mail, and will have the same force and
effect as manually signed originals.
 
6.8      Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
 
6.9      Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.
 
6.10    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
6.11    Release.
 
(a)      EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.
 
(b)      EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE,
AND EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

--------------------------------------------------------------------------------

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
(c)      EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH
RESPECT TO SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS
AMENDMENT AND THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS
NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.


6.12     Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
 


 
 [Remainder of Page Intentionally Left Blank]















 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
 
BORROWERS:


TURTLE BEACH CORPORATION, a Nevada
corporation, formerly known as Parametric Sound
Corporation


By:   _____________________________________________________________
Name:
Title:




VOYETRA TURTLE BEACH, INC.,
a Delaware corporation


By:   _____________________________________________________________
Name:
Title:







TURTLE BEACH EUROPE LIMITED,

a company limited by shares and incorporated in
England and Wales with company number 03819186


By:   _____________________________________________________________
Name:
Title:




TBC HOLDING COMPANY LLC,
a Delaware limited liability company


By:   _____________________________________________________________
Name:
Title:






--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Agent and Lender
 


By:   _____________________________________________________________
Name:
Title:


--------------------------------------------------------------------------------

GUARANTOR CONSENT
 
The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 6.11 of the Amendment.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

VTB HOLDINGS, INC.,
a Delaware corporation
 


By:   _____________________________________________________________
Name:
Title:







TBC HOLDING COMPANY LLC,
a Delaware limited liability company


By:   _____________________________________________________________
Name:
Title:


--------------------------------------------------------------------------------

Exhibit A
 
Attached hereto
 

 






















--------------------------------------------------------------------------------

Execution VersionExhibit A to Second Amendment and Joinder to
EXHIBIT A


TO


FIRST AMENDMENT TO AMENDED AND RESTATED
LOAN, GUARANTY AND SECURITY AGREEMENT
 Amended and Restated Loan, Guaranty and Security Agreement




 
EXHIBIT A
TO
SECOND AMENDMENT AND JOINDER TO AMENDED AND RESTATED
LOAN, GUARANTY AND SECURITY AGREEMENT
 
_____________________________________________________________________________
 
AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
 
Dated as of March 5, 2018
 
_____________________________________________________________________________
 
TURTLE BEACH CORPORATION
(FORMERLY KNOWN AS PARAMETRIC SOUND CORPORATION),
as a US Borrower and a UK Guarantor


VOYETRA TURTLE BEACH, INC.,
as a US Borrower and a UK Guarantor


TURTLE BEACH EUROPE LIMITED,
as UK Borrower
 


and,


TBC HOLDING COMPANY LLC,
as a US Borrower and a UK Guarantor,


and


VTB HOLDINGS, INC.,
as a US Guarantor and a UK Guarantor,
 

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent, Sole Lead Arranger and Sole Bookrunner
 
______________________________________________________________________________
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
Table of Contents
 

 
PageARTICLE 1                DEFINITIONS; RULES OF CONSTRUCTION
1
1.1
Definitions
1
1.2
Accounting Terms
40
1.3
Uniform Commercial Code
40
1.4
Certain Matters of Construction
40
1.5
Currency Equivalents.
41
ARTICLE 2
CREDIT FACILITIES
41
2.1
Revolver Commitment.
41
2.2
[Reserved].
44
2.3
Letter of Credit Facility.
44
ARTICLE 3
INTEREST, FEES AND CHARGES
46
3.1
Interest.
46
3.2
Fees.
50
3.3
Computation of Interest, Fees, Yield Protection
50
3.4
Reimbursement Obligations
50
3.5
Illegality
51
3.6
Inability to Determine Rates
51
3.7
Increased Costs; Capital Adequacy.
51
3.8
Mitigation
53
3.9
Funding Losses
53
3.10
Maximum Interest
53
ARTICLE 4
REVOLVER LOAN ADMINISTRATION
53
4.1
Manner of Borrowing and Funding Revolver Loans.
53
4.2
Defaulting Lender
55
4.3
Number and Amount of Interest Period Loans; Determination of Rate.
55
4.4
Borrower Agent
56
4.5
One Obligation.
56
4.6
Effect of Termination
56
ARTICLE 5
PAYMENTS
57
5.1
General Payment Provisions
57
5.2
Repayment of Revolver Loans
57





       (i)
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
5.3
Mandatory Prepayments5.3.1
57
5.4
Payment of Other Obligations
57
5.5
Marshaling; Payments Set Aside
57
5.6
Application and Allocation of Payments.
57
5.7
Dominion Account
60
5.8
Account Stated
60
5.9
Taxes
60
5.10
Lender Tax Information.
61
5.11
Nature and Extent of Each US Borrower’s Liability.
63
5.12
United Kingdom Tax Matters.
65
ARTICLE 6
CONDITIONS PRECEDENT
70
6.1
Conditions Precedent to Initial Revolver Loans
70
6.2
Conditions Precedent to All Credit Extensions
72
6.3
Post-Second Amendment Effective Date Conditions
72
ARTICLE 7
COLLATERAL
72
7.1
Grant of Security Interest in US Collateral
72
7.2
Lien on Deposit Accounts; Cash Collateral.
73
7.3
Real Estate Collateral
73
7.4
Other Collateral.
74
7.5
Limitations
74
7.6
Further Assurances
74
7.7
Foreign Subsidiary Stock1.1
74
ARTICLE 8
COLLATERAL ADMINISTRATION
74
8.1
Borrowing Base Reports.
74
8.2
Accounts.
75
8.3
Inventory.
76
8.4
Equipment.
76
8.5
Deposit Accounts
77
8.6
Administration of Equity Interests and Instruments.
77
8.7
Administration of Investment Property.
78
8.8
Administration of Letter of Credit Rights
79



       (ii)
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
8.9
General Provisions.
79
8.10
Power of Attorney
80
8.11
Intellectual Property.
81
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
83
9.1
General Representations and Warranties
83
9.2
Complete Disclosure
89
ARTICLE 10
COVENANTS AND CONTINUING AGREEMENTS
89
10.1
Affirmative Covenants
89
10.2
Negative Covenants
93
10.3
Financial Covenants
99
ARTICLE 11
GUARANTY
99
11.1
Guaranty by US Guarantors
99
11.2
Guaranty by UK Guarantors.
99
11.3
Evidence of Debt
100
11.4
No Setoff or Deductions; Taxes; Payments
101
11.5
Rights of Lender
101
11.6
Certain Waivers
101
11.7
Obligations Independent
102
11.8
Subrogation
102
11.9
Termination; Reinstatement
102
11.10
Subordination
102
11.11
Stay of Acceleration
102
11.12
Miscellaneous
102
11.13
Condition of Borrowers
103
11.14
Setoff
103
11.15
Representations and Warranties
103
11.16
Additional Guarantor Waivers and Agreements.
103
ARTICLE 12
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
104
12.1
Events of Default
104
12.2
Remedies upon Default
106
12.3
License
106



       (iii)
-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
12.4
Setoff
107
12.5
Remedies Cumulative; No Waiver.
107
ARTICLE 13
AGENT
107
13.1
Appointment, Authority and Duties of Agent.
107
13.2
Agreements Regarding Collateral and Borrower Materials.
109
13.3
Reliance By Agent
110
13.4
Action Upon Default
110
13.5
Ratable Sharing
110
13.6
Indemnification
110
13.7
Limitation on Responsibilities of Agent
110
13.8
Successor Agent and Co-Agents.
111
13.9
Due Diligence and Non-Reliance
111
13.10
Remittance of Payments and Collections.
111
13.11
Individual Capacities
112
13.12
Titles
112
13.13
Bank Product Providers
112
13.14
No Third Party Beneficiaries
112
ARTICLE 14
BENEFIT OF AGREEMENT; ASSIGNMENTS
112
14.1
Successors and Assigns
112
14.2
Participations.
113
14.3
Assignments.
113
14.4
Replacement of Certain Lenders
114
14.5
Register
114
ARTICLE 15
MISCELLANEOUS
115
15.1
Consents, Amendments and Waivers.
115
15.2
Indemnity
116
15.3
Notices and Communications.
116
15.4
Performance of Obligors’ Obligations
117
15.5
Credit Inquiries
117
15.6
Severability
117
15.7
Cumulative Effect; Conflict of Terms
117



       (iv)
-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
15.8
Counterparts; Execution
117
15.9
Entire Agreement
118
15.10
Relationship with Lenders
118
15.11
No Advisory or Fiduciary Responsibility
118
15.12
Confidentiality
118
15.13
Reserved.
118
15.14
GOVERNING LAW
119
15.15
Consent to Forum; Bail-In of EEA Financial Institutions.
119
15.16
Waivers by Obligors
120
15.17
Patriot Act Notice
120
15.18
NO ORAL AGREEMENT
120
15.19
Amendment and Restatement of Existing ABL Revolver Loan Agreement
120















       (v)
-v-

--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Assignment and Acceptance
Exhibit B
Assignment Notice
   
Schedule 1.1
Commitments of Lenders
Schedule 1.1C
Eligible Inventory
Schedule 1.1S
Specified Closing Date Holders
Schedule 6.3
Post-RestatementSecond Amendment Effective Date Conditions
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Equity Interests
Schedule 8.6.2
Debt Securities Instruments
Schedule 8.8
Letters of Credit
Schedule 8.9.1
Location of Collateral
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
              Real Property in Special Flood Hazard Zone
Schedule 9.1.11
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
Environmental Matters
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 10.2.1
Permitted Debt; Borrowed Money
Schedule 10.2.2
Existing Liens
Schedule 10.2.17
Existing Affiliate Transactions



 


 


 
-vi-

--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Agreement”), is dated as of March 5, 2018, among TURTLE BEACH CORPORATION, a
Nevada corporation, formerly known as Parametric Sound Corporation (“Parent”),
VOYETRA TURTLE BEACH, INC., a Delaware corporation (“Voyetra”), TBC HOLDING
COMPANY LLC, a Delaware limited liability company (“TBC Holding”); and together
with Parent and Voyetra, individually “US Borrower,” and individually and
collectively, jointly and severally, “US Borrowers”), TURTLE BEACH EUROPE
LIMITED, a company limited by shares and incorporated in England and Wales with
company number 03819186 (“Turtle Beach,” also referred to hereinafter as “UK
Borrower”; and together with US Borrowers, individually “Borrower” and
individually and collectively, “Borrowers”), VTB HOLDINGS, INC., a Delaware
corporation (“VTB” or “US Guarantor”; and together with US Borrowers,
individually a “UK Guarantor” and individually and collectively, jointly and
severally, “UK Guarantors”; UK Guarantors and US Guarantors, individually a
“Guarantor,” and individually and collectively, “Guarantors”); the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as agent collateral agent and security trustee for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
and Bank of America as sole lead arranger and sole book runner for the Lenders.
 
R E C I T A L S:
 
WHEREAS, BorrowersParent, Voyetra, Turtle Beach and GuarantorsVTB have
previously entered into that certain Loan, Guaranty and Security Agreement dated
March 31, 2014 with various lenders party thereto and Bank of America as agent,
pursuant to which Borrowers have obtained revolving lines of credit (as amended,
restated, supplemented or otherwise modified from time to time, the
“ExistingOriginal ABL Revolver Loan Agreement”).
 
WHEREAS, Parent, Voyetra, Turtle Beach and VTB have previously entered into that
certain First Amendment to Loan, Guaranty and Security Agreement dated December
17, 2018 with various lenders party thereto and Bank of America as agent,
pursuant to which the parties thereto amended the Original ABL Revolver Loan
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing ABL Revolver Loan Agreement”).
 
WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders continue
to provide credit facilities to Borrowers to finance their business enterprise
and to amend and restate, in its entirety, the Existing ABL Revolver Loan
Agreement and all loan documents executed in connection therewith.  Lenders are
willing to provide the credit facility and amend and restate the Existing ABL
Revolver Loan Agreement on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
ARTICLE 1        DEFINITIONS; RULES OF CONSTRUCTION
 
1.1         Definitions.  As used herein, the following terms have the meanings
set forth below:
Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, amalgamation, consolidation or combination of a Borrower
or Subsidiary with another Person.
 
-1-

--------------------------------------------------------------------------------

Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through intermediaries, Controls, is Controlled by or is under
common Control with the specified Person.
 
Agent: as defined in the preamble to this Agreement.
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
branches, agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Agreement Currency: as defined in Section 1.5.
 
Allocable Amount: as defined in Section 5.11.3(b).
 
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including all applicable
statutory law, common law and equitable principles, as well as provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.
 
Applicable Margin: the margin set forth below, as determined by the average
daily Availability for the last Fiscal Quarter:
 
Level
 
Fixed Charge Coverage Ratio
US Base Rate Loans
US LIBOR Loans
UK Base Rate Loans
UK LIBOR Loans

US FILO Loans
I
< 1.10:1.00
1.25%
2.00%
1.25%
2.00%
2.75%
II
> 1.10:1.00 ≤
1.20:1.00
1.00%
1.75%
1.00%
1.75%
2.50%
III
> 1.20:1.00 ≤
1.25:1.00
0.75%
1.50%
0.75%
1.50%
2.25%
IV
> 1.25:1.00
0.50%
1.25%
0.50%
1.25%
2.00%


             

The above margins shall be subject to increase or decrease on the first day of
the calendar month following each Fiscal Quarter end based on the most recent
financial statements required to be delivered to Agent as set forth hereunder. 
If Agent is unable to calculate the Fixed Charge Coverage Ratio for a Fiscal
Quarter due to Borrowers’ failure to deliver any financial statement when
required hereunder, then, at the option of Agent or Required Lenders, margins
shall be determined as if Level I were applicable until the first day of the
calendar month following its receipt.
 
Applicable Time Zone:  for borrowings under, and payments due by Borrowers or
Lenders on (a) US Revolver Loans, Pacific time, and (b) UK Revolver Loans,
London time.
 
Approved Fund: any entity that is owned or Controlled by a Lender or Affiliate
of a Lender, and is engaged in making or investing in commercial loans in its
ordinary course of activities.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.
 
-2-

--------------------------------------------------------------------------------

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.
 
Attributable Indebtedness:  on any date, (a) in respect of any capital lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP (or IFRS as it
relates to UK Obligors), and (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP (or, as the context may require, IFRS) if such lease were
accounted for as a capital lease.
 
Available Currency: (i) in the case of a US Borrower, Dollars, and (ii) in the
case of UK Borrower, Sterling, Euro and Dollars.
 
Availability: the sum of US Availability and UK Availability.
 
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.
 
Bank Product: US Bank Product or UK Bank Product, as the context requires.
 
Bank Product Reserve: US Bank Product Reserve or UK Bank Product Reserve, as the
context requires.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) letter of credit reimbursement obligations;
and (d) guaranties of any of the foregoing owing by another Person.
 
Borrower or Borrowers: as defined in the preamble to this Agreement.
 
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.
 
Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.
 
Borrowing Base: the sum of the US Borrowing Base and the UK Borrowing Base.
 
-3-

--------------------------------------------------------------------------------

Borrowing Base Report: a US Borrowing Base Report or a UK Borrowing Base Report,
as the context requires.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California (or, if such day relates to (a) any UK
Revolver Loan or, UK Lender or the determination of LIBOR, any day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, London, or (b) any Revolver Loan denominated in Euro, any day which
is not a TARGET Day.
 
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year; provided, however, that Capital Expenditures shall not include any
such expenditures that are:  (a) made with the proceeds of any contribution of
capital to Parent or sale or issuance by Parent of Equity Interests which are
substantially contemporaneously used for the making of such Capital Expenditure;
(b) Permitted Acquisitions or incurred by any Person acquired in any Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition; (c) made with net proceeds of the sale or other disposition
(including by casualty or condemnation) or a capital asset reinvested in assets
to the extent such reinvestment is commenced within 180 days and completed
within 270 days of the date of such sale or disposition; or (d) financed with
Debt permitted pursuant to Section 10.2.1.
 
Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP (or IFRSLocal GAAP as it relates to UK
Obligorsany non-US Obligor, any branch thereof or any Foreign Subsidiary which
is not an Obligor, individually (and not on a consolidated basis)).
 
Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder.  “Cash Collateralization” has a
correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; (e) shares
of any money market fund that has substantially all of its assets invested
continuously in the types of investments referred to above, has net assets of at
least $500,000,000 and has the highest rating obtainable from either Moody’s or
S&P.
 
-4-

--------------------------------------------------------------------------------

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.
 
Change of Control: (a)  any Person other than the Specified Closing Date Holders
owns or control 20% or more of the Voting Equity Interests of Parent; (b) Parent
ceases to own and control, beneficially and of record, directly or indirectly,
(x) 100% of the outstanding Voting Equity Interests (other than the Series B
Preferred Stock as in effect on the Restatement Effective Date) of Voyetra and
(y) 100% of the Voting Equity Interests of its other direct or indirect
Subsidiaries; (c) a change in the majority of directors of Parent during any 24
month period, unless approved by the majority of directors serving at the
beginning of such period; or (d) the sale or transfer of all or substantially
all assets of a Borrower, except to another Borrower.
 
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any
Revolver Loans, Letters of Credit, Loan Documents, Borrower Materials, or the
use thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
 
Code: the Internal Revenue Code of 1986.
 
Collateral: the US Collateral and the UK Collateral, as the context requires.
 
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
 
Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify compliance with Section 10.3.
 
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
 
-5-

--------------------------------------------------------------------------------

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Contribution Notice: a contribution notice issued by the Pensions Regulator
under Section 38 or Section 47 of the Pensions Act 2004 (UK).
 
Control: possession, directly or indirectly, of the power to direct or cause
direction of a Person’s management or policies, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have correlative meanings.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP (or IFRSLocal
GAAP as it relates to UK Obligorsany non-US Obligor, any branch thereof or any
Foreign Subsidiary which is not an Obligor, individually (and not on a
consolidated basis)), including Capital Leases, but excluding trade payables
incurred and being paid in the Ordinary Course of Business; (b) all Contingent
Obligations (including the Guaranteed Obligations); (c) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (d) in the case of a Borrower, the applicable Obligations.  The Debt
of a Person shall include any recourse Debt of any partnership in which such
Person is a general partner or joint venturer.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% per annum plus the interest rate otherwise
applicable thereto.
 
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or
 
-6-

--------------------------------------------------------------------------------

permits such Lender or Governmental Authority to repudiate or otherwise to
reject such Lender’s agreements.
 
Deposit Account Control Agreement:  a control agreement reasonably satisfactory
to Agent executed by an institution maintaining a Deposit Account or a
Securities Account for an Obligor, to perfect Agent’s Lien on such account or
its equivalent in any applicable jurisdiction (including, without limitation,
any notice and acknowledgment of any Lien granted over such account pursuant to
a UK Security Agreement).
 
Designated Jurisdiction: a country or territory that is the target of a
Sanction.
 
Dilution Percent: with respect to any Borrower, the percent, determined for such
Borrower’s most recent Fiscal Quarter, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts of such Borrower, divided by (b) gross
sales of such Borrower.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.
 
Disqualified Equity Interests:  any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Obligations), (b) is redeemable at the option of the holder thereof, in
whole or in part, (c) provides for the scheduled payments of dividends or any
other amounts in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the repayment in full of the Obligations.
 
Dollar Equivalent: at any time, (i) with respect to any amount denominated in
Dollars, such amount, and (ii) with respect to any amount denominated in any
other currency, the amount of Dollars that Agent determines (which determination
shall be conclusive and binding absent manifest error) would be necessary to be
sold on such date at the applicable Exchange Rate to obtain the stated amount of
the other currency.
 
Dollars or $: lawful money of the US.
 
Dominion Account: a separate special account established by each Borrower at
Bank of America (including its London branch, as regards UK Borrower) or another
bank acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.
 
Dutch Pledge:   the pledge agreement or other document whereby the UK Borrower
delivered to Agent duly executed Dutch law pledge of its Inventory.
 
Dutch Security Agreements:  the Dutch Pledge and each pledge agreement or other
similar agreement, instrument or document governed by the laws of the
Netherlands now or hereafter securing (or given with the intent to secure) any
Obligations.
 
EBITDA: for any period, the sum, for Parent and its Subsidiaries (determined on
a consolidated basis in accordance with GAAP) of the following (for such
period):
 
-7-

--------------------------------------------------------------------------------

(a) (a) consolidated net income, excluding (i) earnings or losses of any Person
in which such Person has an ownership interest (other than Subsidiaries of such
Person), except to the extent received by such Person in a cash distribution,
(ii) unrealized non-cash gains and unrealized non-cash losses with respect to
obligations under Hedging Agreements for such period and (iii) non-cash gains
and non-cash losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period; plus
 
(b) (b) to the extent deducted in determining consolidated net income, the sum
of:  (i) any provision for cash income tax expense and cash interest expense;
(ii) depreciation and amortization, including, without duplication, to the
extent not included in interest expense, cash amortization of transaction and
financing fees and expenses; (iii) non-cash deferred compensation, stock option
or employee benefits-based and other equity-based compensation expenses; (iv)
reasonable and customary documented third-party fees, costs and expenses in
connection with any Permitted Acquisition to the extent permitted by this
Agreement and not exceeding $3,000,000 during any 12 month period or $5,000,000
in the aggregate; (v) non-cash charges or amounts recorded in connection with
purchase accounting under Statement of Financial Accounting Standards 14l(r)
(including any applicable to future Permitted Acquisitions); (vi) non-cash
purchase accounting adjustments relating to the writedown of deferred revenue
(whether billed or unbilled) that are the result of accounting for any
acquisition; (vii) reasonable and customary debt discounts and debt issuance
costs, fees, charges and commissions, in each case incurred in connection with
Debt permitted to be incurred hereunder, (viii) the Permitted Earnout Payment to
the extent paid (to the extent applicable for such period), (ix) fees, charges
and expenses incurred in connection with the consummation of the merger of Paris
Acquisition Corp. with and into VTB, (x) one-time, non-recurring severance
restructuring costs and expenses not exceeding the aggregate amount of
$2,000,000, (xi) the amount of reasonable consulting and advisory fees (incurred
to third party consultants and advisors other than Sponsor or its Affiliates)
and related reasonable expenses, in each case, incurred in such period and not
to exceed $1,250,000 in any trailing twelve-month period and, (xii) one-time,
non-recurring payments made with respect to warrants issued to the Term Loan
Lenders and prepayment premiums paid to the Term Loan Lenders, in each case, on
or about the First Amendment Effectiveness Date, in an aggregate amount not
exceeding $1,500,000, (xiii) non-cash changes in the fair market value of any
Permitted Earnout Payments and other contingent consideration obligations in
connection with any Permitted Acquisition, and (xiv) (A) reasonable fees, costs,
expenses and charges related to restructuring, integration, business
optimization, consolidation, rationalization and similar initiatives, in
connection with the Roccat Transaction and (B) reasonable fees, charges and
expenses incurred in connection with the consummation of the Roccat Transaction,
whether incurred on or prior to the date of such consummation or within 90 days
thereafter, in an aggregate amount together with the amount specified in clause
(A) not to exceed $4,000,000 plus such additional amounts otherwise acceptable
to the Agent, plus or minus
 
(c) (c) to the extent used in determining consolidated net income (i) other
non-cash losses (or gains) (to the extent not relating to or resulting in any
cash expense or charge in any future period), (ii) losses (or gains) from Asset
Dispositions (excluding sales, expenses or losses related to current assets),
(iii) costs and expenses in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents, (iv) any
extraordinary, one-time, unusual or non-recurring items approved by the Agent in
its reasonable discretion, and (v) any non-cash charges (including reserves)
relating to the reduction or discontinuation of operations of or the sale of all
or any portion of the business of the Hypersound Division including the
reclassification of the Hypersound Division as a discontinued operation, in each
case as required under GAAP provided, that (i) the EBITDA of any Subsidiary
acquired pursuant to a Permitted Acquisition during such period shall be, so
long as such EBITDA is either validated by audited financial statements or a
third party due diligence report, in either case, in a manner acceptable to the
Agent, included on a pro forma basis for such period (assuming the consummation
of such acquisition and the incurrence or assumption of any Debt in connection
therewith occurred as of the first day of such period, and giving effect to pro
forma adjustments acceptable to the Agent (which may include cost savings
 
-8-

--------------------------------------------------------------------------------

and synergies that are, in each case, factually supportable, expected to be
realized within the twelve months following the applicable Permitted
Acquisition, and are expected to have a continuing impact) which are directly
attributable to such proposed Permitted Acquisition) and (ii) the EBITDA of any
Person or line of business sold or otherwise disposed of by the Borrower or any
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any Debt in
connection therewith occurred as of the first day of such period).
 
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
 
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
 
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars (or payable in
Dollars, Euros or Sterling, if owing to a UK Borrower) and is deemed by Agent,
in its Permitted Discretion, to be an Eligible Account.  Without limiting the
foregoing, no Account shall be an Eligible Account if
 
(a) (a) it is unpaid for more than 60 days after the original due date, or more
than 120 days after the original invoice date;
 
(b) (b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;
 
(c) (c) when aggregated with other Accounts owing by the Account Debtor, it
exceeds 15% of the aggregate Eligible Accounts (or (x) with respect to such
Accounts owed to a US Borrower, 55% with respect to Accounts owed by Gamestop
and 40% with respect to Accounts owed by Target, Best Buy, Amazon, Walmart and
Solutions 2 Go, Inc. (Canada), and (y) with respect to such Accounts owed to UK
Borrower, 40% with respect to Accounts owed by Argos and Amazon, or in any case,
such higher percentage as Agent may establish for such or any other Account
Debtor from time to time);
 
(d) (d) it does not conform with a covenant or representation herein;
 
(e) (e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);
 
(f) (f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is the target of any Sanction or on an specially designated nationals list
maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;
 
-9-

--------------------------------------------------------------------------------

(g) (g) (i) with respect to a US Borrower, the Account Debtor is organized or
has its principal offices or assets outside the United States or Canada, unless
the Account Debtor is supported by a letter of credit (delivered to and directly
drawable by Agent) or credit insurance satisfactory in all respects to Agent,
and (ii) with respect to UK Borrower, the Account Debtor is organized or has its
principal offices or assets outside of England and Wales other than a UK
Eligible Foreign Account;
 
(h) (h) it is owing by a Governmental Authority, unless the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act;
 
(i)  (i) it is not subject to a duly perfected Lien (in the case of Eligible UK
Accounts, expressed as a fixed charge) in favor of Agent or is subject to any
other Lien;
 
(j)   (j) the goods giving rise to it have not been delivered to the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale;
 
(k) (k) it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;
 
(l)     (l) its payment has been extended or the Account Debtor has made a
partial payment;
 
(m)             (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale or return, sale on approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes;
 
(n) (n) it represents a progress billing or retainage, or relates to services
for which a performance, surety or completion bond or similar assurance has been
issued; or
 
(o) (o) it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.
 
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
 
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by US Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment) and Agent; (c) if
such person is to hold any UK Revolver Commitments, such person is at all times,
other than during any Event of Default, a Qualifying Lender; or (d) during an
Event of Default, any Person acceptable to Agent in its discretion.
 
Eligible Inventory: Inventory owned by a US Borrower or UK Borrower, as
applicable, that Agent, in its Permitted Discretion, deems to be Eligible
Inventory.  Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it
 
(a) (a) is finished goods or raw materials, and not work-in-process, packaging
or shipping materials, labels, samples, display items, bags, replacement parts
or manufacturing supplies;
 
(b) (b) is not held on consignment, nor subject to retention of title or similar
arrangements nor subject to any deposit or down payment;
 
-10-

--------------------------------------------------------------------------------

(c) (c) is in new and saleable condition and is not damaged, defective, shopworn
or otherwise unfit for sale;
 
(d) (d) is not slow-moving, perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods;
 
(e) (e) meets all standards imposed by any Governmental Authority, has not been
acquired from a Person that is the target of any Sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any Environmental Law;
 
(f) (f) conforms with the covenants and representations herein;
 
(g) (g) is subject to Agent’s duly perfected Lien, and no other Lien (other than
Permitted Liens);
 
(h) (h) is within the continental United States, Canada or any jurisdiction
listed on Schedule 1.1C, is not in transit except for Eligible US In-Transit
Inventory and Eligible UK In-Transit Inventory, and is not consigned to any
Person;
 
(i) (i) is not subject to any warehouse receipt or negotiable Document;
 
(j) (j) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or has otherwise waived such requirement
(the parties acknowledge that such requirement has been waived with respect to
Licenses set forth on Schedule 9.1.11 as of the Closing Date);
 
(k) (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; and
 
(l) (l) is reflected in the details of a current perpetual inventory report.
 
Eligible UK Accounts: Eligible Accounts owing to UK Borrower.
 
Eligible UK In-Transit Inventory:  Inventory owned by a UK Borrower that would
be Eligible Inventory if it were not subject to a Document and in transit from,
with respect to a UK Revolver Loan, a foreign location to a location of the
applicable UK Borrower within the United Kingdom that Agent, in its Permitted
Discretion, deems to be Eligible UK In-Transit Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible UK In-Transit Inventory unless it (a)
is subject to a negotiable Document showing Agent (or, with the consent of
Agent, the UK Borrower) as consignee, which Document is in the possession of
Agent or such other Person as Agent shall approve; (b) is fully insured in a
manner satisfactory to Agent; (c) is not sold by a vendor that has a right to
reclaim, divert shipment of, repossess, stop delivery, claim any reservation of
title or otherwise assert Lien rights against the Inventory, or with respect to
whom UK Borrower is in default of any obligations; (d) is subject to purchase
orders and other sale documentation satisfactory to Agent, and title has passed
to UK Borrower; (e) is shipped by a common carrier that is not affiliated with
the vendor and is not subject to Sanctions or any specially designated nationals
list maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.
 
Eligible UK Inventory: Eligible Inventory of UK Borrower.
 
Eligible US Accounts: Eligible Accounts owing to a US Borrower.
 
-11-

--------------------------------------------------------------------------------

Eligible US In-Transit Inventory:  Inventory owned by a US Borrower that would
be Eligible Inventory if it were not subject to a Document and in transit from
with respect to a US Revolver Loan, a foreign location to a location of the
applicable US Borrower within the United States that Agent, in its Permitted
Discretion, deems to be Eligible US In-Transit Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible US In-Transit Inventory unless it (a)
is subject to a negotiable Document showing Agent (or, with the consent of
Agent, the applicable Borrower) as consignee, which Document is in the
possession of Agent or such other Person as Agent shall approve; (b) is fully
insured in a manner satisfactory to Agent; (c) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (d) is
subject to purchase orders and other sale documentation satisfactory to Agent,
and title has passed to the Borrower; (e) is shipped by a common carrier that is
not affiliated with the vendor and is not subject to Sanctions or any specially
designated nationals list maintained by OFAC; and (f) is being handled by a
customs broker, freight-forwarder or other handler that has delivered a Lien
Waiver.
 
Eligible US Inventory: Eligible Inventory of a US Borrower.
 
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.
 
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA or similar foreign Governmental Authority)
or the protection or pollution of the environment, including CERCLA, RCRA , CWA
and other similar Applicable Laws of any foreign jurisdiction.
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest, and, in each case, all
of the warrants, options or other rights for the purchase or acquisition of any
of the foregoing.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) filing of a
notice of intent to terminate, treatment of a Pension Plan or Multiemployer
 
-12-

--------------------------------------------------------------------------------

Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
institution of proceedings by the PBGC to terminate a Pension Plan; (e)
determination that a Pension Plan or Multiemployer Plan (as applicable) is
considered an at-risk plan or a plan in critical or endangered status under the
Code or ERISA; (f) an event or condition that constitutes grounds under Section
4042 of ERISA for termination of, or appointment of a trustee to administer, any
Pension Plan; or (g) imposition of any liability on an Obligor or ERISA
Affiliate under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA; or (h) failure by an Obligor or ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.
 
Euro or “€”: the lawful currency of the Participating Member States.
 
Event of Default: as defined in Section 12.
 
Exchange Rate: on any date, (i) with respect to Sterling in relation to Dollars,
the spot rate as quoted by Bank of America (acting through its London branch) at
its noon spot rate (in the Applicable Time Zone) at which Dollars are offered on
such date for Sterling, (ii) with respect to Dollars in relation to Sterling,
the spot rate as quoted by Bank of America (acting through its London branch) at
its noon spot rate (in the Applicable Time Zone) at which Sterling are offered
on such date for such Dollars, (iii) with respect to Euro in relation to
Dollars, the spot rate as quoted by Bank of America (acting through its London
branch) at its noon spot rate (in the Applicable Time Zone) at which Dollars are
offered on such date for Euro, and (iv) with respect to Dollars in relation to
Euro, the spot rate as quoted by Bank of America (acting through its London
branch) at its noon spot rate (in the Applicable Time Zone) at which Euro are
offered on such date for such Dollars.
 
Excluded Assets: (a) any lease, license, contract, property right or agreement
to which any Obligor is a party or any of its right or interests thereunder if
and only for so long as the grant of a security interest or Lien under this
Agreement (i) is prohibited by Applicable Law or would constitute or result in
the abandonment, invalidation or unenforceability of any right, title or
interest of such Obligor therein pursuant to Applicable Law, (ii) would require
the consent of third parties and such consent shall have not been obtained, or
(iii) would constitute or result in a breach, termination or default under any
such lease, license, contract, property right or agreement (in each case other
than to the extent that any such consent requirement or other term thereof would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other Applicable Law or principles of
equity); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become Collateral, immediately and automatically, at such time as such
consequences will no longer result; (b) deposit accounts used solely to fund
payroll, payroll Taxes and similar employment Taxes or employee benefits in the
Ordinary Course of Business; (c) any motor vehicles covered by a certificate of
title, together with any motor vehicle trailers, regardless of whether such
trailers may be covered by a certificate of title, and all spare parts and
accessories for such vehicles and trailers; and (d) all Excluded Equity
Interests.
 
Excluded Equity Interests:  solely in the case of any pledge of Equity Interests
of any Foreign Subsidiary of a US Borrower or a US Guarantor to secure any US
Obligations, any Equity Interests that are Voting Equity Interests of such
Foreign Subsidiary of a US Borrower or a US Guarantor in excess of 65% of the
outstanding Voting Equity Interests of such class.
 
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when
 
-13-

--------------------------------------------------------------------------------

such guaranty or grant of Lien becomes effective with respect to the Swap
Obligation.  If a Hedging Agreement governs more than one Swap Obligation, only
the Swap Obligation(s) or portions thereof described in the foregoing sentence
shall be Excluded Swap Obligation(s) for the applicable Obligor.
 
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient;
(a) Taxes imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes, in each case, (i) as a result of such
Recipient being organized under the laws of, or having its principal office (or,
in the case of any Lender, its applicable Lending Office) located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolver Loan or Revolver
Commitment pursuant to a law in effect on the date on which (i) such Lender
becomes a party hereto or, in the case of a Participant, acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by US
Borrower Agent under Section 14.4) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.9, amounts
with respect to such Taxes were payable to its assignor immediately prior to
such assignment or to the Lender immediately prior to its change in Lending
Office; (c) Taxes attributable to such Recipient’s failure to comply with
Section 5.10; and (d) any withholding Taxes imposed under FATCA. In no event
shall “Excluded Taxes” include any withholding Tax imposed on amounts paid by or
on behalf of a foreign Obligor to a Recipient that has complied with Section
5.10.2.
 
Existing ABL Revolver Loan Agreement: as defined in the recitals to this
Agreement.
 
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations.  Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ and auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
 
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
 
Federal Funds Rate: (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average rate per
annum (rounded up to
 
-14-

--------------------------------------------------------------------------------

the nearest 1/8 of 1%) charged to Bank of America on the applicable day on such
transactions, as determined by Agent; provided, that in no event shall the
Federal Funds Rate be less than zero.
 
Fee Letter: (i) the Restatement Fee Letter, and (ii) the fee letter agreement by
and between Borrowers and Agent, dated as of the First Amendment Effectiveness
Date (the “First Amendment Fee Letter”), in each case, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
 
Financial Covenant Trigger Period:  the period (a) commencing on the day that an
Event of Default occurs, or the Availability is less than the greater of (x) 15%
of the Borrowing Base (disregarding any decreased Revolver Commitment amount
during the Seasonal Period) and (y) $10,000,000, for a period of five (5)
consecutive days; and (b) continuing until, during each of the preceding 30
consecutive days, no Event of Default has existed, the Availability has been
equal to or greater than the greater of (x) 15% of the Borrowing Base
(disregarding any decreased Revolver Commitment amount during the Seasonal
Period) and (y) $10,000,000.
 
Financial Support Direction: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 (UK).
 
First Amendment Effectiveness Date: December [__],17, 2018.
 
First Restatement Effective Date: March 5, 2018.
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and Subsidiaries for any period of measurement, of (a) EBITDA minus
Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans) and cash taxes paid for such period, to (b) Fixed Charges for
such period.
 
Fixed Charges: for any period of measurement, the sum of cash interest expense
(net of interest income received in cash) for such period, regularly scheduled
payments of principal on Debt for Borrowed Money actually made or required to be
made in cash, Distributions actually made in cash; provided that Fixed Charges
shall exclude (iii) principal payments on the Term Loan Debt made with respect
to the full repayment thereof on the First Amendment Effectiveness Date, (ii)
principal payments on the TBC Notes made in August 2018, October 2018 and with
respect to the full repayment thereof on the First Amendment Effectiveness Date
and (iii) the Permitted Earnout Payments.
 
Floating Rate Loan: a US Base Rate Loan or a UK Base Rate Loan, as the context
requires.
 
Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is not a US Person.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States,
in either case, for employees of any Obligor or Subsidiary.
 
-15-

--------------------------------------------------------------------------------

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, or a Subsidiary in a case in which substantially
all of such entity’s assets are comprised of one or more “controlled foreign
corporations” under Section 957 of the Code.
 
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
 
Full Payment: with respect to any Obligations, (a) the full and cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral).  No
Revolver Loans shall be deemed to have been paid in full unless all Revolver
Commitments related to such Revolver Loans are terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, provincial, state, local, municipal,
foreign or other governmental department agency, authority, body, commission,
board, bureau, court, tribunal, instrumentality, political subdivision, central
bank, or other entity or officer exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions for any governmental,
judicial, investigative, regulatory or self-regulatory authority, or a province
or territory thereof or a foreign entity or government (including the Financial
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank).
 
Growth Multiple: shall mean, at any time, (a) if EBITDA for the most recently
ended twelve-month period for which financial statements have been delivered is
equal to or less than $16,213,000, one; and (b) if EBITDA for the most recently
ended twelve-month period for which financial statements have been delivered is
greater than $16,213,000, an amount equal to (i) EBITDA of the Companies for the
most recently ended twelve-month period for which financial statements have been
delivered divided by (ii) $16,213,000.
 
Guaranteed Obligations: US Guaranteed Obligations or UK Guaranteed Obligations,
as the case may be.
 
Guarantors: as defined in the preamble to this Agreement and each other Person
that guarantees payment or performance of Obligations.
 
Guaranty: each guaranty or guarantee agreement executed by a Guarantor in favor
of Agent, including the guaranty provided pursuant to Section 11.
 
Headset Division:  the business division of Parent which engages in the
international distribution of retail multi-platform advanced gaming headsets.
 
Hedging Agreement: a “swap agreement” as defined in Bankruptcy Code Section
101(53B)(A).
 
Hypersound Division: the business division of Parent which engages in business
relating to Parent’s ultrasonic sound delivery technology.
 
-16-

--------------------------------------------------------------------------------

IFRS: International Financial Reporting Standards as issued by the International
Accounting Standards Board.
 
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document; and (b) to the extent not otherwise described in clause
(a), Other Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Intellectual Property Licenses: with respect to any Person (for the purpose of
this definition, the “Specified Party”), (A) any licenses or other similar
rights provided to the Specified Party in or with respect to Intellectual
Property owned or controlled by any other Person (other than license agreements
for commercially available off-the-shelf software that is generally available to
the public which have been licensed to such Person) and (B) any licenses or
other similar rights provided to any other Person in or with respect to
Intellectual Property owned or controlled by the Specified Party (other than
non-exclusive licenses granted to customers in the Ordinary Course of Business
in connection with products or services  provided by such Person).
 
Interest Period: as defined in Section 3.1.4.
 
Interest Period Loan:  a US LIBOR Loan or a UK LIBOR Loan, as the context
requires.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.
 
IP Security Agreement: a trademark security agreement, a patent security
agreement, copyright security agreement, charge over intellectual property, or
equivalent agreement in the applicable jurisdiction, by and among one or more
Obligors and Agent, with such amendments or modifications as may be reasonably
approved by Agent.
 
-17-

--------------------------------------------------------------------------------

IRS: the United States Internal Revenue Service.
 
Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4 (or Bank of
America acting through its London branch with respect to Letters of Credit
requested by UK Borrower).
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, branches, agents and attorneys.
 
Judgment Currency: as defined in Section 1.5.2.
 
LC Application: an application by a Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank
and Agent.
 
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.1 and 6.2 are satisfied; (b)(i) total LC Obligations do
not exceed the Letter of Credit Subline, (ii) no Overadvance exists, (iii) no US
Overadvance exists if the Requesting Borrower is a US Borrower, (iv) no UK
Overadvance exists if the Requesting Borrower is UK Borrower, (v) if Requesting
Borrower is a US Borrower and no US Revolver Loans are outstanding, the US LC
Obligations do not exceed the US Borrowing Base, (vi) if Requesting Borrower is
UK Borrower and no UK Revolver Loans are outstanding, the UK LC Obligations do
not exceed the UK Borrowing Base; (c) the Letter of Credit and payments
thereunder are denominated in Dollars or other currency satisfactory to Issuing
Bank; and (d) the purpose and form of the Letter of Credit are satisfactory to
Issuing Bank in its discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrower or any other Person to
Issuing Bank or Agent in connection with any Letter of Credit.
 
LC Obligations: the US LC Obligations or the UK LC Obligations, as the context
requires.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by the
applicable Borrower to Issuing Bank, in form satisfactory to Issuing Bank.
 
LC Reserve:  the aggregate of all LC Obligations of the applicable Borrower,
other than those that have been Cash Collateralized by the applicable Borrower.
 
Lender Indemnitees: Each Lender and its officers, directors, employees,
Affiliates, branches, agents and attorneys.
 
Lenders: lenders party this Agreement (including US Lenders, UK Lenders, Agent
in its capacity as provider of Swingline Loans) and any Person who hereafter
becomes a “Lender” pursuant to an Assignment, including any Lending Office of
the foregoing.
 
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to US
Borrower Agent and, if applicable, Agent.
 
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance, indemnity, reimbursement agreement or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of such Borrower.
 
Letter of Credit Subline: $5,000,000.
 
-18-

--------------------------------------------------------------------------------

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two (2) Business Days
prior to an Interest Period, and set on the same day for Sterling denominated
Interest Periods in EMEA, for a term equivalent to such Interest Period, equal
to the London Interbank Offered Rate, or comparable or successor rate approved
by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent); provided that any comparable
or successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided, further, that in no event
shall LIBOR be less than zero.
 
LIBOR Screen Rate: LIBOR quote on the applicable screen page the Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
 
LIBOR Successor Rate: as defined in Section 3.1.5(b).
 
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower Agent).
 
LIBOR Scheduled Unavailability Date: as defined in Section 3.1.5(b)(ii).
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, mortgages, charges, assignments,
pledges, hypothecations, statutory trusts, deemed trusts, reservations,
exceptions, encroachments, easements, servitudes, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Property.
 
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
-19-

--------------------------------------------------------------------------------

Loan Year: each 12 month period commencing on the Original Closing Date or an
each anniversary thereof.
 
Local GAAP: with respect to any Foreign Subsidiary, generally accepted
accounting principles in effect in the jurisdiction of organization of such
Foreign Subsidiary as in effect from time to time and/or, at the option of such
Foreign Subsidiary, IFRS.
 
Mandatory Cost: any amount incurred periodically by a Lender constituting fees,
costs or charges imposed by any Governmental Authority on lenders generally in
the jurisdiction where such Lender is domiciled, is subject to regulation or has
its office through which it performs its obligations hereunder.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
on the value of any material Collateral, on the enforceability of any Loan
Document, or on the validity or priority of Agent’s Liens on any Collateral; (b)
materially impairs the ability of the Obligors, taken as a whole, to perform
their obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise materially and adversely impairs the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
 
Material Contract: any written agreement or arrangement to which any Obligor or
its respective Subsidiaries is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; or (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
 
Material Real Estate: means any Real Estate located in the United States and
owned in fee by any US Obligor with a fair market value of $1,000,000 or more,
as reasonably determined by US Borrower Agent in good faith.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgage: a mortgage, deed of trust, deed of hypothec, or deed to secure debt in
which an Obligor grants a Lien on its Material Real Estate to Agent, for the
benefit of Secured Parties, as security for the Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions or to which any Obligor or any
ERISA Affiliate has any liability (contingent or otherwise) .
 
Net Proceeds: with respect to an Asset Disposition or any proceeds of insurance
of any Collateral or any awards arising from condemnation of any Collateral,
proceeds (including, when received, any deferred or escrowed payments) received
by any Obligor or its respective Subsidiaries in cash from such disposition, net
of (a) reasonable and customary costs and expenses actually incurred in
connection therewith, including legal fees and sales commissions; (b) amounts
applied to repayment of Debt secured by a Permitted Lien senior to Agent’s Liens
on Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.
 
-20-

--------------------------------------------------------------------------------

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the applicable Borrower’s Inventory performed by an
appraiser and on terms satisfactory to Agent.
 
Notice of Borrowing: request by US Borrower Agent for a Borrowing of Revolver
Loans, in form reasonably satisfactory to Agent.
 
Notice of Conversion/Continuation: a request by US Borrower Agent for conversion
or continuation of a Loan as a US LIBOR Loan, or a UK LIBOR Loan as applicable,
in form reasonably satisfactory to Agent.
 
Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, in each case whether
now existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.
 
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.
 
OFAC: Office of Foreign Assets Control of the US Treasury Department.
 
Omnibus Reaffirmation Agreement:  that certain Omnibus Reaffirmation Agreement
executed by each Obligor in favor of Agent and Secured Parties dated as of the
RestatementSecond Amendment Effective Date.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.
 
Original ABL Revolver Loan Agreement: as defined in the recitals to this
Agreement.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, memorandum and articles of association,
constitutional documents, certificate of change of name (if any), bylaws,
articles of organization, limited liability agreement, operating agreement,
members agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, voting trust
agreement, or similar agreement or instrument governing the formation or
operation of such Person.
 
Original Closing Date:  March 31, 2014.
 
OSHA: the Occupational Safety and Health Act of 1970.
 
Other Agreement: each LC Document, Fee Letter, the Restatement Fee Letter, the
Omnibus Reaffirmation Agreement, Lien Waiver, Related Real Estate Documents,
Borrowing Base Report, Subordination Agreements, Compliance Certificate,
Borrower Materials, intercreditor agreements, or other note, document,
instrument or agreement (other than this Agreement or a Security Document) now
or
 
-21-

--------------------------------------------------------------------------------

hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.
 
Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in, any Revolver Loan or Loan Document).
 
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
14.4(c)).
 
Overadvance: a US Overadvance or a UK Overadvance, as the context requires.
 
Parent: as defined in the preamble to this Agreement.
 
Participant: as defined in Section 14.2.1.
 
Participating Member State: any member state of the European Union that has the
Euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to any Obligor,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
 
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, but for purposes of clarity, including
any multiple employer plan, that is subject to Title IV of ERISA and is
sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or
has made contributions at any time during the immediately preceding five plan
years or to which any Obligor or ERISA Affiliate has any liability (contingent
or otherwise).
 
Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pensions Act 2004 (UK).
 
Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States,
and had positive EBITDA for the 12 month period most recently ended; (d) no Debt
or Liens are assumed or incurred, except as permitted by
SectionsSection 10.2.1(i) and 10.2.2(j); (e) the total consideration
 
-22-

--------------------------------------------------------------------------------

(including deferred payment obligations and Debt of the types generally included
in the calculation of the leverage ratio assumed or incurred) is less than
$30,000,000 and, when aggregated with the total consideration for all other
Acquisitions made during the preceding 12 months, is less than $50,000,000; (f)
upon giving effect thereto, Availability is at least 15% of the Revolver
Commitments (disregarding any decreased commitment amount during the Seasonal
Period) for the 30 days preceding and as of the Acquisition; (g) the Agent shall
have received satisfactory evidence that the Fixed Charge Coverage Ratio,
determined on a pro forma basis after giving effect to the Acquisition (as if
such Acquisition were consummated on the first day of the period of
measurement), is not less than 1.25:1.00, measured on a trailing 12-month basis;
(h) the Agent shall have received satisfactory evidence that the Borrowers are
in compliance with clause (g) above and the financial covenant set forth in
Section 10.3.2 on a pro forma basis after giving effect to the Acquisition (as
if such Acquisition were consummated on the first day of the period of
measurement) as determined for last day of month most recently ended prior to
such Acquisition (for the trailing twelve month period then-ended), all based on
calculations and assumptions acceptable to the Agent in its Permitted
Discretion, (i) no more than two (2) Permitted Acquisitions are made in any 12
month period and (j) Borrowers deliver to Agent, at least 3 Business Days prior
to the Acquisition (or such shorter period as approved by Agent), copies of all
material agreements relating thereto and a certificate, in form and substance
reasonably satisfactory to Agent, stating that the Acquisition is a “Permitted
Acquisition” and demonstrating compliance with the foregoing requirements.
 
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to the Dominion Account, an Asset Disposition
that is (a) a sale of Inventory, cash or Cash Equivalents in the Ordinary Course
of Business; (b) a disposition of Equipment that, in the aggregate during any 12
month period, has a fair market or book value (whichever is more) of $2,000,000
or less; (c) a disposition of property that is obsolete, unmerchantable or
otherwise unsalable or other property not necessary for operations in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) dispositions resulting from any casualty or
other insured damage to, or any taking under any power of eminent domain or by
condemnation or similar proceeding of, any Property of any Obligor or any
Subsidiary; (f) any transactions permitted by Sections 10.2.2, 10.2.4, 10.2.5,
10.2.7 or 10.2.9; (g) [reserved]; (h) approved in writing by Agent and Required
Lenders, provided that no Obligor shall dispose of any property charged by way
of fixed charge pursuant to a UK Security Agreement without the express written
consent of the Agent; (i) a non-exclusive licensing agreement for Intellectual
Property, leases, or subleases, in each case in the Ordinary Course of Business;
(j) any assignment or transfer of an Account to a provider of credit insurance
to the extent such provider has advanced insurance proceeds to the applicable
Obligor with respect to such Account being transferred; or (k) any other Asset
Disposition, so long as the applicable Obligor receives fair market value in
consideration in cash for such sale and the aggregate consideration payable in
connection with all such dispositions does not exceed $2,000,000 in any calendar
year; or (l) (i) Dispositions of assets acquired pursuant to a Permitted
Acquisition or an Investment permitted under Section 7.02, which assets are not
used or useful to the core or principal business of the Borrower and the
Restricted Subsidiaries and (ii) Dispositions of assets that are necessary or
advisable, in the good faith judgment of the Borrower, in order to obtain the
approval of any Governmental Authority to consummate or avoid the prohibition or
other restrictions on the consummation of any Permitted Acquisition or any
permitted Investment, in each case consisting of assets with an aggregate fair
market value not to exceed $2,000,000 in any such transaction or series of
related transactions.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the RestatementSecond Amendment Effective Date, and any extension or
renewal thereof that does not increase the amount of such Contingent Obligation
when extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or
 
-23-

--------------------------------------------------------------------------------

performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $5,000,000 or less at any time.
 
Permitted Earnout Payment: (a) the payment to Carmine J. Bonanno and Frederick
J. Romano on July 31, 2014 in the aggregate amount of $3,125,000 to be paid in
accordance with the terms of that certain Stock Purchase Agreement dated as of
September 28, 2010, by and among SG VTB Merger Sub, Inc. SG VTB Holdings, LLC,
Voyetra and the stockholders party thereto. and (b) the payments to be made in
accordance with Section 1.7 of the Roccat Acquisition Agreement (as set forth on
the Second Amendment Effective Date) in an aggregate amount not to exceed
€3,000,000.
 
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of any Obligor or its
respective Subsidiaries that is unsecured or secured only by a Purchase Money
Lien and Debt under Capital Leases of any Obligor, as long as the aggregate
amount does not exceed $5,000,000 at any time.
 
Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.
 
Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.
 
Platform: as defined in Section 15.3.3.
 
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
 
Pro Rata: with respect to:
 
(a)         (a) any US Lender and its share of any US Revolver Commitments or US
Obligations, or its voting or other rights with respect to, or any other matters
relating to, the US Obligations, (i) prior to the Revolver Commitment
Termination Date, a percentage (carried out to the ninth decimal place)
determined by dividing the amount of such US Lender’s US Revolver Commitment by
the aggregate amount of all US Revolver Commitments (the “US Applicable
Percentage”), and (ii) upon and after the Revolver Commitment Termination Date,
the US Applicable Percentage of such US Lender under this clause most recently
in effect, giving effect to any subsequent assignment;
 
(b)         (b) any UK Lender and its share of any UK Revolver Commitments or UK
Obligations, or its voting or other rights with respect to or matters relating
to the UK Obligations, (i) prior to the Revolver Commitment Termination Date, a
percentage (carried out to the ninth decimal place) determined by dividing the
amount of such UK Lender’s UK Revolver Commitment by the aggregate amount of all
UK Revolver Commitments (the “UK Applicable Percentage”), and (ii) upon and
after the
 
-24-

--------------------------------------------------------------------------------

Revolver Commitment Termination Date, the UK Applicable Percentage of such UK
Lender under this clause most recently in effect, giving effect to any
subsequent assignment; and
 
(c)         (c) any Lender and its share of all Revolver Commitments or
Obligations, or its voting or other rights with respect to or matters relating
to the Revolving Facility as a whole, including indemnity obligations and
reimbursement obligations owing to Agent, (i) prior to the Revolver Commitment
Termination Date, a percentage (carried out to the ninth decimal place)
determined by dividing the sum of such Lender’s US Revolver Commitment and the
Dollar Equivalent of the amount of such Lenders’ UK Revolver Commitment by the
aggregate amount of the Dollar Equivalent of all Revolver Commitments (the
“Applicable Percentage”); and (ii) upon and after the Revolver Commitment
Termination Date, the Applicable Percentage of such Lender under this clause
most recently in effect, giving effect to any subsequent assignment.
 
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP (or, as the
context may require, IFRSLocal GAAP as it relates to UK Obligorsany non-US
Obligor, any branch thereof or any Foreign Subsidiary which is not an Obligor);
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any material assets of the Obligor; (e) no Lien (other
than a Permitted Lien) is imposed on assets of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: US Protective Advances or UK Protective Advances, as the
context requires.
 
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ten (10) days before or after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or other Applicable Law.
 
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
 
Qualifying Lender:
 
(a)         (a)a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance and is:
 
(i)           (i)a Lender:
 
(A)            (A)that is a bank (as defined for the purpose of section 879 of
the ITA) making an advance; or
 
-25-

--------------------------------------------------------------------------------

(B)            (B)in respect of an advance by a person that was a bank (as
defined for the purpose of section 879 of the ITA) at the time that such advance
was made,
 
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or
 
(ii)          (ii)a Lender which is:
 
(A)            (A)a company resident in the United Kingdom for United Kingdom
tax purposes;
 
(B)            (B)a partnership, each member of which is:
 
(C)            (C)a company so resident in the United Kingdom; or
 
(D)           (D)a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or
 
(E)           (E)a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or
 
(iii)         (F)a Treaty Lender; or
 
(b)          (b)a building society (as defined for the purposes of section 880
of the ITA) making an advance.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than by the amount of
premiums paid thereon, any paid-in-kind or other capitalized interest and the
fees and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto); (b) it has a final maturity no sooner than, a
weighted average life no less than the Debt being extended, renewed or
refinanced; (c)  it is on terms not materially less favorable to Borrowers
(taken as a whole) than those applicable to the Debt being extended, renewed or
refinanced (including any terms relating to collateral (if any) and
subordination (if any)) and the interest rates with respect thereto are on
market terms; (d) [Reserved]; (e) no additional Person is obligated on such Debt
and (f) upon giving effect to it, no Event of Default.
 
-26-

--------------------------------------------------------------------------------

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (c), (d), (p) or (q).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
in its Permitted Discretion and received by Agent for review:  (a) at least 45
days prior to the effective date of the Mortgage (or such later date agreed by
the Agent) all information requested by Agent or any Lender for due diligence
pursuant to Flood Laws; and (b) on or prior to the effective date of the
Mortgage, (i) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, by an insurer reasonably acceptable to Agent, which
must be fully paid on such effective date; (ii) such assignments of leases,
estoppel letters, attornment agreements, consents, waivers and releases as Agent
may reasonably require with respect to other Persons having an interest in the
Real Estate; (iii) a current, as-built survey of the Real Estate, containing a
metes-and-bounds property description and certified by a licensed surveyor
reasonably acceptable to Agent; (iv) a life-of-loan flood hazard determination
and, if any Real Estate is located in a special flood hazard zone, flood
insurance documentation and coverage as required by Flood Laws or otherwise
reasonably satisfactory to each Lender; (v) a current appraisal of the Real
Estate, prepared by an appraiser acceptable to Agent, and in form and substance
reasonably satisfactory to Required Lenders; (vi) an environmental assessment,
prepared by environmental engineers acceptable to Agent, an environmental
indemnity agreement if appropriate, and such other reports, certificates,
studies or data as Agent may reasonably require, all in form and substance
reasonably satisfactory to Required Lenders; and (vii) such other documents,
instruments or agreements as Agent may reasonably require with respect to the
Real Estate and Mortgage.
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report: as defined in Section 13.2.3.
 
Reporting Trigger Date: (i) The third Business Day of each week, if Availability
is in an amount less than the greater of (a) twelve and one-half percent (12.5%)
of the aggregate Borrowing Base (disregarding any decreased commitment amount
during the Seasonal Period) and (b) $10,000,000, for a period of five (5)
consecutive days (commencing on the third Business Day of the week following
such five (5) consecutive day period and ending on the first day after
Availability is in an amount equal to or greater than the greater of (a) twelve
and one-half percent (12.5%) of the aggregate Borrowing Base (disregarding any
decreased commitment amount during the Seasonal Period) and (b) $10,000,000, for
a period of thirty (30) consecutive days) and (ii) otherwise, the 15th day of
each month (or if such day is not a Business Day, then the first Business Day
thereafter).
 
Reportable Event: any event set forth in Section 4043(c) of ERISA.
 
Requesting Borrower:  with respect to any Letter of Credit, shall mean the
Borrower requesting such Letter of Credit to be issued for the benefit of itself
or any of its Subsidiaries.
 
Required Lenders: one or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Revolver Commitments; or (b) after termination
of the Revolver Commitments, the aggregate outstanding Revolver Loans and LC
Obligations or, upon Full Payment of all Revolver Loans and LC Obligations, the
aggregate remaining Obligations; provided, that Revolver Commitments, Revolver
 
-27-

--------------------------------------------------------------------------------

Loans and other Obligations held by a Defaulting Lender and its Affiliates shall
be disregarded in making such calculation, but any related Fronting Exposure
shall be deemed held as a Revolver Loan or LC Obligation by the Lender that
funded the applicable Revolver Loan or issued the applicable Letter of Credit.
 
Restatement Effective Date: as defined in Section 6.1.
 
Restatement Fee Letter: the fee letter agreement by and among Borrowers and
Agent, dated as of the First Restatement Effective Date, as such letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time.
 
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the RestatementSecond
Amendment Effective Date; (b) Cash Equivalents that are subject to Agent’s Lien
and control, pursuant to documentation in form and substance reasonably
satisfactory to Agent; (c) loans and advances permitted under Section 10.2.7;
(d) Permitted Acquisitions, including, for the avoidance of doubt, Investments
in Obligors (or newly-formed Subsidiaries that substantially simultaneously with
such Permitted Acquisition become Obligors) to the extent such Investment is
used to fund the purchase price of any such Permitted Acquisition; (e)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business and payable or dischargeable in accordance with
customary trade terms, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors and other credits
to suppliers in the Ordinary Course of Business; provided, however, that such
trade terms may include such concessionary trade terms as Parent or any such
Subsidiary deems reasonable under the circumstances; (f) without duplication of
the repurchase, redemption or other acquisition or retirement of Equity
Interests of Parent permitted under Section 10.2.4(d), so long as no Event of
Default exists immediately before and after giving effect thereto and the Agent
shall have received satisfactory evidence that the Borrowers are in compliance
with each of the financial covenants set forth in Section 10.3 on a pro forma
basis after giving effect to the such Investment (as if such Investment were
consummated on the first day of the period of measurement) as determined for
last day of month most recently ended prior to such Investment (for the trailing
twelve month period then-ended), all based on calculations and assumptions
acceptable to the Agent, the repurchase, redemption or other acquisition or
retirement of any Equity Interests of Parent held by any current or former
officer, director or employee of Parent or any of its Subsidiaries pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement in an aggregate amount not to exceed $5,000,000
(or such greater amount as reasonably approved by Agent in writing) in any
calendar year or $10,000,000 (or such greater amount as reasonably approved by
Agent in writing) in the aggregate; (g) Investments consisting of any deferred
portion of the sales price received in connection with any Permitted
Disposition; (h) without duplication, Investments to the extent permitted as
Debt or Contingent Obligations hereunder; (i) the endorsement of negotiable
instruments held for collection in the ordinary course of business; (j)
Investments by UK Borrower in any other Obligor or by US Borrower in any other
Obligor which is not a Foreign Subsidiary; (k) any other Investment (other than
the type set forth above) to the extent that payment for such investment is made
with the proceeds of any equity investments in Parent by Persons who are not
Obligors, the cash proceeds of which are (i) contributed directly or indirectly
to any Obligor or any of its Subsidiaries and (ii) used substantially
contemporaneously by such Obligor or its Subsidiaries to make such Investment;
(l) obligations incurred pursuant to Hedging Agreements incurred pursuant to
Section 10.2.1; and (m) other Investments (other than the type set forth in
clauses (a) through (l) above) in any Fiscal Year not to exceed $2,000,000 times
the Growth Multiple; and (n) Investments by UK Borrower in TB Germany (i) in an
amount equal to $4,000,000 for the purpose of paying consideration in connection
with the Roccat Transaction and (ii) in an aggregate amount not to exceed
$4,000,000 in any Fiscal Year. For purposes of this definition, (i) the
outstanding amount of any investment shall be deemed to be the initial cost of
such Investment when made, purchased or acquired (without any adjustments for
subsequent increases or decreases in value), but giving effect to any
repayments, interest, returns, profits, dividends, distributions, proceeds,
fees, income and other amounts
 
-28-

--------------------------------------------------------------------------------

received or realized by the Obligors in respect of such Investment and
determined without regard to any write-downs or write-offs of any investments,
loans or advances in connection therewith and (ii) in the event that any
Investment meets the criteria of more than one of the categories described in
clauses (a) through (mn), the Obligors shall be permitted to make any such
Investment in any manner that complies with this definition and may rely upon
more than one of the categories described above.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment: the US Revolver Commitment or the UK Revolver Commitment,
as the context requires.
 
Revolver Commitments: the aggregate amount of the Revolver Commitment of all
Lenders.
 
Revolver Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which the US Borrower Agent terminates the US
Revolver Commitments pursuant to Section 2.1.7; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 12.2.
 
Revolver Loan: a US Revolver Loan or a UK Revolver Loan, as the context
requires.
 
Revolver Termination Date: the earliest of (a) March 5, 2024, and (b) the date
that is 91 days prior to the maturity date of the TBC Notes or any other
Subordinated Indebtedness.
 
Revolver Usage: the sum of the US Revolver Usage and the UK Revolver Usage.
 
Roccat Acquisition Agreement: that certain Asset Purchase Agreement, dated as of
March 11, 2019, by and among Roccat GmbH, Roccat Studios Taipei Co., Ltd.,
Roccat Asia Pacific Co., Ltd., Roccat Inc., Jollenbeck GmbH, First Wise Media
GmbH, TBC Holding and the other Persons party thereto.
 
Roccat Transaction: the transactions contemplated by the Roccat Acquisition
Agreement.
 
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other relevant sanctions authority.
 
Seasonal Period:  the period commencing on (and including) March 1 of each
calendar year and ending on (and including) July 31 of such calendar year.
 
Second Amendment Effective Date: May 31, 2019.
 
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or any Subsidiary of a Borrower to
a Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.
 
Secured Bank Product Provider: (a) Bank of America or any of its branches or
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product, provided such provider delivers written notice to Agent, in form
and substance reasonably satisfactory to Agent, within 10 days following
 
-29-

--------------------------------------------------------------------------------

the later of the Closing Date or creation of the Bank Product, (i) describing
the Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and (ii)
agreeing to be bound by Section 13.13.
 
Secured Parties: US Secured Parties or UK Secured Parties, as the context
requires.
 
Security Documents: the Guaranties, Mortgages, UK Security Agreements, Dutch
Security Agreements, Deposit Account Control Agreements, IP Security Agreements
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, or, with respect to UK Borrower or any other Obligor organized
under the laws of England and Wales, it is not or is not deemed, for the purpose
of and under the Insolvency Act 1986, to be unable to pay its debts as they fall
due; and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates.  “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.
 
Specified Closing Date Holders: the holders of Equity Interests of Parent set
forth on Schedule 1.1S and the heirs or such holders or any trusts or other
estate planning vehicles of such holders, or any trust, the beneficiary of
which, any charitable trust, the grantor of which, or any corporation, limited
liability company, partnership or other entity, the stockholders, members,
general or limited partners or owners of which include only such holder and any
of the foregoing individuals or entities.
 
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
 
Sponsor:  Stripes Group, LLC and any person controlled by, in control of or
under common control with Stripes Group, LLC and which is organized primarily
for the purpose of making debt and equity contribution.
 
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for
 
-30-

--------------------------------------------------------------------------------

the purchase of the first currency with the second currency as in effect during
the preceding business day in Agent’s principal foreign exchange trading office
for the first currency.
 
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
terms of the Letter of Credit or related LC Documents.
 
Sterling or £:  the lawful currency of the UK.
 
Subordinated Debt:  (i) Debt incurred by any Obligor or any of its respective
Subsidiaries that is expressly subordinate and junior in right of payment to
Full Payment of all Obligations pursuant to a Subordination Agreement and is
also on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent, and (ii) debt incurred pursuant
to the TBC Notes subject to the terms of a Subordination Agreement.
 
Subordination Agreement:  a subordination agreement or subordination provisions,
in each case, executed by the holders of any Subordinated Debt in favor of the
Agent and the Secured Parties, which agreement is or which provisions are in
form and substance reasonably satisfactory to Agent.
 
Subsidiary: any entity at least 50% of whose Voting Equity Interests is owned by
a Borrower or combination of Borrowers (including indirect ownership through
other entities in which a Borrower directly or indirectly owns 50% of such
Voting Equity Interests).
 
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.
 
Synthetic Lease Obligation:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
Swingline Loan: a US Swingline Loan or a UK Swingline Loan, as the context
requires.
 
TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Tax Confirmation: a confirmation by a UK Lender that the person beneficially
entitled to interest payable to that UK Lender in respect of an advance is
either:
 
(a)         (a)a company resident in the United Kingdom for United Kingdom tax
purposes; or
 
(b)         (b)a partnership each member of which is:
 
(i)           (i)a company so resident in the United Kingdom; or
 
-31-

--------------------------------------------------------------------------------

(ii)          (ii)a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or
 
(c)         (c)a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.
 
Tax Credit: a credit against, relief or remission for, or repayment of, any
Taxes.
 
Tax Deduction: a deduction or withholding from a payment under any Loan Document
for and on account of any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto.
 
Tax Payment: in relation to any UK Borrower, either the increase in a payment
made by that UK Borrower to a UK Lender under Section 5.12(b) or a payment under
Section 5.12(c).
 
TBC Notes: collectively, the (a) Second Amended and Restated Subordinated
Promissory Note, dated as of the First Restatement Effective Date, issued by
Parent in favor of SG VTB Holdings, LLC, in the original principal amount of
$1,324,430.08, (b) Second Amended and Restated  Subordinated Promissory Note,
dated as of the First Restatement Effective Date, issued by Parent in favor of
Doornink Revocable Living Trust, in the original principal amount of
$3,435,326.20, (c) Second Amended and Restated Subordinated Promissory Note,
dated as of the First Restatement Effective Date, issued by Parent in favor of
SG VTB Holdings, LLC, in the original principal amount of $5,121,504.31, and (d)
Second Amended and Restated Subordinated Promissory Note, dated as of the First
Restatement Effective Date, issued by Parent in favor of SG VTB Holdings, LLC,
in the original principal amount of $9,011,257.73.
 
TB Germany: TB Germany GmbH, a Germany limited liability company.
 
Term Agent: Crystal Financial LLC, in its capacity as agent under the Term Loan
Documents.
 
Term Loan Agreement: that certain Amended and Restated Term Loan, Guaranty and
Security Agreement by and among the Obligors, the Term Loan Lenders and the Term
Agent dated as of the First Restatement Effective Date, as in effect on the date
hereof.
 
Term Loan Debt:  Debt owed by the Obligors to the Term Loan Lenders and Term
Agent pursuant to the Term Loan Documents.
 
Term Loan Documents: the Term Loan Agreement and each of the other loan
documents entered into in connection therewith, in each case, as in effect on
the date hereof.
 
Term Loan Lenders: means “Lenders” as defined in the preamble to the Term Loan
Agreement.
 
Total Commitment: means the sum of the amounts of the UK Lenders’ UK Revolver
Commitments and US Lenders’ US Revolver Commitments.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Treaty Lender:  a Lender which:
 
-32-

--------------------------------------------------------------------------------

(a)         (a)is treated as a resident of a Treaty State for the purposes of
the relevant Treaty;
 
(b)         (b)does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in any advance is
effectively connected; and
 
(c)         (c)fulfils any other conditions which must be fulfilled under the
relevant Treaty by residents of that Treaty State (subject to completion of any
necessary procedural or filing requirements) for such residents to obtain full
exemption from United Kingdom taxation on interest payable to that Lender in
respect of an advance under a Loan Document.
 
Treaty State: a jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
 
Turtle Beach: as defined in the preamble to this Agreement.
 
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code (or similar or equivalent legislation) of
such jurisdiction.
 
UK: the United Kingdom of Great Britain and Northern Ireland.
 
UK Accounts Formula Amount: 85% of the Value of Eligible UK Accounts.
 
UK Availability: The Dollar Equivalent of the UK Borrowing Base minus UK
Revolver Usage.
 
UK Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the Inventory of UK Borrower; (b) the Rent and Charges
Reserve with respect to UK Borrower; (c) the LC Reserve applicable to UK
Borrower; (d) the UK Bank Product Reserve; (e) all accrued Royalties payable by
UK Borrower, whether or not then due and payable by UK Borrower; (f) the
aggregate amount of liabilities secured by Liens upon UK Collateral that are or
may be senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); (g) the UK Dilution Reserve; (h) a
reserve for the prescribed part of floating charge realisations which may be set
aside for unsecured creditors which at the date of this Agreement is a maximum
of 600,000 Sterling for UK Borrower, (i) [Reserved], and (j) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time; provided, that the
reserves included in the UK Availability Reserve shall not be duplicative of the
eligibility criteria for Eligible UK Accounts or Eligible UK Inventory.
 
UK Bank Product: any of the following products or services extended to a UK
Borrower, any Subsidiary of UK Borrower, or any Affiliate of UK Borrower by Bank
of America (acting through its London branch) or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services, other than Letters of Credit.
 
UK Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion with respect to Secured Bank
Product Obligations of UK Borrower.
 
UK Base Rate: (i) with respect to Revolver Loans denominated in Sterling, the
rate equal to the highest of (A) the interest per annum as set and published by
the Bank of England known as the BOE Official Bank Rate (or any successor rate),
and (B) the 3 month LIBOR, (ii) with respect to Revolver Loans
 
-33-

--------------------------------------------------------------------------------

denominated in Euros, the rate equal to the highest of (A) the rate as set and
published by the European Central Bank known as the ECB Main Refinancing Rate
(or any successor rate), and (B) the 3 month LIBOR, (iii) with respect to
Revolver Loans denominated in Dollars, a fluctuating rate per annum equal to the
highest of (A) the Federal Funds Effective Rate plus 1/2 of 1%, (B) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (C) the Adjusted LIBOR on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars, with a maturity of one month plus 1.00%; provided, that in
no event shall the UK Base Rate be less than zero. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
UK Base Rate Loan: a UK Revolver Loan that bears interest based on the UK Base
Rate.
 
UK Borrower:  as defined in the preamble to this Agreement.
 
UK Borrowing Base: on any date of determination, a Dollar Equivalent amount
equal to the lesser of (a) the aggregate UK Revolver Commitments or (b) the UK
Accounts Formula Amount, plus the UK Inventory Formula Amount, minus the UK
Availability Reserve.
 
UK Borrowing Base Report: a report of the UK Borrowing Base, in form and
substance satisfactory to Agent.
 
UK Collateral: all Property of each UK Obligor described in any Security
Document that secures the UK Obligations or UK Guaranteed Obligations and all
other Property of each UK Obligor that now or hereafter secures (or is intended
to secure) any UK Obligations or any UK Guaranteed Obligations.
 
UK Commitment Percentage: as to any UK Lender at any time, the ratio, expressed
as a percentage, which such UK Lender’s UK Revolver Commitment bears to the
aggregate UK Revolver Commitments at such time.
 
UK Dilution Reserve: a reserve established by Agent in its Permitted Discretion
if the Dilution Percent of UK Borrower for any period exceeds such Dilution
Percent in existence on the First Restatement Effective Date, which reserve
shall be in an amount equal to 1.0% of Eligible UK Accounts for each whole
percentage point (or fraction thereof) that Dilution Percent of UK Borrower
exceeds such percentage.
 
UK Eligible Foreign Account: an Account of UK Borrower that is owed by an
Account Debtor that is organized or has its principal offices or assets in a
jurisdiction that has been a Participating Member State since before April 30,
2004 or otherwise approved by Agent.
 
UK Guaranteed Obligations: as defined in Section 11.2.
 
UK Guarantors: as defined in the preamble to this Agreement.
 
UK Inventory Formula Amount: the sum of (a) the lesser of (i) 65% of the Value
of Eligible UK Inventory; and (ii) 85% of the NOLV Percentage of the Value of
Eligible UK Inventory, plus (b) the lesser of (i) 65% of the Value of Eligible
UK In-Transit Inventory; and (ii) 85% of the NOLV Percentage of the Value of
Eligible UK In-Transit Inventory.
 
-34-

--------------------------------------------------------------------------------

UK Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of UK Borrower’s Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
 
UK LC Obligations: the sum (without duplication) of (a) all amounts owing by UK
Borrower for any drawings under Letters of Credit issued for the benefit of UK
Borrower or any Subsidiary of a UK Borrower that is not otherwise a US Borrower;
and (b) the stated amount of all outstanding Letters of Credit issued for the
benefit of UK Borrower or any such Subsidiary of UK Borrower; provided that, any
amounts owing under any Letter of Credit issued for the benefit of such
Subsidiary of a UK Borrower shall be the Obligation of UK Borrower.
 
UK Lenders:  Bank of America (acting through its London branch or such other
branch or branches as it may designate from time to time) and each other Lender
that has issued a UK Revolver Commitment.
 
UK LIBOR Loan: each set of UK Revolver Loans, or portion thereof, funded in
Sterling or Euro, and bearing interest calculated by reference to the LIBOR
having a common length and commencement of Interest Period.
 
UK Non-Bank Lender: a Qualifying Lender not falling within clause (a)(i) of that
definition.
 
UK Obligations:  on any date, the portion of the Obligations outstanding that
are owing by any UK Obligor.
 
UK Obligors: UK Borrower, each UK Guarantor and each other Person that is liable
for payment of any UK Obligations or that has granted a Lien in favor of Agent
on its assets to secure any UK Obligations.
 
UK Overadvance: as defined in Section 2.1.6(b).
 
UK Overadvance Loan: a UK Base Rate Loan made when a UK Overadvance exists or is
caused by the funding thereof.
 
UK Protective Advances: as defined in Section 2.1.7(b).
 
UK Required Lenders: one or more UK Secured Parties holding more than 50% of (a)
the aggregate outstanding UK Revolver Commitments; or (b) following termination
of the UK Revolver Commitments, the aggregate outstanding UK Revolver Loans and
LC Obligations of UK Borrowers or, if all Revolver Loans and LC Obligations have
been paid in full, the aggregate remaining Obligations; provided, however, that
Revolver Commitments, Revolver Loans and other Obligations held by a Defaulting
Lender and its Affiliates shall be disregarded in making such calculation, but
any related Fronting Exposure shall be deemed held as a Revolver Loan or LC
Obligation by the Secured Party that funded the applicable Revolver Loan or
issued the applicable Letter of Credit.
 
UK Revolver Commitment: for any UK Lender, its obligation to make UK Revolver
Loans and to participate in UK LC Obligations up to the maximum principal Dollar
Equivalent amount in the applicable Available Currencies equal to its UK
Commitment Percentage of the aggregate amount of all UK Revolver Commitments,
which are shown on Schedule 1.1 as of the RestatementSecond Amendment Effective
Date, or as hereafter determined pursuant to each Assignment and Acceptance to
which it is a party.
 
UK Revolver Commitments: the aggregate amount of the UK Revolver Commitment of
all UK Lenders.
 
-35-

--------------------------------------------------------------------------------

UK Revolver Loan:  a loan made pursuant to Section 2.1.2, any UK Swingline Loan,
any UK Overadvance Loan or UK Protective Advance.
 
UK Revolver Usage: on any date, the Dollar Equivalent of the sum of (a) the
aggregate amount of outstanding UK Revolver Loans, plus (b) the UK LC
Obligations, except to the extent Cash Collateralized by UK Borrower on any
date.
 
UK Secured Parties: Agent, UK Lenders, Issuing Bank and Secured Bank Product
Providers of UK Bank Products.
 
UK Security Agreement:  each debenture, deed of charge or other similar
agreement, instrument or document governed by the laws of England and Wales now
or hereafter securing (or given with the intent to secure) any Obligations.
 
UK Swingline Loan: any Borrowing of UK Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among UK Lenders or repaid by UK
Borrower.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
 
Unused Line Fee Rate: a per annum rate equal to (a) 0.25%, if average monthly
applicable Revolver Usage equals or exceeds 50% of the applicable Revolver
Commitments during the preceding calendar month, and (b) 0.375%, if applicable
average monthly Revolver Usage is less than 50% of the applicable Revolver
Commitments during such month.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
US: the United States of America.
 
US Accounts Formula Amount: 85% of the Value of Eligible US Accounts.
 
US Availability: the US Borrowing Base minus US Revolver Usage.
 
US Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the Inventory of any US Borrower; (b) the Rent and
Charges Reserve with respect to any US Borrower; (c) the LC Reserve applicable
to US Borrowers; (d) the US Bank Product Reserve; (e) all accrued Royalties
payable by US Borrower, whether or not then due and payable by US Borrower; (f)
the aggregate amount of liabilities secured by Liens upon US Collateral that are
or may be senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); (g) the US Dilution Reserve; (h)
[Reserved]; and (i) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Permitted Discretion may elect to impose from
time to time; provided, that the reserves included in the US Availability
Reserve shall not be duplicative of the eligibility criteria for Eligible US
Accounts or Eligible US Inventory.
 
US Bank Product: any of the following products or services extended to a US
Borrower, Subsidiary of US Borrower (other than UK Borrower), or any Affiliate
of US Borrower by Bank of America or any of its Affiliates or branches: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services, other than Letters of Credit.
 
-36-

--------------------------------------------------------------------------------

US Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion with respect to Secured Bank
Product Obligations of US Obligors.
 
US Base Rate: for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%; provided, that
in no event shall the US Base Rate be less than zero.
 
US Base Rate Loan: a US Revolver Loan that bears interest based on the US Base
Rate.
 
US Borrower or US Borrowers: as defined in the preamble to this Agreement.
 
US Borrower Agent: as defined in Section 4.4.
 
US Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate US Revolver Commitments, or (b) the sum of the US Accounts
Formula Amount, plus the US Inventory Formula Amount, plus the US FILO Amount,
minus the US Availability Reserve; provided that the Accounts and Inventory of
Parent shall not be included in the US Borrowing Base until Agent has completed
its business due diligence with respect to such assets and the results of such
due diligence are satisfactory to Agent in its Permitted Discretion.
 
US Borrowing Base Report: a report of the US Borrowing Base, in form and
substance satisfactory to Agent.
 
US Collateral: all Property described in Section 7.1 that secures the US
Obligations or US Guarantor’s Guarantor Obligations, all Property described in
any Security Documents as security for any US Obligations or US Guarantor’s
Guarantor Obligations, and all other Property that now or hereafter secures (or
is intended to secure) any US Obligations or US Guarantor’s Guarantor
Obligations.
 
US Commitment Percentage: as to any US Lender at any time, the ratio, expressed
as a percentage, which such US Lender’s US Revolver Commitment bears to the
aggregate US Revolver Commitments at such time.
 
US Dilution Reserve: a reserve established by Agent in its Permitted Discretion
if the Dilution Percent of US Borrowers for any period exceeds such Dilution
Percent for US Borrowers in existence on the First Restatement Effective Date,
which reserve shall be in an amount equal to 1.0% of Eligible US Accounts for
each whole percentage point (or fraction thereof) that Dilution Percent of US
Borrowers exceeds such percentage.
 
US Dominion Trigger Period:  the period (a) commencing on the day that an Event
of Default occurs, or the Availability is less than the greater of (x) 15% of
the Borrowing Base (disregarding any decreased Revolver Commitment amount during
the Seasonal Period) and (y) $10,000,000; and (b) continuing until, during each
of the preceding 30 consecutive days, no Event of Default has existed,
Availability has been equal to or greater than 15% of the Borrowing Base
(disregarding any decreased Revolver Commitment amount during the Seasonal
Period) and $10,000,000.
 
US FILO Amount:  the lesser of (i) $6,800,000 and (ii) the sum of (a) 5% of the
Value of Eligible US Accounts; provided, that commencing on January 1, 2020 and
continuing on the first day of each quarter thereafter, such percentage shall
be  reduced by 0.42% per quarter until reduced to 0%, plus (b) the lesser of (x)
10% of the Value of Eligible US Inventory and (y) 10% of the NOLV Percentage of
the Value of Eligible US Inventory; provided, commencing on January 1, 2020 and
continuing on the first day of each quarter thereafter, such percentage shall
be  reduced by 0.83% per quarter until reduced to 0%; provided
 
-37-

--------------------------------------------------------------------------------

further, that notwithstanding anything else contained herein, Borrower Agent may
by written notice to Agent permanently reduce the FILO Amount to $0 without
premium or penalty.
 
US FILO Loan: a US LIBOR Loan (having a 3 month Interest Period) up to the US
FILO Amount that is borrowed and deemed outstanding pursuant to Section 2.1.
 
US Guaranteed Obligations: as defined in Section 11.1.
 
US Guarantors: as defined in the preamble to this Agreement and any other
Guarantor that is organized under the laws of the United States and which is not
a Foreign Subsidiary.
 
US Guarantor Payment: as set forth in Section 5.11.3(b).
 
US Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of US Borrower’s Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
 
US Inventory Formula Amount: the sum of (a) the lesser of (i) 65% of the Value
of Eligible US Inventory; and (ii) 85% of the NOLV Percentage of the Value of
Eligible US Inventory, plus (b) the lesser of (i) 65% of the Value of Eligible
US In-Transit Inventory; and (ii) 85% of the NOLV Percentage of the Value of
Eligible US In-Transit Inventory.
 
US LC Obligations: the sum (without duplication) of (a) all amounts owing by US
Borrowers for any drawings under Letters of Credit issued for the benefit of US
Borrowers or any Subsidiary of US Borrower (other than UK Borrower); and (b) the
stated amount of all outstanding Letters of Credit issued for the benefit of US
Borrowers or such Subsidiary of US Borrower; provided that, any amounts owing
under any Letter of Credit issued for the benefit of such Subsidiary of a US
Borrower shall be the Obligation of such US Borrower.
 
US LIBOR Loan: each set of US Revolver Loans bearing interest calculated by
reference to the LIBOR having a common length and commencement of Interest
Period.
 
US Lenders: Bank of America and each other Lender (other than UK Lenders)
permitted hereunder that has issued a US Revolver Commitment.
 
US LC Request: an LC Request made by a US Borrower.
 
US Obligations:  on any date, the portion of the Obligations outstanding that
are owing by any US Obligor.
 
US Obligors: each US Borrower, each US Guarantor and each other Person that is
liable for payment of any US Obligations or that has granted a Lien in favor of
Agent on its assets to secure any US Obligations.
 
US Overadvance: as defined in Section 2.1.6(a).
 
US Overadvance Loan: a US Base Rate Loan made when a US Overadvance exists or is
caused by the funding thereof.
 
US Person: “United States Person” as defined in Section 7701(a)(30) of the Code.
 
US Protective Advances: as defined in Section 2.1.7(a).
 
-38-

--------------------------------------------------------------------------------

US Required Lenders: one or more US Secured Parties holding more than 50% of (a)
the aggregate outstanding US Revolver Commitments; or (b) following termination
of the US Revolver Commitments, the aggregate outstanding US Revolver Loans and
LC Obligations of US Borrowers or, if all Revolver Loans and LC Obligations have
been paid in full, the aggregate remaining Obligations; provided, however, that
Revolver Commitments, Revolver Loans and other Obligations held by a Defaulting
Lender and its Affiliates shall be disregarded in making such calculation, but
any related Fronting Exposure shall be deemed held as a Revolver Loan or LC
Obligation by the Secured Party that funded the applicable Revolver Loan or
issued the applicable Letter of Credit.
 
US Revolver Commitment:  for any US Lender, its obligation to make US Revolver
Loans and to participate in US LC Obligations up to the maximum principal amount
in US Dollars equal to its US Commitment Percentage of the aggregate amount of
all US Revolver Commitments, which are shown on Schedule 1.1 as of the
RestatementSecond Amendment Effective Date, or as hereafter modified pursuant to
Section 2.1.8 or an Assignment and Acceptance to which it is a party.
 
US Revolver Commitments: the aggregate amount of the US Revolver Commitment of
all US Lenders.
 
US Revolver Usage: on any date, the sum of (a) the aggregate amount of
outstanding US Revolver Loans, plus (b) the US LC Obligations, except to the
extent Cash Collateralized by US Borrowers.
 
US Revolver Loan: a loan made pursuant to Section 2.1.1, and any US Overadvance
Loan or US Protective Advance.
 
US Secured Parties: Agent, US Lenders, Issuing Bank and Secured Bank Product
Providers of US Bank Products.
 
US Swingline Loan: any Borrowing of US Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among US Lenders or repaid by US
Borrowers.
 
US Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
 
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
 
VAT: (a) any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and (b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.
 
Voting Equity Interests:  the Equity Interests of any Person which entitle the
holders thereof to vote for the election of the board of directors of such
Person.
 
Voyetra: as defined in the preamble to this Agreement.
 
VTB: as defined in the preamble to this Agreement.
 
Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
 
-39-

--------------------------------------------------------------------------------

1.2        Accounting Terms.  Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP (or IFRS, as the context may require, Local GAAP as it
relates to UK Obligors any non-US Obligor, any branch thereof or any Foreign
Subsidiary which is not an Obligor,  individually (and not on a consolidated
basis)) applied on a basis consistent with the most recent audited financial
statements of Borrowers delivered to Agent before the First Restatement
Effective Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP (or,
as the context may require, IFRSLocal GAAP as it relates to any non-US Obligor,
any branch thereof or any Foreign Subsidiary which is not an Obligor) if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Agent, and all relevant provisions of the Loan Documents are
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change.  Unless otherwise specified, all accounting terms used in
each Loan Document with respect to the Obligors on a consolidated basis shall be
interpreted, and all accounting determinations and computations thereunder
(including under Consolidated EBITDA, Fixed Charge Coverage Ratio and the
component definitions used in such calculations) shall be made, in accordance
with GAAP, applied in a consistent manner except as otherwise specifically
prescribed herein.  Any change in GAAP (or, as the context may require, IFRS as
it relates to UK Obligors)  occurring after the date hereof that would
requireLocal GAAP as it relates to any non-US Obligor, any branch thereof or any
Foreign Subsidiary which is not an Obligor) resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842) that
requires operating leases to be treated as capital leases shall be disregarded
for the purposes of determining Debt and any financial ratio or compliance
requirement contained in any Loan Document.


1.3         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of California from
time to time:  “Certificated Securities,” “Account,” “Account Debtor,” “Chattel
Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,” “Document of
Title,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Intangible,”
“Investment Property,” “Letter-of-Credit Right,” “Proceeds,” “Security,” and
“Supporting Obligation.”


1.4         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement includes any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section means, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules means, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day means time of day in the Applicable Time; or (g) discretion of
Agent, Issuing Bank or any Lender mean the sole and absolute discretion of such
Person (acting reasonably).  All determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time. 
Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent in its Permitted
Discretion (and not necessarily calculated in accordance with GAAP (or, as the
context may require, IFRSLocal GAAP as it relates to any non-US Obligor, any
branch thereof or any Foreign Subsidiary which is not an Obligor)).  Borrowers
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by Agent, Issuing Bank or any Lender under any Loan Documents.  No
provision of any Loan Documents shall be construed


-40-

--------------------------------------------------------------------------------

against any party by reason of such party having, or being deemed to have,
drafted the provision.  Reference to a Borrower’s “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.
 
1.5         Currency Equivalents.
 
1.5.1        Calculations. All references in the Loan Documents to Revolver
Loans, Letters of Credit, Obligations, Borrowing Base components and other
amounts shall be denominated in Dollars, unless expressly provided otherwise. 
The Dollar equivalent of any amounts denominated or reported under a Loan
Document in a currency other than Dollars shall be determined by Agent on a
daily basis, based on the current Spot Rate.  Borrowers shall report Value and
other Borrowing Base components to Agent in the currency invoiced by Borrowers
(for Accounts) or shown in Borrowers’ financial records (for all other assets),
and unless expressly provided otherwise, shall deliver financial statements and
calculate financial covenants in Dollars. Notwithstanding anything herein to the
contrary, if an Obligation is funded or expressly denominated in a currency
other than Dollars, Borrowers shall repay such Obligation in such other
currency.
 
1.5.2        Judgments.  If, in connection with obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the Spot Rate shall be
used as the rate of exchange.  Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, a Borrower shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent of payment in the Judgment
Currency, Agent can use the amount paid to purchase the sum originally due in
the Agreement Currency.  If the purchased amount is less than the sum originally
due, such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss.  If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).
 
ARTICLE 2        CREDIT FACILITIES
 
2.1        Revolver Commitment.
 
2.1.1        US Revolver Loans.  Each US Lender agrees, severally (and not
jointly) on a Pro Rata basis up to its US Revolver Commitment, on the terms set
forth herein, to make US Revolver Loans to Borrowers from time to time through
the Revolver Commitment Termination Date.  The US Revolver Loans may be repaid
and reborrowed as provided herein.  In no event shall US Lenders have any
obligation to honor a request for a US Revolver Loan if US Revolver Usage at
such time plus the requested US Revolver Loan would exceed the US Borrowing
Base.  Each US Revolver Loan shall be funded and repaid in Dollars.
Notwithstanding anything to the contrary in this Agreement, all US Revolver
Loans outstanding from time to time up to the US FILO Amount (until the US FILO
Amount is $0) shall be deemed to be US FILO Loans.
 
2.1.2        UK Revolver Loans.  Each UK Lender agrees, severally (and not
jointly) on a Pro Rata basis up to its UK Revolver Commitment, on the terms set
forth herein, to make UK Revolver Loans to UK Borrower from time to time through
the Revolver Commitment Termination Date.  The UK Revolver Loans may be repaid
and reborrowed as provided herein.  In no event shall UK Lenders have any
obligation to honor a request for a UK Revolver Loan if (a) UK Revolver Usage at
such time plus the requested UK Revolver Loan would exceed the UK Borrowing Base
or (b) the sum of the UK Revolver Usage at such time plus the requested UK
Revolver Loan plus the US Revolver Usage at such time would exceed the aggregate
Revolver Commitments.  Each UK Revolver Loan shall be funded and repaid in an
Available Currency for the UK Borrower.
 
-41-

--------------------------------------------------------------------------------

2.1.3        Notes.  Revolver Loans and interest accruing thereon shall be
evidenced by the records of Agent and the applicable Lender.  At the request of
a Lender, Borrowers shall deliver promissory note(s) to such Lender, evidencing
its Revolver Loans.
 
2.1.4        Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to pay fees and transaction expenses associated with the
closing of this credit facility; (b) to pay Obligations in accordance with this
Agreement (including but not limited to the restrictions set forth in Section
10.3.2 of this Agreement); (c) for lawful corporate purposes of Borrowers,
including working capital and (d) in accordance with the restrictions. 
Borrowers shall not, directly or indirectly, use any Letter of Credit or Loan
proceeds, nor use, lend, contribute or otherwise make available any Letter of
Credit or Loan proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of issuance of the Letter of Credit
or funding of the Revolver Loan, is the target of any Sanction; or (ii) in any
manner that would result in a violation of a Sanction by any Person (including
any Secured Party or other individual or entity participating in any
transaction.
 
2.1.5        Voluntary Reduction or Termination of Revolver Commitments.
 
(a)        Termination of Revolver Commitments.
 
(i)        The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement.  At any time
upon at least 90 days prior written notice to Agent (or such shorter period as
agreed to by Agent), Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility; provided that if Borrowers terminate the
Revolver Commitments in whole during the first Loan Year, Borrowers shall pay to
the Agent for the account of the Lenders an amount equal to 1.00% multiplied by
the principal amount of the Revolving Commitments terminated.  Any notice of
termination given by Borrowers shall be irrevocable.  On the termination date,
Borrowers shall make Full Payment of all Obligations.  For the avoidance of
doubt, any reduction of the FILO amount shall be without premium or penalty.
 
(ii)        The UK Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least 90 days prior written notice to Agent (or such shorter period as
agreed to by Agent), UK Borrower may, at its option, terminate the UK Revolver
Commitments and this credit facility; provided that if Borrowers terminate the
UK Revolver Commitments in whole during the first Loan Year, Borrowers shall pay
to the Agent for the account of the Lenders an amount equal to 1.00% multiplied
by the principal amount of the UK Revolving Commitments terminated.  Any notice
of termination given by UK Borrower shall be irrevocable.  On the termination
date, UK Borrower shall make Full Payment of all UK Obligations.
 
(b)        Reduction of Revolver Commitments.  Borrowers may permanently reduce
the Revolver Commitments, on a ratable basis for all Lenders, upon at least 30
days prior written notice to Agent (or such shorter period as agreed to by
Agent), which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof. No reduction in the
Revolver Commitments shall result in the Revolver Commitments being reduced to
an amount less than $25,000,000.
 
2.1.6        Overadvances.
 
(a)        US Overadvances. If US Revolver Usage exceeds the US Borrowing Base
(“US Overadvance”) at any time, the excess shall be payable by US Borrowers
immediately following demand by Agent and shall constitute a US Obligation
secured by the US Collateral, entitled to all benefits of the Loan Documents. 
Agent may require US Lenders to fund US Base Rate Loans that cause or constitute
 


-42-

--------------------------------------------------------------------------------

a US Overadvance and to forbear from requiring US Borrowers to cure a US
Overadvance, as long as the total US Overadvance does not exceed 10% of the US
Borrowing Base and does not constitute for more than 30 consecutive days without
the consent of Required Lenders. In no event shall US Revolver Loans be required
that would cause US Revolver Usage to exceed the aggregate US Revolver
Commitments.  No funding or sufferance of a US Overadvance shall constitute a
waiver by Agent or US Lenders of the Event of Default caused thereby.  No
Obligor shall be a beneficiary of this Section nor authorized to enforce any of
its terms.
 
(b)        UK Overadvances. If UK Revolver Usage exceeds the UK Borrowing Base
(“UK Overadvance”) at any time, the amount shall be payable by UK Borrowers
immediately following demand by Agent and shall constitute a UK Obligation
secured by the UK Collateral, entitled to all benefits of the Loan Documents. 
Agent may require UK Lenders to fund UK Base Rate Loans that cause or constitute
a UK Overadvance as long as the total UK Overadvance does not exceed 10% of the
UK Borrowing Base and does not constitute for more than 30 consecutive days
without the consent of the Required Lenders.  In no event shall UK Revolver
Loans be required that would cause UK Revolver Usage to exceed the aggregate UK
Revolver Commitments.  No funding or sufferance of a UK Overadvance shall
constitute a waiver by Agent or UK Lenders of the Event of Default caused
thereby.  No Obligor shall be a beneficiary of this Section nor authorized to
enforce any of its terms.
 
2.1.7        Protective Advances.
 
(a)        US Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make US Base
Rate Loans (“US Protective Advances”) (a) up to an aggregate amount of 10% of
the US Revolver Commitments  outstanding at any time (disregarding any decreased
Revolver Commitment amount during the Seasonal Period), if Agent deems such US
Revolver Loans are necessary or desirable to preserve or protect US Collateral,
or to enhance the collectability or repayment of US Obligations, as long as such
Revolver Loans do not cause US Revolver Usage to exceed the aggregate US
Revolver Commitments; or (b) to pay any other amounts chargeable to US Obligors
under any Loan Documents, including interest, costs, fees and expenses.  Lenders
shall participate on a Pro Rata basis in US Protective Advances outstanding from
time to time.  US Required Lenders may at any time revoke Agent’s authority to
make further US Protective Advances under clause (a) by written notice to
Agent.  Absent such revocation, Agent’s determination that funding of a US
Protective Advance is appropriate shall be conclusive.
 
(b)        UK Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make UK Base
Rate Loans (“UK Protective Advances”) (a) up to an aggregate amount of 10% of
the UK Revolver Commitments outstanding at any time (disregarding any decreased
Revolver Commitment amount during the Seasonal Period), if Agent deems such UK
Revolver Loans are necessary or desirable to preserve or protect UK Collateral,
or to enhance the collectability or repayment of UK Obligations, as long as such
Revolver Loans do not cause UK Revolver Usage to exceed the aggregate UK
Revolver Commitments; or (b) to pay any other amounts chargeable to UK Borrower
under any Loan Documents, including interest, costs, fees and expenses.  Lenders
shall participate on a Pro Rata basis in UK Protective Advances outstanding from
time to time.  US Required Lenders may at any time revoke Agent’s authority to
make further UK Protective Advances under clause (a) by written notice to
Agent.  Absent such revocation, Agent’s determination that funding of a UK
Protective Advance is appropriate shall be conclusive.
 
2.1.8        Increase in US Revolver Commitments2.1.9        .  US Borrowers may
request an increase in US Revolver Commitments from time to time upon notice to
Agent, as long as (a) the requested increase is in a minimum amount of
$5,000,000 and is offered on the same terms as existing US Revolver Commitments,
except for a closing fee specified by Borrowers, (b) total increases under this
Section do not exceed $40,000,000 in the aggregate and no more than 3 increases
are made, and (c) no reduction in
 
-43-

--------------------------------------------------------------------------------

Revolver Commitments pursuant to Section 2.1.5 has occurred prior to the
requested increase.  Agent shall promptly notify US Lenders of the requested
increase and, within 10 Business Days thereafter, each US Lender shall notify
Agent if and to what extent such US Lender commits to increase its US Revolver
Commitment.  Any US Lender not responding within such period shall be deemed to
have declined an increase.  If US Lenders fail to commit to the full requested
increase, Eligible Assignees may issue additional US Revolver Commitments and
become US Lenders hereunder.  Agent may allocate, in its discretion, the
increased US Revolver Commitments among committing US Lenders and, if necessary,
Eligible Assignees.  Total US Revolver Commitments shall be increased by the
requested amount (or such lesser amount committed by US Lenders and Eligible
Assignees) on a date agreed upon by Agent and US Borrower Agent. Agent, US
Borrowers, and the new and existing US Lenders shall execute and deliver such
documents and agreements as Agent deems appropriate to evidence the increase in
and allocations of US Revolver Commitments.  On the effective date of an
increase, the US Revolver Usage and other exposures under the US Revolver
Commitments shall be reallocated among US Lenders, and settled by Agent as
necessary, in accordance with US Lenders’ adjusted shares of such commitments.
 
2.2        [Reserved].
 
2.3        Letter of Credit Facility.
 
2.3.1        Issuance of Letters of Credit.  Issuing Bank shall issue Letters of
Credit from time to time until the Revolver Commitment Termination Date, on the
terms set forth herein, including the following:
 
(a)        Each Borrower acknowledges that Issuing Bank’s issuance of any Letter
of Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount.  Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, Issuing Bank receives written notice
from Agent or the applicable Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit.  Prior
to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.
 
(b)        Letters of Credit may be requested by any Borrower to support
obligations of such Borrower or on behalf of any Subsidiary of such Borrower
(other than a Subsidiary that is otherwise a US Borrower or UK Borrower and can
incur LC Obligations on its own behalf) incurred in the Ordinary Course of
Business, or as otherwise approved by Agent.  The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of Issuing Bank.
 
(c)        Each Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary with respect to the Letters of Credit
issued for the benefit of such Borrower or Subsidiary of such Borrower (other
than a Subsidiary that is otherwise a US Borrower or UK Borrower and can incur
LC Obligations on its own behalf).  In connection with any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any LC Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any LC Documents; the form,
validity, sufficiency, accuracy, genuineness or legal effect of any LC Documents
or of any endorsements thereon; the time, place, manner or order in which
shipment of goods is made; partial or incomplete shipment of, or failure to
ship, any goods referred to in a
 
-44-

--------------------------------------------------------------------------------

Letter of Credit or LC Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and any
Obligor; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Issuing Bank, Agent or
any Lender, including any act or omission of a Governmental Authority. 
Borrowers shall take all action to avoid and mitigate any damages relating to
any Letter of Credit or claimed against Issuing Bank, Agent or any Lender,
including through enforcement of any available rights against a beneficiary. 
Issuing Bank shall be fully subrogated to the rights and remedies of any
beneficiary whose claims against any Borrower are discharged with proceeds of a
Letter of Credit.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.
 
(d)        In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may use legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts.  Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
 
2.3.2        Reimbursement; Participations.
 
(a)        If Issuing Bank honors any request for payment under a Letter of
Credit, Requesting Borrower shall pay to Issuing Bank, on the same day
(“Reimbursement Date”), the amount paid by Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Floating Rate Loans from
the Reimbursement Date until payment by such Requesting Borrower.  The
obligation of Borrowers to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Requesting Borrower may have at any time against the
beneficiary.  Whether or not a Notice of Borrowing has been submitted on behalf
of a Requesting Borrower, such Requesting Borrower shall be deemed to have
requested a Borrowing of Floating Rate Loans in an amount necessary to pay all
amounts due Issuing Bank on any Reimbursement Date and each Lender shall fund
its Pro Rata share of such Borrowing whether or not any Revolver Commitments
have terminated, an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied.
 
(b)        Upon issuance of a Letter of Credit, each Lender providing a Revolver
Commitment to the Requesting Borrower shall be deemed to have irrevocably and
unconditionally purchased from Issuing Bank, without recourse or warranty, an
undivided Pro Rata interest and participation in all LC Obligations of the
Requesting Borrower relating to such Letter of Credit.  If Issuing Bank makes
any payment under a Letter of Credit and the Requesting Borrower does not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
the Lenders providing a Revolver Commitment to the Requesting Borrower and each
such Lender shall promptly (within one Business Day) and unconditionally pay to
Agent, for the benefit of Issuing Bank, such Lender’s Pro Rata share of such
payment.  Upon request by a Lender, Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
 
-45-

--------------------------------------------------------------------------------

(c)        The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Requesting Borrower’s protection) or that does not materially prejudice a
Requesting Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
any setoff or defense that an Obligor may have with respect to any Obligations. 
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents.  Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, Collateral, LC Document or Obligor.  Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.
 
(d)        No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.
 
2.3.3      Cash Collateral.  At Agent’s or Issuing Bank’s request, Borrowers
shall Cash Collateralize (a) the Fronting Exposure of any Defaulting Lender, and
(b) all outstanding Letters of Credit an Event of Default exists, the Revolver
Commitment Termination Date occurs, or the Revolver Termination Date is
scheduled to occur within 5 Business Days.  If Requesting Borrower fails to
provide any Cash Collateral as required hereunder, Lenders providing a Revolver
Commitment to such Requesting Borrower may (and shall upon direction of Agent)
advance, as Floating Rate Loans, the amount of Cash Collateral required (whether
or not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied).
 
2.3.4       Resignation of Issuing Bank.  Issuing Bank may resign at any time
upon notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank.  From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise  to have all rights and obligations of an Issuing Bank hereunder
relating to any Letter of Credit issued by it prior to such date.  A replacement
Issuing Bank may be appointed by written agreement among Agent, Borrower Agent
and the new Issuing Bank.
 
ARTICLE 3        INTEREST, FEES AND CHARGES
 
3.1        Interest.
 
3.1.1      Rates and Payment of Interest.
 
-46-

--------------------------------------------------------------------------------

(a)        The Obligations shall bear interest as set forth below, which
interest shall accrue from the date the Revolver Loan is advanced or the
Obligation is incurred or payable, until paid by the applicable Borrower. If a
Revolver Loan is repaid on the same day made, one day’s interest shall accrue.
 
OBLIGATION
APPLICABLE INTEREST
US Base Rate Loan
US Base Rate in effect from time to time, plus the Applicable Margin for US Base
Rate Loans
US LIBOR Loan (other than US FILO Loans)
LIBOR for the applicable Interest Period, plus the Applicable Margin for US
LIBOR Loans
UK Base Rate Loan
UK Base Rate in effect from time to time, plus the Applicable Margin for UK Base
Rate Loans
UK LIBOR Loan
UK LIBOR for the applicable Interest Period, plus the Applicable Margin for UK
LIBOR Loans, plus any Mandatory Costs
US FILO Loan
LIBOR for the applicable Interest Period, plus the Applicable Margin for US FILO
Loans
any other US Obligation (including,  to  the  extent  permitted  by law,
interest not paid when due)
 
US Base Rate in effect from time to time, plus the Applicable Margin for US Base
Rate Loans
any other UK Obligation (including  to  the  extent  permitted  by law, interest
not paid when due)
UK Base Rate in effect from time to time, plus the Applicable Margin for UK Base
Rate Loans



(b)        During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment), payable immediately following demand.
 
(c)        Interest shall accrue from the date a Revolver Loan is advanced or
Obligation is incurred or payable, until paid in full by US Borrowers or UK
Borrower, as applicable, and shall in no event be less than zero at any time. 
Interest accrued on the Revolver Loans shall be due and payable in arrears, (i)
on the first day of each month; (ii) on any date of prepayment, with respect to
the principal amount being prepaid; and (iii) on the Revolver Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the applicable agreements or, if no payment date is
specified, immediately following demand.
 
(d)        Notwithstanding the above, on the First Amendment Effectiveness Date,
the interest applicable to US FILO Loans shall be based on LIBOR for an Interest
Period of 3 months as determined on December 1, 2018 and commencing on January
1, 2019 shall be rest based on LIBOR for an Interest Period of 3 months as in
effect on that day and thereafter pursuant to Section 3.1.2(b).
 
3.1.2        Application of LIBOR to Outstanding US Revolver Loans.
 
-47-

--------------------------------------------------------------------------------

(a)        US Borrowers may on any Business Day elect to convert any portion of
the US Revolver Loans which are US Base Rate Loans to, or to continue any US
Revolver Loan which is a US LIBOR Loan at the end of its Interest Period as, a
US LIBOR Loan; provided that US FILO Loans shall convert into and continue as US
FILO Loans with an Interest Period of 3 months on the first day of each month. 
During any Default or Event of Default, Agent may (and shall at the direction of
US Required Lenders) declare that no US Revolver Loan may be made, converted or
continued as a US LIBOR Loan.
 
(b)        To convert or continue US Revolver Loans as US LIBOR Loans (other
than US FILO Loans which shall continue with an Interest Period of 3 months set
on the first day of each month), US Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Applicable Time Zone) at
least two Business Days before the requested conversion or continuation date. 
Promptly after receiving any such notice, Agent shall provide notify thereof to
US Lenders.  Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of US Revolver Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 3 months with
respect to US FILO Loans and otherwise 30 days if not specified with respect to
all other US LIBOR Loans).  If, upon the expiration of any Interest Period for
any Interest Period Loans, US Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such US
Revolver Loans into US Base Rate Loans.
 
3.1.3      Application of UK LIBOR to Outstanding UK Revolver Loans.
 
(a)        UK Borrowers may on any Business Day elect to convert any portion of
the UK Revolver Loans which are UK Base Rate Loans to, or to continue any UK
Revolver Loan which is a UK LIBOR Loan at the end of its Interest Period as, a
UK LIBOR Loan.  During any Default or Event of Default, Agent may (and shall at
the direction of UK Required Lenders) declare that no UK Revolver Loan may be
made, converted or continued as a UK LIBOR Loan.
 
(b)        To convert or continue UK Revolver Loans as UK LIBOR Loans, UK
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. (Applicable Time Zone) at least two Business Days before the
requested conversion or continuation date.  Promptly after receiving any such
notice, Agent shall provide notify thereof to UK Lenders.  Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of UK
Revolver Loans to be converted or continued, the conversion or continuation date
(which shall be a Business Day), and the duration of the Interest Period (which
shall be deemed to be 30 days if not specified).  If, upon the expiration of any
Interest Period for any Interest Period Loans, UK Borrower shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such UK Revolver Loans into UK Base Rate Loans.  Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.  Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.
 
3.1.4      Interest Periods.  US Borrowers or UK Borrower, as applicable, shall
select an interest period (“Interest Period”) of one (1), two (2), or three (3)
months to apply to the US LIBOR Loan or UK LIBOR Loan, as applicable (if
available from all US Lenders or US Lenders, as applicable); provided:
 
(a)        the Interest Period shall begin on the date the US Revolver Loan or
UK Revolver Loan, as applicable, is made or continued as, or converted into, a
US LIBOR Loan or UK LIBOR Loan, as applicable, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
-48-

--------------------------------------------------------------------------------

(b)        if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
 
(c)        no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.5      Interest Rate Not Ascertainable.
 
(a)        If, due to any circumstance affecting the London interbank market,
(A) Agent reasonably determines that adequate and fair means do not exist for
ascertaining LIBOR on any applicable date or that any requested Interest Period
is not available on the basis provided herein, or (B) the LIBOR Scheduled
Unavailability Date has occurred, then Agent shall immediately notify US
Borrowers or UK Borrower, as applicable, of such determination.  Until Agent
notifies US Borrowers or UK Borrower, as applicable, that such circumstance no
longer exists, the obligation of US Lenders or UK Lenders, as applicable to make
affected US LIBOR Loans or UK LIBOR Loans or the applicable requested Interest
Period, as applicable, shall be suspended and no further US Revolver Loans or UK
Revolver Loans, as applicable, may be converted into or continued as such US
Revolver Loans or UK Revolver Loans and such affected Interest Period shall not
be available.
 
(b)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Agent or Required Lenders
notify the Agent (with, in the case of the Required Lenders, a copy to Borrower
Agent) that the Borrower Agent or Required Lenders (as applicable) have
determined, that:
 
(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
 
(ii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “LIBOR Scheduled Unavailability Date”), or
 
(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
 
then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, the Agent and the Borrowers may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to Agent written notice that such Required
Lenders do not accept such amendment.
 
-49-

--------------------------------------------------------------------------------

(c)        If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i) above exist or the LIBOR Scheduled Unavailability Date has
occurred (as applicable), the Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Interest Period Loans shall be suspended, (to the extent of the
affected Interest Period Loans or Interest Periods), and (y) the LIBOR component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrower Agent may revoke any pending request for a Borrowing of
conversion to or continuation of Interest Period Loans (to the extent of the
affected Interest Period Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for Floating Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
 
3.2        Fees.
 
3.2.1      Unused Line Fee.
 
(a)        US Borrowers shall pay to Agent, for the Pro Rata benefit of US
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
US Revolver Commitments exceed the average daily US Revolver Usage during any
month.  Such fee shall be payable in arrears, on the first day of each month and
on the Revolver Commitment Termination Date.
 
(b)        UK Borrower shall pay to Agent, for the Pro Rata benefit of UK
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
UK Revolver Commitments exceed the average daily UK Revolver Usage during any
month.  Such fee shall be payable in arrears, on the first day of each month and
on the Revolver Commitment Termination Date.
 
3.2.2      LC Facility Fees.  Requesting Borrowers shall pay (a) to Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in effect
for US LIBOR Loans times the average daily Stated Amount of Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each Letter of Credit, which fee shall be payable monthly
in arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During an Event of
Default, if the Agent or the Required Lenders so decide, the fee payable under
clause (a) shall be increased by 2% per annum.
 
3.2.3      Agent’s Fee.  Borrowers shall pay all fees set forth in the Fee
Letter and the Restated Fee Letter executed in connection with this Agreement.
 
3.3        Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days; provided
that, in the case of a UK Revolver Loan made in Sterling, such calculation shall
be made on the basis of a 365 day year (or a 366 day year, in the case of a leap
year).  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to US Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.


3.4        Reimbursement Obligations.  Obligors shall pay all Extraordinary
Expenses promptly upon request.  Obligors shall also reimburse Agent for all
reasonable and documented legal, accounting,
-50-

--------------------------------------------------------------------------------

appraisal, consulting, and other reasonable and documented fees and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), any
examination or appraisal with respect to any Obligor or Collateral, by Agent’s
personnel or a third party.  All reasonable and documented legal, accounting and
consulting fees shall be charged to Obligors by Agent’s professionals at their
full hourly rates, regardless of any alternative fee arrangements that Agent,
any Lender or any of their Affiliates may have with such professionals that
otherwise might apply to this or any other transactions.  Obligors acknowledge
that counsel may provide Agent with a benefit (such as a discount, credit or
accommodation for other matters) based on counsel’s overall relationship with
Agent, including fees paid hereunder.  If, for any reason (including inaccurate
reporting in any Obligors Materials), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Obligors shall immediately pay
to Agent, for the ratable benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid.  All amounts payable by Obligors under this
Section shall be due immediately following demand.


3.5        Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder, to make,
maintain, fund, participate in, or charge applicable interest or fees with
respect to, any Revolver Loan or Letter of Credit, or to determine or charge
interest based on LIBOR or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Available Currency in the London interbank market,
then, on notice thereof by such Lender to Agent, any obligation of such Lender
to perform such obligations, to make, maintain, fund or participate in the
Revolver Loan or Letter of Credit (or to charge interest or fees otherwise
applicable thereto), or to continue or covert Floating Rate Loans to Interest
Period Loans, shall be suspended until such Lender notifies Agent that the
circumstances giving rise to such determination no longer exist.  Upon delivery
of such notice, US Borrowers or UK Borrowers, as applicable, shall prepay the
applicable Revolver Loan, Cash Collateralize the applicable LC Obligations or,
if applicable, convert Interest Period Loan(s) of such Lender to Floating Rate
Loan(s), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Interest Period Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain the Interest
Period Loan.  Upon any such prepayment or conversion, US Borrowers or UK
Borrowers, as applicable, shall also pay accrued interest on the amount so
prepaid or converted.


3.6        Inability to Determine Rates.  Agent will promptly notify US
Borrowers or UK Borrower, as applicable, and US Lenders or UK Lenders, as
applicable, and if, in connection with any Revolver Loan or request for a
Revolver Loan, (a) Agent determines in its Permitted Discretion that (i)
deposits in the applicable currency or bankers’ acceptances are not being
offered to banks in the London interbank Eurodollar market, for the applicable
Revolver Loan amount or Interest Period, or (ii) adequate and reasonable means
do not exist for determining LIBOR for the Interest Period; or (b) Agent or
Required Lenders, as applicable, determine for any reason that LIBOR, as
applicable, for the Interest Period does not adequately and fairly reflect the
cost to such Lenders of funding the Revolver Loan.  Thereafter, such US Lenders’
or UK Lenders’, as applicable, obligations to make or maintain affected Interest
Period Loans and utilization of the LIBOR component (if affected) in determining
Floating Rate shall be suspended until Agent (upon instruction by the Required
Lenders) withdraws the notice.  Upon receipt of such notice, US Borrowers or UK
Borrowers, as applicable, may revoke any pending request for an Interest Period
Loan or, failing that, will be deemed to have requested a Floating Rate Loan, as
applicable to such Borrower.


3.7        Increased Costs; Capital Adequacy.
 
3.7.1        Increased Costs Generally.  If any Change in Law shall:
 
-51-

--------------------------------------------------------------------------------

(a)        impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR or
Mandatory Costs) or Issuing Bank;
 
(b)        subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) on any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(c)        impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Revolver Loan,
Letter of Credit, participation in LC Obligations, Revolver Commitment or Loan
Document;
 
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolver Loan or Revolver Commitment, or converting to or
continuing any interest option for a Revolver Loan, or to increase the cost to a
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Bank setting forth in
reasonable detail the costs incurred or reduction suffered, Borrowers will pay
to it such additional amount(s) as will compensate it for the additional costs
incurred or reduction suffered.
 
3.7.2      Capital Requirements.  If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations or Revolver Loans, to a level below that which
such Lender, Issuing Bank or holding company could have achieved but for such
Change in Law (taking into consideration its policies with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or its
holding company for the reduction suffered.
 
3.7.3      Interest Period Loan Reserves.  If any US Lender or UK Lender, as
applicable, is required to maintain reserves with respect to liabilities or
assets consisting of or including Euros or deposits, US Borrowers or UK
Borrowers, as applicable, shall pay additional interest to such US Lender or UK
Lender, as applicable, on each Interest Period Loan equal to the costs of such
reserves allocated to the Revolver Loan by such US Lender or UK Lender, as
applicable (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Revolver Loan; provided, that if such US Lender or UK
Lender notifies US Borrowers or UK Borrowers, as applicable (with a copy to
Agent), of the additional interest less than 10 days prior to the interest
payment date, then such interest shall be payable 10 days after such Borrowers’
receipt of the notice.
 
3.7.4      Compensation.  Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies US Borrower Agent of the applicable Change in Law and
of such Lender’s or Issuing Bank’s intention to claim compensation therefor.
 
-52-

--------------------------------------------------------------------------------

3.8        Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of US Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful. 
Borrowers shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


3.9        Funding Losses.  If for any reason (a) any Borrowing, conversion or
continuation of an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay an Interest Period Loan when required hereunder, or (d) a Lender (other
than a Defaulting Lender) is required to assign an Interest Period Loan prior to
the end of its Interest Period pursuant to Section 13.4, then Borrowers shall
pay to Agent its customary administrative charge and to each Lender all losses, 
expenses and fees arising from redeployment of funds or termination of match
funding.  For purposes of calculating amounts payable under this Section, a
Lender shall be deemed to have funded an Interest Period Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and period, whether or not the Revolver Loan was in fact so funded.


3.10      Maximum Interest.  Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.


ARTICLE 4        REVOLVER LOAN ADMINISTRATION
 
4.1         Manner of Borrowing and Funding Revolver Loans.
 
4.1.1        Notice of Borrowing.
 
(a)        To request Revolver Loans, US Borrowers or UK Borrower, as
applicable, shall give Agent a Notice of Borrowing by 11:00 a.m. (Applicable
Time Zone) (i) on the requested funding date, in the case of Floating Rate
Loans, and (ii) at least three Business Days prior to the requested funding
date, in the case of Interest Period Loans.  Notices received by Agent after
such time shall be deemed received on the next Business Day.  Each Notice of
Borrowing shall be irrevocable and shall specify (A) the Borrowing amount, (B)
the requested funding date (which must be a Business Day), (C) whether the
Borrowing is to be made as a Floating Rate Loan or an Interest Period Loan, and
(D) in the case of an Interest Period Loan, the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
 
(b)        Unless payment is otherwise made by the US Borrowers or UK Borrower,
as applicable, the becoming due of any US Obligation or UK Obligation, as
applicable (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Floating Rate Loan on the due
date in the amount due and the Revolver Loan proceeds shall be disbursed as
direct payment of such
 
-53-

--------------------------------------------------------------------------------

Obligation.  In addition, Agent may, at its option, charge such amount against
any operating, investment or other account of the applicable Borrower maintained
with Agent or any of its Affiliates.
 
(c)        If any Borrower maintains a disbursement account with Agent as the
case may be, or any of their respective Affiliates, then presentation for
payment in the account of a Payment Item when there are insufficient funds to
cover it shall be deemed to be a request for a Floating Rate Loan on the
presentation date, in the amount of the Payment Item.  Proceeds of the Revolver
Loan may be disbursed directly to the account.
 
4.1.2        Fundings by Lenders.  Except for Swingline Loans, Agent shall
endeavor to notify US Lenders or UK Lenders, as applicable, of each applicable
Notice of Borrowing (or deemed request for a Borrowing) by 1:00 p.m. (Applicable
Time Zone) on the proposed funding date for a Floating Rate Loan or by 3:00 p.m.
(Applicable Time Zone) two Business Days before a proposed funding of an
Interest Period Loan.  Each US Lender or UK Lender, as applicable, shall fund
its Pro Rata share of a Borrowing in immediately available funds not later than
3:00 p.m. (Applicable Time Zone) on the requested funding date, unless Agent’s
notice is received after the times provided above, in which case the applicable
Lender shall fund by 11:00 a.m. (Applicable Time Zone) on the next Business
Day.  Subject to its receipt of such amounts from the applicable Lenders, Agent
shall disburse the Borrowing proceeds in a manner directed by the US Borrowers
or UK Borrower, as applicable, and acceptable to Agent.  Unless Agent receives
(in sufficient time to act) written notice from a Lender that it will not fund
its share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the applicable Borrowers.  If a Lender’s share of a
Borrowing or of a settlement under Section 4.1.3(b) is not received by Agent,
then US Borrowers or UK Borrower, as applicable, agree to repay to Agent
immediately following demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. Agent, a Lender or Issuing Bank may fulfill its obligations under
Loan Documents through one or more Lending Offices, and this shall not affect
any obligation of Obligors under the Loan Documents or with respect to any
Obligations.
 
4.1.3        Swingline Loans; Settlement.
 
(a)        To fulfill any request for a Revolver Loan hereunder, Agent may in
its discretion advance US Swingline Loans or UK Swingline Loans, as applicable,
to US Borrowers or UK Borrowers, as applicable, up to an aggregate outstanding
amount of 10% of the US Revolver Commitments (in the case of US Swingline Loans)
and 10% of the UK Revolver Commitments (in the case of UK Swingline Loans), each
disregarding the decreased Revolver Commitment amount during the Seasonal
Period.  Swingline Loans shall constitute Revolver Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
settled with or funded by Lenders hereunder.
 
(b)        Settlement of Revolver Loans, including Swingline Loans, among the
applicable Lenders and Agent shall take place on a date determined from time to
time by Agent (but at least weekly, unless the settlement amount is de minimis),
on a Pro Rata basis in accordance with the Settlement Report delivered by Agent
to the applicable Lenders.  Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by the applicable Borrowers or anything herein to the contrary. 
Each US Lender hereby purchases, without recourse or warranty, an undivided Pro
Rata participation in all US Swingline Loans outstanding from time to time until
settled. Each UK Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all UK Swingline Loans outstanding from time
to time until settled.  If a Swingline Loan cannot be settled among the
applicable Lenders, whether due to an Obligor’s Insolvency Proceeding or for any
other reason, each US Lender or UK Lender, as applicable, shall pay the amount
of its participation in the US Revolver Loan or UK Revolver Loan, as applicable,
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.  Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other
 
-54-

--------------------------------------------------------------------------------

defense, and whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied.
 
4.1.4        Notices.  If Borrowers request, convert or continue Revolver Loans,
select interest rates or transfer funds based on telephonic or electronic
instructions to Agent.  Borrowers shall confirm the request by prompt delivery
to Agent of a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable.  Agent and Lenders are not liable for any loss suffered by any
Obligor as a result of Agent on its understanding of telephonic or electronic
instructions from a person believed in good faith to be authorized to give
instructions on a Borrower’s behalf.
 
4.2         Defaulting Lender.  Notwithstanding anything herein to the contrary:


4.2.1        Reallocation of Pro Rata Share; Amendments.  For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Revolver Loans and Letters of Credit (including
existing Swingline Loans, Protective Advances and LC Obligations), Agent may in
its discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Revolver Commitments and Revolver Loans of a Defaulting Lender from the
calculation of shares.  A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 15.1.1(c).
 
4.2.2        Payments; Fees.   Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations.  A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Revolver Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1.  If any LC
Obligations owing to a Defaulting Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders.  Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
 
4.2.3        Status; Cure.   Agent may determine in its Permitted Discretion
that a Lender constitutes a Defaulting Lender and the effective date of such
status shall be conclusive and binding on all parties, absent manifest error. 
US Borrowers or UK Borrowers (as applicable), Agent and Issuing Bank may agree
in writing that a US Lender or UK Lender (as applicable) has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Revolver Commitments and Revolver Loans,
and the Revolver Usage and other exposures under the Revolver Commitments shall
be reallocated among the US Lenders or UK Lenders, as applicable, and settled by
Agent (with appropriate payments by the reinstated Lender, including its payment
of breakage costs for reallocated Interest Period Loans) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by US Borrowers or UK
Borrowers (as applicable), Agent and Issuing Bank, or as expressly provided
herein with respect to Bail-In Actions and related matters, no reallocation of
Revolver Commitments and Revolver Loans to non-Defaulting Lenders or
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Revolver Loan,
to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document.  No Lender shall be responsible for default by another
Lender.
 
4.3         Number and Amount of Interest Period Loans; Determination of Rate.
 
4.3.1        Other than FILO Loans, each Borrowing of US LIBOR Loans when made
shall be in a minimum amount of $1,000,000, plus an increment of $100,000 in
excess thereof.   No more than 5 Borrowings of US LIBOR Loans may be outstanding
at any time, and all US LIBOR Loans having the
 
-55-

--------------------------------------------------------------------------------

same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose.
 
4.3.2        Each Borrowing of UK LIBOR Loans when made shall be in a minimum
amount of $1,000,000 (or its equivalent in another Available Currency), plus an
increment of $1,000,000 (or its equivalent in another Available Currency) in
excess thereof.   No more than 5 Borrowings of UK LIBOR Loans may be outstanding
at any time, and all UK LIBOR Loans having the same length and beginning date of
their Interest Periods shall be aggregated together and considered one Borrowing
for this purpose.
 
4.3.3        Upon determining LIBOR, as applicable, for any Interest Period
requested by Borrowers, Agent shall promptly notify such Borrowers thereof by
telephone or electronically and, if requested by such Borrowers, shall confirm
any telephonic notice in writing.
 
4.4        Borrower Agent.  Each Borrower hereby designates Voyetra (“US
Borrower Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Revolver Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
delivery of Borrower Materials, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender.  US Borrower Agent hereby accepts such appointment. 
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by US Borrower Agent on behalf of any US Borrower.  Agent and Lenders
may give any notice or communication with a US Borrower hereunder to US Borrower
Agent on behalf of such US Borrower.  Each of Agent, Issuing Bank and US Lenders
shall have the right, in its discretion, to deal exclusively with US Borrower
Agent for all purposes under the Loan Documents.  Each US Borrower agrees that
any notice, election, communication, delivery, representation, agreement,
action, omission or undertaking by US Borrower Agent shall be binding upon and
enforceable against such Borrower.



4.5        One Obligation.
 
4.5.1        US Obligation. The US Revolver Loans, US LC Obligations and other
US Obligations constitute one general obligation of US Borrowers and are secured
by Agent’s Lien on all US Collateral; provided, that Agent and each US Lender
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.
 
4.5.2        UK Obligation. The UK Revolver Loans, UK LC Obligations and other
UK Obligations constitute one general obligation of UK Borrower and are secured
by Agent’s Lien on all UK Collateral; provided, however, that Agent and each UK
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, UK Borrower to the extent of any UK Obligations jointly or severally
owed by such Borrower.
 
4.6        Effect of Termination.  On the effective date of the termination of
all Revolver Commitments, the Obligations shall be immediately due and payable,
and each Secured Bank Product Provider may terminate its Bank Products.  Until
Full Payment of the Obligations, all undertakings of Obligors contained in the
Loan Documents shall continue, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents.  Agent
shall not be required to terminate its Liens unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations.  Sections 2.3, 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 13, 15.2, this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive Full Payment of the Obligations.


-56-

--------------------------------------------------------------------------------

ARTICLE 5        PAYMENTS
 
5.1        General Payment Provisions.  All payments of US Obligations shall be
made in Dollars and payments of UK Obligations shall be made in Sterling, Euros
or Dollars, in each case, without offset, counterclaim or defense of any kind,
free and clear of (and without deduction for) any Taxes, and in immediately
available funds, not later than 12:00 noon (Applicable Time Zone) on the due
date.  Any payment after such time shall be deemed made on the next Business
Day.  Any payment of an Interest Period Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.9.  US Borrowers
and UK Borrowers, as applicable agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of US Collateral or
UK Collateral, as applicable, against the US Obligations or UK Obligations, as
applicable, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Revolver Loans shall be applied first to Floating Rate Loans and
then to Interest Period Loans.


5.2        Repayment of Revolver Loans.  Revolver Loans shall be due and payable
in full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium.  Subject to Section 2.1.6, if an Overadvance exists at any time, US
Borrowers or UK Borrowers, as applicable shall, on the sooner of Agent’s demand
or the first Business Day after any applicable Borrower has knowledge thereof,
repay Revolver Loans in an amount sufficient to reduce US Revolver Usage to the
US Borrowing Base or UK Revolver Usage to the UK Borrowing Base, as applicable.
If any Asset Disposition includes the disposition of Accounts or Inventory,
Borrowers shall apply Net Proceeds to repay Revolver Loans equal to the greater
of (a) the net book value of such Accounts and Inventory, or (b) the reduction
in Borrowing Base resulting from the disposition.  Notwithstanding anything to
the contrary in this Agreement, any payment in respect of US Revolver Loans
shall be applied first to the US Revolver Loans that are not US FILO Loans until
repaid in full, and then applied to US FILO Loans.



5.3        Mandatory Prepayments5.3.15.3.1
 
5.3.1      UK Obligors.  If any Asset Disposition  is consummated by any UK
Obligor, such UK Obligor shall deliver the Net Proceeds of such Asset
Disposition to Agent for application to the UK Obligations or Cash
Collateralization of the UK Obligations, as determined by Agent.
 
5.3.2      US Obligors.  If any Asset Disposition is consummated by any US
Obligor, such US Obligor shall deliver the Net Proceeds of such Asset
Disposition to Agent for application to the Obligations or Cash
Collateralization of the Obligations, as determined by Agent.
 
5.4        Payment of Other Obligations.  Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
applicable Obligor as provided in the Loan Documents or, if no payment date is
specified, on demand.


5.5        Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of an Obligor is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.


5.6        Application and Allocation of Payments.
 
-57-

--------------------------------------------------------------------------------

5.6.1        Application.  Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and (d)
fourth, as determined by Agent in its discretion.
 
5.6.2        Post-Default Allocation for US Obligations.  Notwithstanding
anything in any Loan Document to the contrary, during an Event of Default under
Section 12.1(j), or during any other Event of Default at the discretion of Agent
or Required Lenders, monies to be applied to the US Obligations, whether arising
from payments by US Obligors, realization on US Collateral, setoff or otherwise,
shall be allocated as follows:
 
(a)        FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
 
(b)        SECOND, to all other amounts owing to Agent, US Swingline Loans, US
Protective Advances, and US Revolver Loans and participations in the foregoing
that a Defaulting Lender has failed to settle or fund;
 
(c)        THIRD, to all amounts owing to Issuing Bank in respect of US LC
Obligations;
 
(d)        FOURTH, to all US Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to US
Lenders;
 
(e)        FIFTH, to all US Obligations (other than Secured Bank Product
Obligations) constituting interest;
 
(f)        SIXTH, to Cash Collateralize all US LC Obligations;
 
(g)        SEVENTH, to all US Revolver Loans, and to US Obligations consisting
of Secured Bank Product Obligations arising under Hedging Agreements (including
Cash Collateralization thereof) up to the amount of Reserves existing therefor;
 
(h)        EIGHTH, to all US Obligations consisting of Secured Bank Product
Obligations; and
 
(i)         LAST, to all remaining US Obligations including Obligations of US
Guarantors.
 
Amounts shall be applied to payment of each category of US Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding US Obligations in the category.  Monies and
proceeds obtained from a US Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other US Obligors to preserve the allocations in each category. 
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from a Secured Bank Product Provider.  If the provider fails to deliver the
calculation within five days following request, Agent may assume the amount is
zero.  The allocations in this Section are solely to determine the priorities
among US Secured Parties and may be changed by agreement of affected US Secured
Parties, without the consent of any US Obligor.  This Section is not for the
benefit of or enforceable by any US Obligor, and no Obligor has any right to
direct the application of any payments or US Collateral proceeds subject to this
Section.
 
-58-

--------------------------------------------------------------------------------

5.6.3       Post-Default Allocation for UK Obligations5.6.4        . 
Notwithstanding anything in any Loan Document to the contrary, during an Event
of Default, monies to be applied to the UK Obligations, whether arising from
payments by UK Obligors, realization on UK Collateral, setoff or otherwise,
shall be allocated as follows:
 
(a)        FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
 
(b)        SECOND, to all amounts owing to Agent on UK Swingline Loans, UK
Protective Advances, and UK Revolver Loans and participations in the foregoing
that a Defaulting Lender has failed to settle or fund;
 
(c)        THIRD, to all amounts owing to Issuing Bank in respect of UK LC
Obligations;
 
(d)        FOURTH, to all UK Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to UK
Lenders;
 
(e)        FIFTH, to all UK Obligations (other than Secured Bank Product
Obligations) constituting interest;
 
(f)        SIXTH, to Cash Collateralize all UK LC Obligations;
 
(g)        SEVENTH, to all UK Revolver Loans, and to UK Obligations consisting
of Secured Bank Product Obligations arising under Hedging Agreements (including
Cash Collateralization thereof) up to the amount of Reserves existing therefor;
 
(h)        EIGHTH, to all other UK Obligations consisting of Secured Bank
Product Obligations; and
 
(i)        LAST, to all remaining UK Obligations.
 
Amounts shall be applied to payment of each category of UK Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding UK Obligations in the category.  Monies and
proceeds obtained from a UK Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other UK Obligors to preserve the allocations in any applicable
category.  Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider.  If the provider fails to deliver
the calculation within five days following request, Agent may assume the amount
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities among UK Secured Parties, and may be changed by agreement
of the affected UK Secured Parties, without the consent of any UK Obligor.  This
Section is not for the benefit of or enforceable by any UK Obligor, and UK
Borrower irrevocably waives the right to direct the application of any payments
or UK Collateral proceeds subject to this Section.
 
5.6.4       Erroneous Application5.6.5        .  Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been paid shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).
 
-59-

--------------------------------------------------------------------------------

5.7        Dominion Account.  The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the applicable Obligations at
the beginning of the next Business Day (with respect to the Obligations of US
Borrowers, during any US Dominion Trigger Period and at such other times
designated by Borrower Agent).  Any resulting credit balance shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers as long
as no Default or Event of Default exists.


5.8        Account Stated.  Agent shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers
hereunder.  Any failure of Agent to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Entries made in a loan account
shall constitute presumptive evidence of the information contained therein.  If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies Agent
in writing within 30 days after receipt or inspection that specific information
is subject to dispute.


5.9        Taxes.  For purposes of this Section 5.9, the term “Lender” includes
any Issuing Bank and the term “Applicable Law” includes FATCA.


5.9.1        Payments Free of Taxes; Obligation to Withhold; Tax Payment.
 
(a)        Any and all payments by any Obligor or on account of any Obligation
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law.  If Applicable Law (as determined
by Agent in its good faith discretion) requires the deduction or withholding of
any Tax from any such payment by Agent or an Obligor, then Agent or such Obligor
shall be entitled to make such deduction or withholding based on information and
documentation provided pursuant to Section 5.10.
 
(b)        If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
 
(c)        If Agent or any Obligor is required by any Applicable Law other than
the Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
 
5.9.2        Payment of Other Taxes.  Each Obligor shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at Agent’s
option, timely reimburse Agent for payment of, any Other Taxes.
 
5.9.3        Tax Indemnification.
 
(a)        Each Obligor shall indemnify and hold harmless, on a joint and
several basis, each Recipient against any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Obligor shall indemnify and hold
 
-60-

--------------------------------------------------------------------------------

harmless Agent against any amount that a Lender or Issuing Bank fails for any
reason to pay indefeasibly to Agent as required pursuant to this Section.  Each
Obligor shall make payment within 10 days after demand for any amount or
liability payable under this Section.  A certificate as to the amount of such
payment or liability delivered to Obligors by a Lender or Issuing Bank (with a
copy to Agent), or by Agent on its own behalf or on behalf of any Recipient,
shall be conclusive absent manifest error.
 
(b)        Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Obligors have not already paid or
reimbursed Agent therefor and without limiting Obligors’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section.  A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.
 
5.9.4        Evidence of Payments.   As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, US Borrower Agent shall deliver
to Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent.
 
5.9.5        Treatment of Certain Refunds.  Unless required by Applicable Law,
at no time shall Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or Issuing Bank, nor have any obligation to pay to any Lender
or Issuing Bank, any refund of Taxes withheld or deducted from funds paid for
the account of a Lender or Issuing Bank.  If a Recipient determines in its
discretion that it has received a refund of Taxes that were indemnified by
Borrowers or with respect to which a Borrower paid additional amounts pursuant
to this Section, it shall pay the amount of such refund to Borrowers (but only
to the extent of indemnity payments or additional amounts actually paid by
Borrowers with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to the refund).  Borrowers shall, upon request by the Recipient, repay
to the Recipient such amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
Recipient is required to repay such refund to the Governmental Authority, but
only to the extent that such amount would constitute an Indemnified Tax payable
to such Recipient pursuant to Section 5.9.3.  Notwithstanding anything herein to
the contrary, no Recipient shall be required to pay any amount to Borrowers if
such payment would place it in a less favorable net after-Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.
 
5.9.6        Survival.  Each party’s obligations under Sections 5.9 and 5.10
shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Revolver Commitments, and the repayment, satisfaction, discharge or Full Payment
of any Obligations.
 
5.10        Lender Tax Information.
 
-61-

--------------------------------------------------------------------------------

5.10.1        Status of Lenders.  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to Borrowers and Agent, at the time or times
reasonably requested by the Borrowers or Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrowers or
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Agent to enable them to determine whether
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding the foregoing, such documentation (other than
documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.
 
5.10.2        Documentation.  Without limiting the foregoing, if any Borrower is
a US Person,
 
(a)        Any Lender that is a US Person shall deliver to Borrowers and Agent
on or prior to the date on which such Lender becomes a Lender hereunder (and
from time to time thereafter upon reasonable request of Borrowers or Agent),
executed copies of IRS Form W-9, certifying that such Lender is exempt from US
federal backup withholding Tax;
 
(b)        Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), whichever of the following is applicable:
 
(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from or reduction of US federal withholding
Tax pursuant to the “interest” article of such tax treaty, and (y) with respect
to other payments under the Loan Documents, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from or reduction of US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)         executed copies of IRS Form W-8ECI;
 
(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (“US Tax Compliance Certificate”), and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
 
(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE, IRS
Form W-8BEN-E, a US Tax Compliance Certificate in form satisfactory to Agent,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more of its direct or indirect partners is claiming the portfolio interest
exemption, such Foreign Lender may provide a US Tax Compliance Certificate on
behalf of each such partner;
 
(c)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request), executed copies of any other form prescribed by Applicable Law as a
basis for claiming
 
-62-

--------------------------------------------------------------------------------

exemption from or a reduction in US federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made; and
 
(d)        if payment made to a Lender under any Loan Document would be subject
to US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver
to Borrowers and Agent at the time(s) prescribed by law and otherwise upon
reasonable request, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be appropriate for Borrowers or Agent as may be necessary for them to comply
with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.
 
5.10.3        Redelivery of Documentation.  If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrowers and Agent in writing of its inability
to do so.
 
5.11        Nature and Extent of Each US Borrower’s Liability.
 
5.11.1        Joint and Several Liability.  Each US Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and US Lenders the prompt payment and performance of, all US
Obligations, except its Excluded Swap Obligations.  Each US Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until Full
Payment of the US Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
US Obligations or Loan Document, or any other document, instrument or agreement
to which any US Obligor is or may become a party or be bound; (b) the absence of
any action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for any US Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any US Obligor; (e) any election by Agent or
any Lender in an Insolvency Proceeding for the application of Section 1111(b)(2)
of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Lender against any
US Obligor for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of the US Obligations.
 
5.11.2        Waivers.
 
(a)        Each US Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or US Lenders to marshal assets or to proceed against any US
Obligor, other Person or security for the payment or performance of any US
Obligations before, or as a condition to, proceeding against such US Borrower. 
Each US Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of US Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of US
Obligations as long as it is a US Borrower.  It is agreed among each US
 
-63-

--------------------------------------------------------------------------------

Borrower, Agent and US Lenders that the provisions of this Section 5.11 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, Agent and US Lenders would decline to make US Revolver
Loans and issue US Letters of Credit.  Each US Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.
 
(b)        Agent and US Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon US Collateral or
any Real Estate by judicial foreclosure or nonjudicial sale or enforcement, to
the extent permitted under Applicable Law, without affecting any rights and
remedies under this Section 5.11.  If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any US Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any US Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each US Borrower consents to
such action and, to the extent permitted under Applicable Law, waives any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any US Borrower might otherwise have had.  To the extent
permitted under Applicable Law, any election of remedies that results in denial
or impairment of the right of Agent or any US Lender to seek a deficiency
judgment against any US Borrower shall not impair any other US Borrower’s
obligation to pay the full amount of the US Obligations.  To the extent
permitted under Applicable Law, each US Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for US Obligations, even though that election of
remedies destroys such US Borrower’s rights of subrogation against any other
Person.  To the extent permitted under Applicable Law, Agent may bid US
Obligations, in whole or part, at any foreclosure, trustee or other sale,
including any private sale, and the amount of such bid need not be paid by Agent
but shall be credited against the US Obligations.  To the extent permitted under
Applicable Law, the amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the US Collateral, and the difference between such bid
amount and the remaining balance of the US Obligations shall be conclusively
deemed to be the amount of the US Obligations guaranteed under this Section
5.11, notwithstanding that any present or future law or court decision may have
the effect of reducing the amount of any deficiency claim to which Agent or any
US Lender might otherwise be entitled but for such bidding at any such sale.
 
5.11.3        Extent of Liability; Contribution.
 
(a)        Notwithstanding anything herein to the contrary, each US Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such US Borrower is primarily liable, as described in clause
(e) below, and (ii) such US Borrower’s Allocable Amount.
 
(b)        If any US Borrower makes a payment under this Section 5.11 of any US
Obligations (other than amounts for which such US Borrower is primarily liable)
(a “US Guarantor Payment”) that, taking into account all other US Guarantor
Payments previously or concurrently made by any other US Borrower, exceeds the
amount that such US Borrower would otherwise have paid if each US Borrower had
paid the aggregate US Obligations satisfied by such US Guarantor Payments in the
same proportion that such US Borrower’s Allocable Amount bore to the total
Allocable Amounts of all US Borrowers, then such US Borrower shall be entitled
to receive contribution and indemnification payments from, and to be reimbursed
by, each other US Borrower for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such US Guarantor
Payment.  The “Allocable Amount” for any US Borrower shall be the maximum amount
that could then be recovered from such US Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
 
-64-

--------------------------------------------------------------------------------

(c)        Sections 5.11.3(a) and 5.11.3(b) shall not limit the liability of any
Borrower to pay or guarantee Revolver Loans made directly or indirectly to it
(including Revolver Loans advanced hereunder to any other Person and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower), LC
Obligations relating to Letters of Credit issued to support its business,
Secured Bank Product Obligations incurred to support its business, and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.  Agent and Revolver Lenders shall have the right, at any time in
their discretion, to condition Revolver Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to a Borrower based on
that calculation.
 
(d)        Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act).  The obligations and undertakings of
each Qualified ECP under this Section shall remain in full force and effect
until Full Payment of all Obligations.  Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
 
5.11.4        Joint Enterprise.  Each US Borrower has requested that Agent and
US Lenders make this credit facility available to US Borrowers on a combined
basis, in order to finance US Borrowers’ business most efficiently and
economically.  US Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each US Borrower is dependent upon the successful
performance of the integrated group.  US Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each US Borrower and
ease administration of the facility, all to their mutual advantage.  US
Borrowers acknowledge that Agent’s and Lenders’ willingness to extend credit and
to administer the Collateral on a combined basis hereunder is done solely as an
accommodation to US Borrowers and at US Borrowers’ request.
 
5.11.5        Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.
 
5.12        United Kingdom Tax Matters.
 
(a)        The provisions of this Section 5.12 shall only apply in respect of
any UK Borrower (a “Relevant Borrower”), and in respect of any such UKRelevant
Borrower the provisions of Sections 5.9, 5.10 and 5.11 shall not apply.
 
(b)        Tax gross-up.
 
(i)        Each Relevant Borrower shall make all payments to be made by it under
any Loan Document without any Tax Deduction unless a Tax Deduction is required
by law.
 
(ii)        A Relevant Borrower shall, promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify
 
-65-

--------------------------------------------------------------------------------

Agent accordingly.  Similarly, a Lender shall promptly notify Agent on becoming
so aware in respect of a payment payable to that Lender.  If Agent receives such
notification from a Lender it shall notify the Relevant Borrower.
 
(iii)         If a Tax Deduction is required by law to be made by a Relevant
Borrower, the amount of the payment due from that Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.
 
(iv)        A payment shall not be increased under clause (iii) above by reason
of a Tax Deduction on account of Taxes imposed by the United Kingdom if, on the
date on which the payment falls due:
 
(1) (1) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
 
(2) (2) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:
 
a.        an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Borrower making the
payment a certified copy of that Direction; and
 
b.        the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or
 
(3) (3) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:
 
c.         the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and
 
d.        the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Relevant Borrower,
on the basis that the Tax Confirmation would have enabled the Relevant Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or
 
(4) (4) the relevant Lender is a Treaty Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (vii) below.
 
(v)        If a Relevant Borrower is required to make a Tax Deduction, that
Relevant Borrower shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.
 
(vi)        Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction shall deliver to Agent for the benefit of the Lender entitled
to the payment a statement under
 
-66-

--------------------------------------------------------------------------------

section 975 of the ITA or other evidence reasonably satisfactory to that Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.
 
(vii)        A Treaty Lender and each Relevant Borrower which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Relevant Borrower to obtain
authorization to make that payment without a Tax Deduction.
 
(viii)        Nothing in clause (b)(vii) above shall require a Treaty Lender to:
 
(1)        register under the HMRC DT Treaty Passport scheme;
 
(2)        apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or
 
(3)        file Treaty forms if it has included an indication to the effect that
it wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause (b)(xi) or clause (f)(i) and the Relevant Borrower making
that payment has not complied with its obligations under clause (b)(xii) or
clause (f)(ii).
 
(ix)        A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Borrower by
entering into this Agreement.
 
(x)        A UK Non-Bank Lender shall promptly notify the Relevant Borrower and
Agent if there is any change in the position from that set out in the Tax
Confirmation.
 
(xi)        A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Agent and without
liability to any Relevant Borrower) by notifying the UK Borrower of its scheme
reference number and its jurisdiction of tax residence.
 
(xii)        Where a Lender notifies the UK Borrower as described in clause
(b)(xi) above each Relevant Borrower shall file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the date of
this Agreement and shall promptly provide the Lender with a copy of that filing.
 
(xiii)        If clause (b)(xii) above applies but:
 
(1)        that UK Borrower’s form DTTP2 has been rejected by HM Revenue &
Customs; or
 
(2)        HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing, and in each case, the UK Borrower has notified that
Lender in writing, that Lender and the UK Borrower shall co-operate in
completing any additional procedural formalities necessary for that UK Borrower
to obtain authorisation to make that payment without a Tax Deduction.
 
(xiv)        If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (b)(xi) or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation), no Relevant Borrower shall file any
 
-67-

--------------------------------------------------------------------------------

form relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
advance or its participation in any advance.
 
(c)        Tax indemnity.
 
(i)        The UK Borrower shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.
 
(ii)        Clause (c)(i) above shall not apply:
 
(1)         with respect to any Taxes assessed on a Lender
 
a.        under the law of the jurisdiction in which such Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or
 
b.        under the law of the jurisdiction in which such Lender’s Facility
Office is located in respect of amounts received or receivable in such
jurisdiction, if such Taxes are imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by such Lender; or
 
(2)         to the extent a loss, liability or cost:
 
a.        is compensated for by an increased payment under Section 5.12(b)(iii);
or
 
b.        would have been compensated for by an increased payment under Section
5.12 (b)(iii) but was not so compensated solely because one of the exclusions in
Section 5.12 (b)(iv) applied;
 
c.        c.        relates to US federal withholding Taxes imposed under FATCA;
or
 
d.        d.        is suffered or incurred in respect of the bank levy imposed
by the United Kingdom government as enacted by section 73 of, and schedule 19
to, the Finance Act 2011; or any other levy or Tax of a similar nature which is
imposed by reference to the assets and/or liabilities of any financial
institution or other entity carrying out financial transactions in any
jurisdiction and which has been publicly announced or and is in force at the
date of this agreement,
 
(iii)        A Lender making, or intending to make a claim under Section 5.12
(c)(i) shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the UK Borrower.
 
(iv)        A Lender shall, on receiving a payment from the UK Borrower under
this clause (c), notify Agent.
 
(d)        Tax Credit.  If a Relevant Borrower makes a Tax Payment and the
relevant Lender determines that:
 
-68-

--------------------------------------------------------------------------------

(i)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment or to a Tax Deduction
in consequence of which that Tax Payment was required; and
 
(ii)         such Lender has obtained, utilized and retained that Tax Credit,
such Lender shall pay an amount to the Relevant Borrower which such Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Relevant Borrower.
 
(e)        Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance Agreement which it executes on becoming a party, and
for the benefit of Agent and without liability to any Relevant Borrower, which
of the following categories it falls within:
 
(i)           not a Qualifying Lender;
 
(ii)          a Qualifying Lender (other than a Treaty Lender); or
 
(iii)        a Treaty Lender.
 
(f)        If a New Lender fails to indicate its status in accordance with this
Section 5.12(ef), then such New Lender or Lenders (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower).  For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.12.
 
(g)        HMRC DT Treaty Passport Scheme Confirmation.
 
(i)        A New Lender that is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Relevant Borrower) in the Assignment and
Acceptance which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Assignment and Acceptance.
 
(ii)        Where an Assignment and Acceptance includes the indication described
in clause (fg)(i) above in the relevant Assignment and Acceptance each Relevant
Borrower which is a Party as a Borrower as at the date that the relevant
Assignment and Acceptance Agreement is executed (the “Transfer Date”) shall file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of that Transfer Date and shall promptly provide the Lender with
a copy of that filing.
 
(iii)        If clause (fg)(ii) above applies but:
 
(1)        that UK Borrower’s form DTTP2 has been rejected by HM Revenue &
Customs; or
 
(2)        HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing,
 
-69-

--------------------------------------------------------------------------------

and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorisation to
make that payment without a Tax Deduction.
 
(h)        Stamp Taxes. The Relevant Borrower shall pay and, within three
Business Days of demand, indemnify each Lender against any cost, loss or
liability that Lender incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of any Loan Document.
 
(i)        Value Added Tax.
 
(i)        All amounts set out or expressed in a Loan Document to be payable by
any party to any Lender which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).
 
(ii)        If VAT is or becomes chargeable on any supply made by any Lender
(the “Supplier”) to any other Lender (the “Recipient”) under a Loan Document,
and any party other than the Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT.  The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.
 
(iii)        Where a Loan Document requires any party to reimburse or indemnify
a Lender for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Lender for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
 
(iv)        Any reference in this Section 5.12(hi) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).
 
(v)        Except as otherwise expressly provided in Section 5.12(hi), a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 5.12(hi) means a determination made in the absolute
discretion of the person making the determination.
 
ARTICLE 6        CONDITIONS PRECEDENT
 
6.1        Conditions Precedent to Initial Revolver Loans.  In addition to the
conditions set forth in Section 6.2, each Lender shall not be required to fund
any requested Revolver Loan, issue any Letters of Credit, or otherwise extend
credit to any Borrower hereunder, until the date (“Restatement Effective Date”)
that each of the following conditions has been satisfied:


(a)        Each Loan Document required to be executed on the First Restatement
Effective Date to which any Obligor is a party shall have been duly executed and
delivered to Agent by each of the signatories thereto, and each Obligor shall be
in compliance with all terms thereof.
 
-70-

--------------------------------------------------------------------------------

(b)        Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
 
(c)        Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of Parent
certifying that, after giving effect to the First Restatement Effective Date,
(i) the Obligors and their Subsidiaries, on a consolidated basis, are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct in all material respects
on and as of such date, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations shall have been true and correct in all material respects as of
such earlier date; (iv) each Borrower has complied with all agreements and
conditions to be satisfied by it on the First Restatement Effective date under
the Loan Documents to which such Borrower is a party; (v) certifying that,
either (x) the execution, delivery and performance by each Obligor and/or the
validity against each Obligor of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect or (y)
stating that no such consent, licenses or approvals are so required; and (vi)
certifying that the conditions set forth in this Section 6.1 are satisfied.
 
(d)        Agent shall have received a certificate of a duly authorized officer
of each Obligor (or a director in the case of a UK Borrower), certifying (i)
that attached copies of such Obligor’s Organic Documents are true and complete,
and in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions (ofor, in the case of a UK Borrower, its board of
directors and all the holders of its Equity Interests) authorizing execution and
delivery of the Loan Documents to which it is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the applicable Loan Documents.  Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.
 
(e)        Agent shall have received a written opinion in form and substance
reasonably satisfactory to Agent from (i) Dechert LLP, principal legal counsel
to the Obligors, (ii) Snell & Wilmer, Nevada counsel to the Obligors, and (iii)
Norton Rose Fulbright LLP, legal counsel to the Agent and Lenders as to English
law.
 
(f)         Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization (where applicable).  Agent shall
have received good standing certificates (to the extent such concept exists and
is applicable under the requirements of Applicable Law of the relevant
jurisdiction) for each Obligor other than UK Borrower, issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification.
 
(g)         [Reserved].]
 
(h)         [Reserved.]
 
(i)          If necessary, Agent shall have received a power of attorney
authorizing attorneys to execute any Loan Documents on behalf of UK Borrower.
 
(j)         (i) US Borrowers shall have paid all fees and expenses to be paid to
Agent and US Lenders on the First Restatement Effective Date; and (ii) UK
Borrower shall have paid all fees and expenses to be paid to Agent and UK
Lenders on the First Restatement Effective Date.
 
-71-

--------------------------------------------------------------------------------

(k)         [Reserved.]
 
(l)          [Reserved.]
 
(m)        [Reserved.]
 
(n)        Agent shall have received Borrowing Base Reports, each prepared as of
February 23, 2018.  Upon giving effect to the initial funding of Revolver Loans
and issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$10,000,000.
 
6.2        Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank
and Lenders shall in no event be required to make any credit extension hereunder
(including funding any Revolver Loan, arranging any Letter of Credit, or
granting any other accommodation to or for the benefit of any Borrower), if the
following conditions are not satisfied on such date and upon giving effect
thereto:


(a)        No Default or Event of Default exists;
 
(b)        The representations and warranties of each Obligor in the Loan
Documents are true and correct in all material respects (except for
representations and warranties that expressly relate to an earlier date);
 
(c)        All conditions precedent in any Loan Document are satisfied; and
 
(d)        With respect to a Letter of Credit issuance, all LC Conditions are
satisfied.
 
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
As an additional condition to a credit extension, Agent may request any other
information, certification, document, instrument or agreement as it reasonably
deems appropriate in its Permitted Discretion.
 
6.3        Post-RestatementSecond Amendment Effective Date Conditions. 
Borrowers shall satisfy each of the conditions set forth in Schedule 6.3 within
the applicable time periods.

ARTICLE 7        COLLATERAL
 
7.1        Grant of Security Interest in US Collateral.  To secure the prompt
payment and performance of all US Obligations, each US Obligor hereby (I)
ratifies, restates and confirms the continuing security interest granted in
favor of the Agent, for the benefit of the Secured Parties pursuant to the
Existing ABL Revolver Loan Agreement and (II) grants to Agent, for the benefit
of the Secured Parties, a continuing security interest in and Lien upon all
Property of such US Obligor, including all of the following Property, whether
now owned or hereafter acquired, and wherever located:
(a)        all Accounts;
 
(b)        all Chattel Paper, including electronic chattel paper;
 
(c)        all Commercial Tort Claims, including those shown on Schedule 9.1.16;
 
(d)        all Deposit Accounts;
 
(e)        all Documents;
 
-72-

--------------------------------------------------------------------------------

(f)        all General Intangibles, including Intellectual Property (except any
“intent to use” trademark or service mark applications for which a statement of
use or amendment to allege use has not been filed and accepted by the United
States Patent and Trademark Office (but only until such statement of use or
amendment to allege use is filed and accepted by the United States Patent and
Trademark Office));
 
(g)        all Goods, including Inventory, Equipment and fixtures;
 
(h)        all Instruments;
 
(i)        all Investment Property;
 
(j)        all Letter-of-Credit Rights;
 
(k)        all Supporting Obligations;
 
(l)        all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a US Lender, including any
Cash Collateral;
 
(m)        all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any US Collateral; and
 
(n)        all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
Notwithstanding the foregoing, no security interest is granted in or Lien
granted upon any Excluded Assets.
 
7.2        Lien on Deposit Accounts; Cash Collateral.
 
7.2.1        Deposit Accounts.  To further secure the prompt payment and
performance of its applicable Obligations, each US Obligor hereby grants to
Agent a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of such Obligor, including sums in any blocked, lockbox,
sweep or collection account.  Each Obligor hereby authorizes and directs each
bank or other depository to deliver to Agent, upon request, all balances in any
Deposit Account maintained for such Obligor, without inquiry into the authority
or right of Agent to make such request.
 
7.2.2        Cash Collateral.  Cash Collateral may be invested, at Agent’s
discretion (with the consent of Obligors, provided no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss.  As security for its Obligations, each US Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral delivered hereunder from
time to time, whether held in a segregated cash collateral account or otherwise.
Agent may apply Cash Collateral to payment of such Obligations as they become
due, in such order as Agent may elect.  All Cash Collateral and related deposit
accounts shall be under the sole dominion and control of Agent, and no Obligor
or other Person shall have any right to any Cash Collateral until Full Payment
of the Obligations.
 
7.3        Real Estate Collateral. If any US Obligor acquires any Material Real
Estate hereafter, following the request of the Agent, such US Obligor shall,
within 90 days (or such later date agreed by the Agent in its sole discretion),
execute, deliver and record a Mortgage sufficient to create a first priority
Lien (subject to Permitted Liens) in favor of Agent on such Real Estate, and
shall deliver all Related Real Estate Documents.  If any UK Obligor acquires any
Real Estate owned in fee with a fair market value of $1,000,000 or more, as
reasonably determined by Agent in good faith, following the request of the
Agent,
-73-

--------------------------------------------------------------------------------

such UK Obligor shall, within 90 days (or such later date agreed by the Agent),
execute and deliver the documentation and/or take perfection steps with respect
to such Real Property of the type contemplated by Section 8.9 of the Debenture
dated 31 March 2014 (as amended, restated supplemented or otherwise modified
from time to time) entered into between the UK Borrower and the Agent (or the
equivalent to the extent applicable in the applicable jurisdiction). 
 
7.4        Other Collateral.
 
7.4.1        Commercial Tort Claims.  Obligors shall promptly notify Agent in
writing if any US Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claims in excess
of $100,000, and upon the request of the Agent, and shall take such commercially
reasonable actions as Agent deems necessary in its Permitted Discretion to
subject such claim to a duly perfected, first priority Lien (subject to
Permitted Liens) in favor of Agent.
 
7.4.2        Certain After-Acquired Collateral.  Obligors shall promptly (a)
notify Agent if an Obligor obtains an interest in any Deposit Account, Chattel
Paper, Document, Instrument, registered Intellectual Property, Investment
Property or Letter-of-Credit Rights, and (b) upon request, take such actions as
Agent reasonably deems necessary and appropriate in its Permitted Discretion to
effect its perfected, first priority Lien (subject only to Permitted Liens) on
such Collateral, including using commercially reasonable efforts to obtain any
appropriate possession, control agreement or Lien Waiver.  If Collateral owned
by an Obligor is in the possession of a third party, at Agent’s reasonable
request, Obligors shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
 
7.5        Limitations.  The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral.  In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.


7.6        Further Assurances.  All Liens granted to Agent under the Loan
Documents are for the benefit of Secured Parties.  Each Obligor authorizes Agent
to file any financing statement that describes the Collateral as “all assets” or
“all personal property” of such US Obligor, or words to similar effect, and
ratifies any action taken by Agent before the RestatementSecond Amendment
Effective Date to effect or perfect its Lien on any Collateral. Promptly
following request, Obligors shall deliver such instruments and agreements, and
shall take such commercially reasonable further actions, as Agent in its
Permitted Discretion reasonably deems necessary and appropriate under Applicable
Law to evidence or perfect its Lien on any Collateral, or otherwise to give
effect to the intent of this Agreement.  Notwithstanding any of the forgoing,
the Loan Documents shall not require the creation or perfection or any pledges
of, Liens on or security interests in, or the delivery of particular documents
with respect to, particular assets if and for so long as the Agent determines in
its Permitted Discretion that the burden or cost of creating or perfecting such
pledges, Liens or security interest in such assets shall outweigh the benefit of
the security afforded thereby.


7.7        Foreign Subsidiary Stock1.1        .  Notwithstanding anything herein
to the contrary, in no event shall the US Collateral include or the Lien granted
under Section 7.1 hereof (a) attach to any of the Excluded Equity Interests, or
(b) include any assets of a Foreign Subsidiary.


ARTICLE 8        COLLATERAL ADMINISTRATION
 
8.1        Borrowing Base Reports.
 
8.1.1        US Borrowing Base Report.  By the applicable Reporting Trigger
Date, US Borrower shall deliver to Agent (and Agent shall promptly deliver same
to US Lenders) a US Borrowing
 


-74-

--------------------------------------------------------------------------------

Base Report prepared as of the close of business of the previous week or month,
as applicable, and at such other times as Agent may reasonably request in its
Permitted Discretion. All information (including calculation of US Availability)
in a US Borrowing Base Report shall be certified by US Obligors. Agent may in
its Permitted Discretion adjust such report (a) to reflect Agent’s reasonable
estimate of declines in value of any US Collateral, due to collections received
in the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting US Collateral; and
(c) to the extent any information or the calculation is not made in accordance
with this Agreement or does not accurately reflect the US Availability Reserve.
 
8.1.2        UK Borrowing Base Report.  By the Reporting Trigger Date, UK
Borrower shall deliver to Agent (and Agent shall promptly deliver same to UK
Lenders) a UK Borrowing Base Report prepared as of the close of business of the
previous week or month, as applicable, and at such other times as Agent may
reasonably request in its Permitted Discretion.  All calculations of UK
Availability in any UK Borrowing Base Certificate shall originally be made by UK
Obligors and certified by a Senior Officer, provided that Agent may in its
Permitted Discretion from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any UK
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting UK Collateral; and (c) to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the UK
Availability Reserve.
 
8.2        Accounts.
 
8.2.1        Records and Schedules of Accounts.  Each Obligor shall keep
materially accurate and complete records of its Accounts, including all payments
and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to Agent, on
such periodic basis as Agent may request.  Each Obligor shall also provide to
Agent, on or before the Reporting Trigger Date, a detailed aged trial balance of
all Accounts as of the end of the preceding month, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as Agent
may reasonably request.  If Accounts in an aggregate face amount of $1,000,000
or more cease to be Eligible Accounts, Obligors shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any
responsible officer of an Obligor has knowledge thereof.
 
8.2.2        Taxes.  If an Account of any Obligor includes a charge for any
Taxes, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Obligor and to charge Obligors
therefor; provided, that neither Agent nor Lenders shall be liable for any Taxes
that may be due from Obligors or with respect to any Collateral.
 
8.2.3        Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time following notice to the Obligors
(which notice shall not be required if a Default or Event of Default exists), in
the name of Agent, any designee of Agent or any Obligor, to verify the validity,
amount or any other matter relating to any Accounts of Obligors by mail,
telephone or otherwise.  Obligors shall cooperate with Agent in an effort to
facilitate and promptly conclude any such verification process.  Agent agrees
that unless a Default or Event of Default exists, it will only conduct such
verifications in connection with an audit or field exam which is being conducted
at the same time.
 
8.2.4        Maintenance of Dominion Account.  Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent provided that lockboxes shall not be required in the UK or any other
jurisdiction where lockboxes are not available.  Obligors shall obtain an
agreement (in form and substance reasonably satisfactory to Agent) from each
lockbox servicer and Dominion Account bank, establishing Agent’s control over
and Lien in the lockbox or Dominion Account
 
-75-

--------------------------------------------------------------------------------

(which with respect to the Dominion Account of US Borrowers may be exercised by
Agent during any US Dominion Trigger Period and such other times as designated
by Borrower Agent), requiring immediate deposit of all remittances received in
the lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges.  Dominion Accounts of UK
Borrowers shall be under the sole dominion and exclusive control of the Agent.
If a Dominion Account is not maintained with Bank of America, Agent may (during
any US Dominion Trigger Period and at such other times as designated by Borrower
Agent with respect to the Dominion Account of US Borrowers) require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America.  Agent and Lenders assume no responsibility to Obligors for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
 
8.2.5        Proceeds of Collateral.  Obligors shall request in writing and
otherwise take all commercially reasonable and necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account).  If any
Obligor or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Agent and promptly (not later than
the next Business Day) deposit same into a Dominion Account.
 
8.3        Inventory.
 
8.3.1        Records and Reports of Inventory.  Each Obligor shall keep accurate
and complete records of its Inventory in all material respects, including costs
and daily withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form reasonably satisfactory to Agent, on a monthly
basis by the 15th day of each month.  Each Obligor shall conduct a physical
inventory at least once per calendar year (and on a more frequent basis if
requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may reasonably request.  Agent may
participate in and observe each physical count.
 
8.3.2        Returns of Inventory.  No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate amount of all Inventory returned in any month to UK
Borrower exceeds 10% of the UK Borrower’s gross revenue (as measured by UK
Borrower using the methodology in place on the First Restatement Effective Date)
or US Borrower exceeds 10% of the US Borrower’s gross revenue (as measured by US
Borrower using the methodology in place on the First Restatement Effective
Date); and (d) any payment received by an Obligor for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3        Acquisition, Sale and Maintenance.  No Obligor shall acquire or
accept any Inventory on consignment or approval, and each Obligor shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA (if applicable).  No Obligor shall sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require an Obligor to repurchase such Inventory.  Obligors shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all Applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.
 
8.4        Equipment.
 
8.4.1        Records and Schedules of Equipment.  Each Obligor shall keep
accurate and complete records in all material respects of its Equipment,
including kind, quality, quantity, cost,
 
-76-

--------------------------------------------------------------------------------

acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent.  During the existence of an Event of
Default, promptly upon request, Obligors shall deliver to Agent evidence of
their ownership or interests in any Equipment.
 
8.4.2        Dispositions of Equipment.  No Obligor shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment used or useful in the business
of such Obligor, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens other than
Permitted Liens.
 
8.4.3        Condition of Equipment.  The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that its value and operating efficiency are preserved at all times,
reasonable wear and tear excepted.  Each Obligor shall ensure that the Equipment
is mechanically and structurally sound in all material respects, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications.  No Obligor shall permit any Equipment to become
affixed to Real Estate unless such Obligor uses its commercially reasonable
efforts to have the applicable landlord or mortgagee deliver a Lien Waiver.
 
8.5        Deposit Accounts.  Schedule 8.5 lists all Deposit Accounts maintained
by Obligors on the RestatementSecond Amendment Effective Date, including
Dominion Accounts.  To the extent not already established, each Obligor shall
take all commercially reasonable actions necessary to establish Agent’s first
priority Lien on each Deposit Account (except (i) accounts exclusively used for
payroll, payroll taxes or employee benefits or similar fiduciary accounts solely
for the benefit of third parties, other disbursement accounts acceptable to
Agent, or (ii) an account containing not more than $10,000 at any time
(“Excluded Accounts”)).  Obligors shall be the sole account holders of each
Deposit Account (other than Excluded Accounts described in clause (i) of that
definition) and shall not allow any Person (other than Agent and the depository
bank) to have control over their Deposit Accounts or any Property deposited
therein.  Obligors shall promptly notify Agent of any opening or closing of a
Deposit Account and, with the consent of Agent (which shall not be unreasonably
withheld or delayed), will promptly amend or supplement Schedule 8.5 to reflect
same.


8.6        Administration of Equity Interests and Instruments.8.6.1
 
8.6.1        Certificated Security.
 
(a)        Schedule 8.6.1 sets forth all Equity Interests owned by each Obligor
to the extent included in the Collateral on the RestatementSecond Amendment
Effective Date.
 
(b)        With respect to any such Equity Interest (other than Excluded Equity
Interests) that constitutes Certificated Securities, each Obligor shall deliver
to Agent any and all certificates evidencing such Certificated Securities duly
endorsed by an effective endorsement (within the meaning of Section 8-107 of the
UCC or other Applicable Law), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to Agent or in blank.
 
(c)        With respect to any such Equity Interests (other than Excluded Equity
Interests) that is uncertificated, each Obligor shall deliver to Agent any and
all control agreements and other documents requested by Agent in order to have
control over and to perfect Agent’s Lien on such Equity Interest.
 
(d)        Each Obligor shall promptly notify Agent of any change to Schedule
8.6.1 and, with the consent of Agent which shall not be unreasonably withheld,
will promptly amend or
 
-77-

--------------------------------------------------------------------------------

supplement Schedule 8.6.1 to reflect same, which consent shall not be required
if the Schedule is being amended to reflect the consummation of a Permitted
Acquisition.
 
8.6.2        Instruments.
 
(a)        Schedule 8.6.2 sets forth all debt securities issued to each Obligor
to the extent included in the Collateral on the RestatementSecond Amendment
Effective Date.  With respect to any such debt securities that constitute an
Instrument, each Obligor shall deliver to Agent all such Instruments to Agent
duly indorsed in blank.
 
(b)        Each Obligor shall promptly notify Agent of any change to Schedule
8.6.2 and, with the consent of Agent which shall not be unreasonably withheld,
will promptly amend or supplement Schedule 8.6.2 to reflect same, which such
consent shall not be required if the Schedule is being amended to include
additional debt securities.
 
8.7        Administration of Investment Property.
 
8.7.1        Registration in Nominee Name; Denominations.  Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion),
after the occurrence and during the continuance of an Event of Default to hold
any Equity Interests which are included in the Collateral in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
relevant Obligor, endorsed or assigned in blank or in favor of Agent.  Each
Obligor will promptly give to Agent copies of any material notices or other
communications received by them with respect to such Collateral registered in
the name of the relevant Obligor.  Agent shall have the right after the
occurrence and during the continuance of an Event of Default to exchange the
certificates registered in its name representing such pledged Equity Interests
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.
 
8.7.2        Voting Rights; Dividends and Interest, etc.
 
(a)        Unless and until an Event of Default shall have occurred and be
continuing:
 
(i)         Each Obligor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Equity Interests or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Loan Document;
 
(ii)        Each Obligor shall be entitled to receive and retain any and all
cash dividends, interest and principal paid on the Equity Interests included in
Collateral.  All noncash dividends, interest and principal, and all dividends,
interest and principal paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution, return of capital, capital surplus
or paid-in surplus, and all other distributions (other than distributions
referred to in the preceding sentence) made on or in respect of the Equity
Interests included in the Collateral, whether paid or payable in cash or
otherwise, whether resulting from a subdivision, combination or reclassification
of the outstanding capital stock of the issuer of any Equity Interests included
in the Collateral or received in exchange for such Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, amalgamation,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Obligor, shall not be commingled by such Obligor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of Agent and shall be forthwith delivered to Agent
in the same form as so received (with any necessary endorsement).
 
-78-

--------------------------------------------------------------------------------

(b)        Upon the occurrence and during the continuance of an Event of
Default, and upon prior written notice from Agent to any Obligor, all rights of
such Obligor to exercise the voting and consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section shall cease,
and all such rights shall thereupon become vested in Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers in a manner not inconsistent with the terms of this Agreement
or the other Loan Documents, provided that, unless otherwise directed by the
Required Lenders, Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Obligors to exercise
such rights.  After all Events of Default have been cured or waived, such
Obligor will have the right to exercise the voting and consensual rights and
powers that it would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.
 
(c)        Upon the occurrence and during the continuance of an Event of
Default, and after written notice from Agent to any Obligor, all rights of such
Obligor to dividends, interest or principal that such Obligor is authorized to
receive pursuant to paragraph (a)(ii) above shall cease, and all such rights
shall thereupon become vested in Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest or
principal.  All dividends, interest or principal received by an Obligor contrary
to the provisions of this Section shall be held in trust for the benefit of
Agent, shall be segregated from other property or funds of such Obligor and
shall be forthwith delivered to Agent upon demand in the same form as so
received (with any necessary endorsement).  Any and all money and other property
paid over to or received by Agent pursuant to the provisions of this paragraph
(c) shall be retained by Agent in an account to be established by Agent upon
receipt of such money or other property and shall be applied to the Obligations
as set forth herein.
 
8.8        Administration of Letter of Credit Rights.  Schedule 8.8 sets forth
all letters of credit with a stated amount in excess of $500,000 to which such
Obligor has rights as of the RestatementSecond Amendment Effective Date.  If any
Obligor is at any time a beneficiary under a letter of credit now or hereafter
issued in favor of such Obligor, with a stated amount in excess of $500,000,
such Obligor shall promptly notify Agent thereof and, at the reasonable request
and option of Agent, such Obligor shall use commercially reasonable efforts,
pursuant to an agreement in form and substance reasonably satisfactory to Agent
to arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Agent of the Proceeds of any drawing under the letter of
credit, agreeing that the proceeds of any drawing under the letter of credit are
to be paid to the applicable Obligor unless an Event of Default has occurred or
is continuing.  Each Obligor shall promptly notify Agent of any change to
Schedule 8.8 and, with the consent of Agent which shall not be unreasonably
withheld, will promptly amend or supplement Schedule 8.8 to reflect same, which
such consent shall not be required if the Schedule is being amended to include
additional letters of credit with a stated amount in excess of $500,000.


8.9        General Provisions.
 
8.9.1        Location of Collateral.  All tangible items of Collateral
consisting of Inventory and Equipment, other than Inventory in transit and
mobile goods, shall at all times be kept by Obligors at the business locations
set forth in Schedule 8.9.1, except that Obligors may (a) make sales or other
dispositions of Collateral in accordance with Section 10.2.6; and (b) move
Collateral of a US Obligor to another location in the United States, upon 30
Business Days prior written notice to Agent.
 
8.9.2        Insurance of Collateral; Condemnation Proceeds.
 
(a)        Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) satisfactory to Agent;
provided, that if Real Estate secures any Obligations, flood hazard diligence,
documentation and insurance for such Real Estate shall comply with all Flood
Laws or shall otherwise by
 
-79-

--------------------------------------------------------------------------------

satisfactory to all Lenders.  All proceeds under each policy shall be payable to
the Dominion Account, subject to clause (c) below.  From time to time upon
request, Obligors shall deliver to Agent the originals or certified copies of
its insurance policies and updated flood plain searches.  Unless Agent shall
agree otherwise, each policy shall include satisfactory endorsements (i) showing
Agent as loss payee; (ii) requiring 10 days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Obligor fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Obligors therefor.  Each Obligor agrees to deliver to Agent, following the
delivery thereof, copies of all material reports made to insurance companies. 
While no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent.  If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.
 
(b)        Subject to clause (c) below, any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent.  Any such proceeds
or awards that relate to Inventory shall be applied first to payment of the
applicable Revolver Loans, and then to other applicable Obligations.  Subject to
clause (c) below, any proceeds or awards that relate to Equipment or Real Estate
shall be applied first to the applicable Revolver Loans and then to other
applicable Obligations.
 
(c)        If requested by Obligors in writing within 15 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Obligors may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Obligors comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $500,000.
 
8.9.3        Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.
 
8.9.4        Defense of Title.  Each Obligor shall use commercially reasonable
efforts to defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands, except Permitted Liens.
 
8.10        Power of Attorney.  Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section. 
Agent, or Agent’s designee, may (but shall have no obligation to), without
notice and in either its or an Obligor’s name, but at the cost and expense of
Obligors:


(a)        Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
-80-

--------------------------------------------------------------------------------

(b)        During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; (xii) exercise any voting or other rights
under or with respect to any Investment Property; (xiii) exercise any voting or
other rights under or with respect to any Investment Property; and (xiv) take
all other actions as Agent acting in its Permitted Discretion deems necessary
and appropriate to fulfill any Obligor’s obligations under the Loan Documents.
 
8.11        Intellectual Property.
 
8.11.1        Following the request of Agent, in order to facilitate filings
with the United States Patent and Trademark Office (together with any successor
agency, the “PTO”) and the United States Copyright Office or any similar foreign
office or agency, each US Obligor shall execute and deliver to Agent one or more
IP Security Agreements or such other documents, agreements or instruments, in
each case in form and substance reasonably satisfactory to the Agent, to
establish or further evidence Agent’s Lien on such Obligor’s Intellectual
Property, and the General Intangibles of such Obligor relating thereto or
represented thereby;
 
8.11.2        Each Obligor shall have the duty, with respect to Intellectual
Property that is owned by such Obligor and that is necessary in or material to
the conduct of such Obligor’s business, to protect and diligently enforce and
defend at such Obligor’s expense such Intellectual Property, including, subject
to the Obligor’s exercise, in good faith, of its reasonable business judgment
(A) to diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Obligor’s trademarks,
patents, copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Obligor who were materially
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality.  Each Obligor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Obligor’s business.  Each Obligor hereby agrees to take the
steps described in this Section 8.11.2 with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in or material to the conduct of such
Obligor’s business;
 
-81-

--------------------------------------------------------------------------------

8.11.3        Obligors acknowledge and agree that the Secured Parties shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Obligor.  Without limiting the generality of this Section
8.11.3, Obligors acknowledge and agree that no Secured Party shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any Secured Party may do so at its option from and after
the occurrence and during the continuance of an Event of Default, and all
reasonable expenses incurred in connection therewith (including reasonable fees
and expenses of attorneys and other professionals) shall constitute Obligations
hereunder;
 
8.11.4        [Reserved].
 
8.11.5        On each date on which a Compliance Certificate is to be delivered
pursuant to this Agreement (or, if an Event of Default has occurred and is
continuing, more frequently if requested by Agent) each Obligor shall provide
Agent with a written report of all new or acquired: (i) patents, trademarks or
copyrights that are registered or the subject of pending applications for
registration; (ii) all Intellectual Property Licenses that are material to the
conduct of such Obligor’s business; and (iii) all statements of use or amendment
to allege use with respect to intent-to-use trademark applications, in the case
of (i) and (ii) that were acquired, registered, or for which applications for
registration were filed by any Obligor since the date of the last Compliance
Certificate, and in the case of (iii) that were filed by any Obligor since the
date of the last Compliance Certificate. Each Obligor shall continue to register
or not register, as the case may be, its patents, copyrights, trademarks and
Intellectual Property Licenses in accordance with its historical practices as
they existed as of the Original Closing Date.  In the case of such registrations
or applications therefor, that were acquired by any Obligor since the date of
the last Compliance Certificate, each such Obligor shall file the necessary
documents, if applicable, with the appropriate Governmental Authority
identifying the applicable Obligor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property.  In each of the foregoing
cases, the applicable Obligor shall within fifteen (15) Business Days cause to
be prepared, executed, and delivered to Agent supplemental schedules to the
applicable Loan Documents to identify such new or acquired patent, trademark and
copyright registrations and applications therefor (with the exception of
trademark applications filed on an intent-to-use basis for which no statement of
use or amendment to allege use has been filed) and Intellectual Property
Licenses as being subject to the security interests created thereunder;
 
8.11.6        Upon receipt from the United States Copyright Office of notice of
registration of any copyright, each Obligor shall promptly (but in no event
later than fifteen (15) Business Days following such receipt) notify (but
without duplication of any notice required by Section 8.11.4 or Section 8.11.5)
Agent of such registration by delivering, or causing to be delivered, to Agent,
documentation sufficient for Agent to perfect Agent’s Liens on such copyright. 
If any Obligor acquires from any Person any copyright registered with the United
States Copyright Office or an application to register any Copyright with the
United States Copyright Office, such Obligor shall promptly (but in no event
later than fifteen (15) Business Days following such acquisition) notify Agent
of such acquisition and deliver, or cause to be delivered, to Agent,
documentation sufficient for Agent to perfect Agent’s Liens on such copyright. 
In the case of such copyright registrations or applications therefor which were
acquired by any Obligor, each such Obligor shall promptly (but in no event later
than fifteen (15) Business Days following such acquisition) file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Obligor as the owner (or as a co-owner thereof, if such is the case) of such
copyrights; and
 
8.11.7        Each Obligor shall take such commercially reasonable steps
necessary to maintain the confidentiality of, and otherwise protect and enforce
its rights in, the Intellectual Property that is necessary in or material to the
conduct of such Obligor’s business, including, as applicable (A) protecting the
secrecy and confidentiality of its material confidential information and trade
secrets by having and enforcing a policy requiring all current employees,
consultants, licensees, vendors and contractors with access to such information
to execute appropriate confidentiality agreements; (B) taking actions reasonably
 
-82-

--------------------------------------------------------------------------------

necessary to ensure that no material trade secret falls into the public domain,
except where, in the exercise of its reasonable business judgment, an Obligor
determines that it is appropriate to allow a trade secret to fall into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all software programs that are material to the conduct of such Obligor’s
business of which it is the owner or licensee by having and enforcing a policy
requiring any licensees (or sublicensees) of such source code to enter into
license agreements with commercially reasonable use and non-disclosure
restrictions.
 
8.11.8        At the request of the Agent, the Obligors shall use commercially
reasonable efforts to permit the assignment of or grant of a security interest
in Intellectual Property Licenses (and all rights of Obligor thereunder) that
are material to the conduct of the business to Agent (and any transferees of
Agent).
 
ARTICLE 9        REPRESENTATIONS AND WARRANTIES
 
9.1        General Representations and Warranties.  To induce Agent and Lenders
to enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Obligor represents and warrants that:


9.1.1        Organization and Qualification.  Each Obligor and Subsidiary is
duly organized, validly existing and in good standing (to the extent such
concept exists and is applicable under the requirements of Applicable Law of the
relevant jurisdiction) under the laws of the jurisdiction of its organization or
incorporation.  Each Obligor and Subsidiary is duly qualified, authorized to do
business and in good standing (to the extent such concept exists and is
applicable under the requirements of Applicable Law of the relevant
jurisdiction) as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.  No
Obligor is an EEA Financial Institution.
 
9.1.2        Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform the Loan Documents to which it is a party.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, except those already obtained; (b)
contravene the Organic Documents of any Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require
imposition of a Lien (other than Permitted Liens) on any Obligor’s Property.
 
9.1.3        Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except (i) as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
Section 8.10 may be unenforceable under English law with respect to UK Borrower.
 
9.1.4        Capital Structure.  As of the RestatementSecond Amendment Effective
Date, Schedule 9.1.4 shows, for each Obligor and Subsidiary, its name,
jurisdiction of organization or incorporation, authorized and issued Equity
Interests, holders of its Equity Interests (other than the holders of the Equity
Interests of Parent), and agreements binding on such holders with respect to
such Equity Interests.  Except as disclosed on Schedule 9.1.4, in the five years
preceding the RestatementSecond Amendment Effective Date, no Obligor or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger, amalgamation or combination.  Each Obligor has
good title to its Equity Interests in its Subsidiaries, subject only to Agent’s
Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable.  As of the RestatementSecond Amendment Effective Date, there are
no outstanding purchase options (excluding such options with respect to the
Equity Interests of Parent), warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary, except as disclosed on Schedule
9.1.4.  Borrowers will amend or supplement Schedule 9.1.4 from time to time to
reflect changes
 
-83-

--------------------------------------------------------------------------------

thereto as a result of a Permitted Acquisition or other transaction permitted
hereunder or otherwise with the consent of Agent, which consent shall not be
unreasonably withheld or delayed.
 
9.1.5        Title to Properties; Priority of Liens.  Each Obligor and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens.  As of the
RestatementSecond Amendment Effective Date, no Real Estate subject to a Mortgage
is located in a special flood hazard zone, except as disclosed on Schedule
9.1.5. Each Obligor and Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens.  All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens.
 
9.1.6        Accounts.  Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Obligors with
respect thereto.  Obligors warrant, with respect to each Account shown as an
Eligible Account in a Borrowing Base Report, that:
 
(a)         it is genuine and in all respects what it purports to be;
 
(b)         it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)         it is for a sum certain, maturing as stated in the applicable
invoice, a copy of which has been furnished or is available to Agent on request;
 
(d)        it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency of any kind;
 
(e)        no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or
other applicable law, the restriction is ineffective), and the applicable
Obligor is the sole payee or remittance party shown on the invoice;
 
(f)        no extension, compromise, settlement, modification, credit, deduction
or return has been authorized or is in process with respect to the Account,
except discounts or allowances granted in the Ordinary Course of Business for
prompt payment that are reflected on the face of the invoice related thereto and
in the reports submitted to Agent hereunder; and
 
(g)        to the best of Obligors’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Obligor’s
customary credit standards, is Solvent (or in the case of a jurisdiction other
than the US, the equivalent solvency or insolvency standard), is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.
 
9.1.7        Financial Statements.  The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders’ equity, of
Obligors and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly
 
-84-

--------------------------------------------------------------------------------

present in all material respects the financial positions and results of
operations of Obligors and Subsidiaries at the dates and for the periods
indicated and, for unaudited financial statements, subject to normal year-end
adjustments and the absence of footnotes.  All projections delivered from time
to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time.  Since
JanuaryDecember 31, 2018, there has been no change in the condition, financial
or otherwise, of any Obligor or Subsidiary that could reasonably be expected to
have a Material Adverse Effect.  No financial statement delivered to Agent or
Lenders contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such statement when taken as a whole not
materially misleading.  It being understood that (A) projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Obligors’ control, (B) actual results may differ materially from the
projections and such variations may be material and (C) the projections are not
a guarantee of performance. The Obligors and their Subsidiaries are Solvent on a
consolidated basis.
 
9.1.8        Surety Obligations.  No Obligor or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
 
9.1.9        Taxes.  Each Obligor and Subsidiary has filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested.  The provision for all material Taxes on the
books of each Obligor and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year.
 
9.1.10        Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
 
9.1.11        Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any material Intellectual Property of others. 
There is no pending or, to any Obligor’s knowledge, threatened Intellectual
Property Claim in an amount exceeding $500,000 in the aggregate, with respect to
any Obligor, any Subsidiary or any of their Property (including any Intellectual
Property).  No Obligor has received any written notice or other communication of
any actual or alleged infringement or misappropriation of any Intellectual
Property rights of any Person, except where such infringement is not material. 
Except as pursuant to the Intellectual Property Licenses disclosed on Schedule
9.1.11 and other than license agreements for commercially available
off-the-shelf software that is generally available to the public, as of the
RestatementSecond Amendment Effective Date, no Obligor or Subsidiary pays or
owes any Royalty or other compensation to any Person with respect to any
Intellectual Property.  All registered Intellectual Property owned or
exclusively licensed by, or otherwise subject to any exclusive interests of, any
Obligor or Subsidiary as of the RestatementSecond Amendment Effective Date is
shown on Schedule 9.1.11.  Borrowers may update Schedule 9.1.11 with the consent
of Agent which shall not be unreasonably withheld.
 
9.1.12        Governmental Approvals.  Each Obligor and Subsidiary has, is in
compliance with, and, to the extent such concept is applicable in such
jurisdiction, is in good standing (to the extent such concept exists and is
applicable under the requirements of Applicable Law of the relevant
jurisdiction) with respect to, all Governmental Approvals necessary to conduct
its business and to own, lease and operate its Properties, except as could
reasonably be expected to result in a Material Adverse Effect.  All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and Obligors and Subsidiaries have complied with all foreign and domestic laws
with respect to the shipment and importation of any goods or Collateral, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
-85-

--------------------------------------------------------------------------------

9.1.13        Compliance with Laws.  Each Obligor and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law, except where noncompliance could reasonably
be expected to result in a Material Adverse Effect. No inventory has been
produced in violation of the FLSA. In relation to TB Germany, this Section
9.1.13 and any other representation under this Agreement only applies to the
extent that its application would not result in (i) any violation of, conflict
with or liability under EU Regulation (EC) 2271/96 or (ii) a violation or
conflict with section 7 foreign trade rules (Außenwirtschaftsverordnung) (in
connection with section 4 paragraph 1 no. 3 foreign trade law
(Außenwirtschaftsgesetz)) or a similar anti-boycott statute.
 
9.1.14        Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14, or as could not reasonably be expected to result in a Material
Adverse Effect, no Obligor’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up.  No
Obligor or Subsidiary has received any Environmental Notice that could
reasonably be expected to result in a Material Adverse Effect.  No Obligor or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it that could reasonably be expected to
result in a Material Adverse Effect.
 
9.1.15        Burdensome Contracts.  No Obligor or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  No Obligor or Subsidiary is
party or subject to any material Restrictive Agreement, except as shown on
Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.
 
9.1.16        Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
against any Obligor or Subsidiary, or any of their businesses, operations,
Properties or financial condition, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect to any Obligor or Subsidiary.  Except as shown on such
Schedule (as supplemented from time to time to add Commercial Tort Claims), no
Obligor has a Commercial Tort Claim (other than, as long as no Default or Event
of Default exists, a Commercial Tort Claim for less than $100,000). Except where
such default could reasonably be expected to have a Material Adverse Effect or
where such default results in a monetary obligation to an Obligor (not covered
by insurance) in excess of $1,000,000, no Obligor or Subsidiary is in default
with respect to any order, injunction or judgment of any Governmental Authority.
 
9.1.17        No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money in excess of
$2,000,000.  There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
 
9.1.18        ERISA.  Except as would not reasonably be expected, whether taken
individually or in the aggregate, to have a Material Adverse Effect:
 
(a)        Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a
 
-86-

--------------------------------------------------------------------------------

letter is currently being processed by the IRS with respect thereto and nothing
has occurred which would prevent, or cause the loss of, such qualification. Each
Obligor and ERISA Affiliate has met all applicable requirements under the Code,
ERISA and the Pension Protection Act of 2006, and no application for a waiver of
the minimum funding standards or an extension of any amortization period has
been made with respect to any Pension Plan.
 
(b)        There are no pending or, to the knowledge of Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan, Pension Plan or Multiemployer Plan.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan.
 
(c)        (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%; and no Obligor or ERISA Affiliate knows of any reason that such
percentage could reasonably be expected to drop below 60%; (iii) no Obligor or
ERISA Affiliate has incurred any liability to the PBGC except for the payment of
premiums, and no premium payments are due and unpaid; (iv) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan or Multiemployer Plan has been
terminated by its plan administrator or the PBGC, and no fact or circumstance
exists that could reasonably be expected to cause the PBGC to institute
proceedings to terminate a Pension Plan or Multiemployer Plan.
 
(d)        With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing (to the extent such concept exists and is applicable
under the requirements of Applicable Law of the relevant jurisdiction) with
applicable regulatory authorities.
 
(e)        Except as disclosed on Schedule 9.1.18, UK Borrower is not nor has at
any time been (A) an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004 (UK)) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act (1993)(UK)) or
(B) is or has at any time been “connected” with or an “associate” (as those
terms are used in sections 38 and 43 of the Pensions Act 2004(UK)) of such an
employer.
 
(f)        UK Borrower has not been issued with a Financial Support Direction or
Contribution Notice in respect of any pension scheme.
 
9.1.19        Trade Relations.  There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Obligor or Subsidiary and any material customer or supplier, (or any group of
customers or suppliers), that, in each case, individually or in the aggregate
are material to the business of such Obligor or Subsidiary taken as a whole. 
There exists no condition or circumstance that could reasonably be expected to
materially and adversely impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the First Restatement Effective Date.
 
9.1.20        Labor Relations.  Except as described on Schedule 9.1.20 (which
may be amended with the consent of Agent which is not to be unreasonably
withheld, conditioned or delayed), no Obligor or Subsidiary is party to or bound
by any collective bargaining agreement.  There are no material grievances,
 
-87-

--------------------------------------------------------------------------------

disputes or controversies with any union or other similar organization
representing any Obligor’s or Subsidiary’s employees, or, to any Obligor’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining against any Obligor or Subsidiary.
 
9.1.21        Payable Practices.  No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Original Closing Date.
 
9.1.22        Not a Regulated Entity.  No Obligor is (a) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.23        Margin Stock.  No Obligor or Subsidiary is engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Revolver Loan proceeds
or Letters of Credit will be used by Obligors to purchase or carry, or to reduce
or refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
 
9.1.24        OFAC. No Obligor, Subsidiary or, to the knowledge of any Obligor
or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is or is owned or controlled by any individual or entity
that is currently the target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.
 
9.1.25        UK Charges. Under the law of each Obligor’s jurisdiction of
incorporation it is not necessary that any UK Security Agreement be filed,
recorded on enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to any UK
Security Agreement or the transactions contemplated by any UK Security
Agreement, except (a) registration of particulars of each Security Document
executed by UK Borrower at the Companies Registration Office in England andHouse
Wales in accordance with Part 25 (Company Charges) of the Companies Act 2006 or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 (b) registration of each Security
Document executed by UK Borrower and pertaining to Real Estate at the Land
Registry of Land Charges Registry in England and Wales and payment of associated
fees (c) filing, registration or recordation on a voluntary basis or as required
in order to perfect the security interest created by any UK Security Agreement
in any relevant jurisdiction and (d) in each case, payment of associated fees,
stamp taxes or mortgage duties.
 
9.1.26        Centre of Main Interests and Establishments.  For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), each of the UK Borrower’s centre of main interest (as that term
is used in Article 3(1) of the Regulation) is situated in its jurisdiction of
incorporation and none of them have an “establishment” (as that term is used in
Article 2(10) of the Regulation) in any other jurisdiction.
 
9.1.27        Pari passu ranking.  UK Borrower’s payment obligations under the
Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.
 
9.1.28        Ranking.  Each UK Security Agreement has or will have the ranking
in priority which it is expressed to have in the relevant UK Security Agreement
and, other than as permitted under or contemplated by the Loan Documents, it is
not subject to any prior ranking or pari passu ranking Lien, subject to
Permitted Liens.
-88-

--------------------------------------------------------------------------------

9.2        Complete Disclosure.  No Loan Document contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which it was made.  There is no fact or circumstance that
any Obligor has failed to disclose to Agent in writing that could reasonably be
expected to have a Material Adverse Effect.


ARTICLE 10      COVENANTS AND CONTINUING AGREEMENTS
 
10.1        Affirmative Covenants.  As long as any Revolver Commitments or
Obligations are outstanding, each Obligor shall, and shall cause each Subsidiary
to:


10.1.1     Inspections; Appraisals.
 
(a)        Permit Agent from time to time, subject (unless a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor or Subsidiary, inspect, audit and make
extracts from any Obligor’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Secured Parties shall have no duty to any Obligor to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Obligor.  Obligors acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and Obligors shall
not be entitled to rely upon them.
 
(b)        Reimburse Agent for all its reasonable out-of-pocket charges, costs
and expenses in connection with (i) examinations of Obligors’ books and records
or any other financial or Collateral matters as it deems appropriate, up to two
times per Loan Year; and (ii) appraisals of Inventory up to one time per Loan
Year; provided, that if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses relating thereto
shall be reimbursed by Obligors without regard to such limits.  Obligors shall
pay Agent’s then standard charges for examination activities, including charges
for its internal examination and appraisal groups, as well as the charges of any
third party used for such purposes.  No Borrowing Base calculation shall include
Collateral acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business until completion of applicable field examinations and
appraisals (which shall not be included in the limits provided above)
satisfactory to Agent.
 
10.1.2     Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP (or, as the context may require, IFRSLocal GAAP as
it relates to the books and records of the UK Obligorsany non-US Obligor, any
branch thereof or any Foreign Subsidiary which is not an Obligor) reflecting all
financial transactions; and furnish to Agent and Lenders:
 
(a)        as soon as available, and in any event within 90 days after the close
of each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases and business division basis for
Obligors and Subsidiaries, which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Obligors and acceptable to Agent,
shall be prepared in accordance with GAAP and shall set forth in comparative
form corresponding figures for the preceding Fiscal Year and as against the
projections delivered to the Agent and other information acceptable to Agent;
 
(b)        as soon as available, and in any event within 30 days after the end
of each Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal
Quarter and the related statements of income and cash flow for such month and
for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases and business division basis for Obligors and Subsidiaries,
setting forth in
 
-89-

--------------------------------------------------------------------------------

comparative form corresponding figures for the preceding Fiscal Year and as
against the projections delivered to the Agent and certified by the chief
financial officer of Parent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such Fiscal
Quarter and period, subject to normal yearend adjustments and the absence of
footnotes; provided, that at any time during a US Dominion Trigger Period such
financial statements shall be delivered monthly within 30 days after the end of
each month with respect to such month.
 
(c)        concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, (i) a Compliance Certificate executed by the chief
financial officer of Parent, and (ii) the information required to be delivered
under Section 8.11.5;
 
(d)        concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements;
 
(e)        not later than 30 days after the end of each Fiscal Year, projections
of Obligors’ consolidated, and business division balance sheets, results of
operations, cash flow and Availability for that Fiscal Year, month by month and
for the next Fiscal Year, quarter by quarter;
 
(f)        promptly following the Agent’s request, a listing of each Obligor’s
trade payables, specifying the trade creditor and balance due, and a detailed
trade payable aging, all in form satisfactory to Agent;
 
(g)        promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
 
(h)        promptly after Agent’s request, copies of any annual report to be
filed in connection with each Pension Plan or Foreign Plan;
 
(i)        promptly following receipt, a copy of any material notice from the
Pensions Regulator in which it proposes to take action which may result in the
issuance of a Contribution Notice or Financial Support Direction in respect of
any pension plan;
 
(j)        [Reserved];
 
(k)        promptly following Agent’s request, such other material reports and
information (financial or otherwise) as Agent may request from time to time in
connection with any Collateral or any Obligor’s, Subsidiary’s or other Obligor’s
financial condition or business;
 
10.1.3     Notices.  Notify Agent and Lenders in writing, promptly after a
responsible officer of an Obligor’s obtaining knowledge thereof, of any of the
following that materially affects an Obligor:  (a) the threat or commencement of
any proceeding or investigation, whether or not covered by insurance, if an
adverse determination could have a Material Adverse Effect; (b) any material
default under or termination of a Material Contract; (c) the existence of any
Default or Event of Default; (d) any judgment in an amount exceeding $1,000,000;
(e) the assertion of any Intellectual Property Claim that would reasonably be
expected to have a Material Adverse Effect or otherwise could reasonably be
expected to result in a liability of the Obligors in excess of $1,000,000; (f)
any litigation asserting a violation of any Applicable Law
 
-90-

--------------------------------------------------------------------------------

(including ERISA, OSHA, FLSA, or any Environmental Laws) that could reasonably
be expected to have a Material Adverse Effect; (g) any Environmental Release by
an Obligor or on any Property owned, leased or occupied by an Obligor; or
receipt of any Environmental Notice; (h) the occurrence of any ERISA Event; (i)
the discharge of or any withdrawal or resignation by Obligors’ independent
accountants; or (j) any opening of a new office or place of business, at least
10 days prior to such opening.
 
10.1.4    Landlord and Storage Agreements.  Promptly following request, provide
Agent with copies of all existing agreements, and promptly after execution
thereof provide Agent with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any material portion of Collateral consisting of
Equipment and Inventory may be kept on an average monthly basis or that
otherwise may possess or handle any material portion of Collateral consisting of
Equipment and Inventory.
 
10.1.5    Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect. 
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release to the extent required by Environmental
Laws, whether or not directed to do so by any Governmental Authority. In
relation to TB Germany, this Section 10.1.5 and any other covenant under this
Agreement only applies to the extent that its application would not result in
(i) any violation of, conflict with or liability under EU Regulation (EC)
2271/96 or (ii) a violation or conflict with section 7 foreign trade rules
(Außenwirtschaftsverordnung) (in connection with section 4 paragraph 1 no. 3
foreign trade law (Außenwirtschaftsgesetz)) or a similar anti-boycott statute.
 
10.1.6     Taxes.  Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
 
10.1.7     Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best rating of
at least A+, unless otherwise approved by Agent in its discretion) satisfactory
to Agent, (a) with respect to the Properties and business of Obligors and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $5,000,000, with deductibles and subject to an endorsement or
assignment reasonably satisfactory to Agent.
 
10.1.8     Licenses and Royalties.
 
(a)        Keep each material License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Subsidiaries in full force and effect (provided, that
any Obligor may allow any License to terminate in accordance with its terms if
such Obligor has provided prior written notice to Agent of such termination and
after the termination of any “sell-off” period allowed under such terminated
License (or if no such period exists, upon the termination of the License), such
Obligor owns no more than an aggregate amount of $250,000 of Inventory
(determined based on cost) which is impacted by such License); promptly notify
Agent of any material proposed material modification to any such License, or
entry into any new material License, in each case at least 30 days prior to its
effective date; and notify Agent of any material default or material breach
asserted by any Person to have occurred under any material License;
 
-91-

--------------------------------------------------------------------------------

(b)        Pay all royalties and other amounts when due under any License
(unless contested in good faith with adequate reserves set aside therefor); and
 
(c)        by the 15th day of each month, provide Agent with a report of all
accrued royalties, whether or not then due and payable by a Borrower, which
report shall detail the Licensor, the amount accrued and the payment status of
the applicable royalty.
 
10.1.9     Future Subsidiaries.  Promptly notify Agent upon any Person becoming
a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to
guaranty the Obligations in a manner satisfactory to Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent acting in its Permitted Discretion shall reasonably require to
evidence and perfect a Lien in favor of Agent on all assets of such Person
(other than Excluded Assets), including delivery of such legal opinions, in form
and substance reasonably satisfactory to Agent, as it shall deem appropriate.
Notwithstanding any of the forgoing, the Loan Documents shall not require the
creation or perfection or any pledges of, Liens on or security interests in, or
the delivery of particular documents with respect to, particular assets if and
for so long as the Agent reasonable determines in its Permitted Discretion that
the burden or cost of creating or perfecting such pledges, Liens or security
interest in such assets shall outweigh the benefit of the security afforded
thereby. For the avoidance of the doubt, TB Germany shall not be required to
guaranty the Obligations.
 
10.1.10    Accounts.  Borrowers shall maintain Bank of America and its
Affiliates (including its London branch) as Borrowers’ principal depository
bank, including for the maintenance of operating and deposit accounts, lockbox
administration, funds transfer, information reporting services and other
treasury management services.
 
10.1.11   UK pension plans.
 
(a)         UK Borrower shall ensure that in respect of all pension schemes to
which part 3 of the Pensions Act 2004 (UK) applies operated by or maintained for
the benefit of members of the UK Borrower and/or any of its employees are fully
funded based on the statutory funding objective under sections 221 and 222 of
the Pensions Act 2004 (UK) and that no action or omission is taken by UK
Borrower in relation to such a pension scheme which has or is, in either case,
reasonably likely to have a Material Adverse Effect (including, without
limitation, the termination or commencement of winding-up proceedings of any
such pension scheme or any member of the Group ceasing to employ any member of
such a pension scheme).
 
(b)        Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, UK Borrower shall ensure that it is
not and has not been at any time an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004 (UK)) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the Pension Schemes Act 1993
(UK)) or “"connected”" with or an “"associate”" of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004 (UK)) such an employer.
 
(c)         UK Borrower shall deliver to the Agent at such times requested by
the Agent, actuarial reports in relation to all pension schemes mentioned in
paragraph (a) above.
 
(d)        UK Borrower shall promptly notify the Agent of any material change in
the rate of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).
 
-92-

--------------------------------------------------------------------------------

10.1.12    Centre of Main Interests. UK Borrower shall maintain its centre of
main interests (as such term is used in Article 3(1) of the Regulation (as
defined in Section 9.1.26 above)) in England and Wales for the purposes of the
Regulation.
 
10.2        Negative Covenants.  As long as any Revolver Commitments or
Obligations are outstanding, each Obligor shall not, and shall cause each
Subsidiary not to:


10.2.1     Permitted Debt.  Create, incur, guarantee or suffer to exist any
Debt, except:
 
(a)         the Obligations;
 
(b)         Subordinated Debt;
 
(c)         Permitted Purchase Money Debt;
 
(d)         Borrowed Money set forth on Schedule 10.2.1, but only to the extent
outstanding on the RestatementSecond Amendment Effective Date
 
(e)         Debt with respect to Bank Products incurred in the Ordinary Course
of Business;
 
(f)          Debt in respect of Hedging Agreements entered into in the Ordinary
Course of Business and not for speculative purposes;
 
(g)         Permitted Contingent Obligations;
 
(h)         Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(i)          intercompany Debt extended by UK Borrower to any other Obligor or
by US Borrower to any other Obligor which is not a Foreign Subsidiary;
 
(j)          Debt incurred in connection with the financing of insurance
premiums;
 
(k)        Debt owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the Ordinary Course of Business;
 
(l)          Contingent Obligations by any Obligor of Debt of any other Obligor
that was permitted to be incurred under another clause of this Section 10.2.1;
 
(m)        Debt arising from agreements providing for indemnification,
adjustment of purchase price, earnout or other similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business, assets or a Subsidiary, other than guarantees of Debt incurred by
any Person acquiring all or any portion of such business, assets or Subsidiary
for the purpose of financing such acquisition; provided that, except for the
Permitted Earnout Payment, Debt arising with respect to earnout or other similar
obligations permitted pursuant to this clause (m) shall be Subordinated Debt and
shall not exceed $3,000,000  at any time outstanding;
 
(n)         Debt in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the Ordinary
Course of Business;
 
(o)         [reserved];
 
-93-

--------------------------------------------------------------------------------

(p)         Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and in an aggregate outstanding principal
amount not to exceed $5,000,000 times the Growth Multiple; and
 
(q)         [Reserved];
 
(r)         Debt arising in connection with any lease arrangements for Real
Estate entered into by UK Borrower.
 
10.2.2     Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a)        Liens in favor of Agent;
 
(b)        Purchase Money Liens securing Permitted Purchase Money Debt and
Refinancing Debt in respect thereof;
 
(c)        Liens for Taxes not yet due or being Properly Contested;
 
(d)        statutory Liens (other than Liens for Taxes or imposed under ERISA,
or with respect to any Plan, Pension Plan or Multiemployer Plan, the Code )
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;
 
(e)        Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Agent’s Liens and are required or provided by law;
 
(f)        Liens arising in the Ordinary Course of Business that are subject to
Lien Waivers;
 
(g)        Liens arising by virtue of a judgment or judicial order against any
Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
 
(h)        easements, rights-of-way, restrictions, covenants or other agreements
of record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation (other than any Mortgage) and do not interfere
with the Ordinary Course of Business;
 
(i)        normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
 
(j)        [Reserved];
 
(k)        existing Liens shown on Schedule 10.2.2, provided that any such Lien
shall only secure the Indebtedness that it secures on the RestatementSecond
Amendment Effective Date and any Refinancing Debt in respect thereof;
 
(l)        leases, licenses, subleases or sublicenses granted to others in the
Ordinary Course of Business that do not interfere in any material respect with
the business of the Parent or the Restricted Subsidiaries;
 
-94-

--------------------------------------------------------------------------------

(m)        Liens arising from UCC financing statements filed regarding (i)
operating leases entered into by a Borrower or Subsidiary in the Ordinary Course
of Business and (ii) goods consigned or entrusted to or bailed to a Person in
connection with the processing, reprocessing, recycling or tolling of such
goods;
 
(n)        Liens in favor of customs or revenue authorities to secure payment of
customs duties in connection with the importation of goods;
 
(o)        Liens solely on any cash earnest money deposits made by any Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted under this Agreement;
 
(p)        any other Liens which do not attach to Accounts or Inventory and do
not in the aggregate secure obligations in aggregate principal amount in not to
exceed $250,000; and
 
(q)        with respect to TB Germany, (i) any liens and pledges resulting from
the application of general business terms and conditions (AGB-Pfandrechte) and
(ii) any statutory pledges (gesetzliche Pfandrechte) under German law solely
arising as a matter of law and not as a matter of any default.
 
10.2.3     [Reserved].
 
10.2.3     [Reserved].
 
10.2.4   Distributions; Upstream Payments.  Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, under Applicable Law
or in effect on the RestatementSecond Amendment Effective Date as shown on
Schedule 9.1.15.  Declare or make any Distributions except:
 
(a)        Upstream Payments;
 
(b)        Each Obligor may declare and make Distributions with respect to its
Equity Interests payable solely in additional shares of its Equity Interests;
 
(c)        Any Obligor may pay cash dividends to any Obligor that is its direct
parent;
 
(d)        Without duplication of any repurchase, redemption or other
acquisition or retirement made as an Investment which is permitted under clause
(f) of the definition of Restricted Investments, any Obligor (other than Parent)
may make distributions to permit Parent to repurchase Equity Interests issued to
employees, directors and officers of the Obligors and their Subsidiaries
(including repurchases of Equity Interests from severed or terminated employees,
directors and officers)of Parent, and Parent may repurchase such Equity
Interests, in each case in an aggregate amount not to exceed $5,000,000 in any
calendar year and $10,000,000 in the aggregate, so long as no Event of Default
exists immediately before and after giving effect thereto and the Agent shall
have received satisfactory evidence that the Borrowers are in compliance with
each of the financial covenants set forth in Section 10.3 on a pro forma basis
after giving effect thereto (as if such actions were consummated on the first
day of the period of measurement) as determined for last day of month most
recently ended prior thereto (for the trailing twelve month period then-ended),
all based on calculations and assumptions acceptable to the Agent, and in such
amounts in excess of the foregoing limitations so long as (a) so long as no
Event of Default exists immediately before and after giving effect thereto and
the Agent shall have received satisfactory evidence that the Borrowers are in
compliance with each of the financial covenants set forth in Section 10.3 on a
pro
 
-95-

--------------------------------------------------------------------------------

forma basis after giving effect thereto (as if such actions were consummated on
the first day of the period of measurement) as determined for last day of month
most recently ended prior thereto (for the trailing twelve month period
then-ended), all based on calculations and assumptions acceptable to the Agent,
(b) for each of the 30 days immediately prior to and immediately after giving
effect to such payment, Availability is in an amount greater than 15% of the
Revolver Commitments (disregarding any decreased Revolver Commitment amount
during the Seasonal Period), and (c) the Agent shall have received satisfactory
evidence that the Borrowers are in compliance with each of the financial
covenants set forth in Section 10.3 on a pro forma basis after giving effect to
the repurchase (as if such repurchase was consummated on the first day of the
period of measurement) as determined for last day of month most recently ended
prior to such repurchase (for the trailing twelve month period then-ended), all
based on calculations and assumptions acceptable to the Agent;
 
(e)        [Reserved];(f)        Payments of, Distributions on or redemptions of
the Series B Preferred Stock of VTB, so long as (a) immediately prior to and
after giving effect to such payment, no Default or Event of Default has occurred
or will occur, (b) for each of the 60 days immediately prior to and immediately
after giving effect to such payment, Availability is in an amount greater than
2015% of the Revolver Commitments (disregarding any decreased Revolver
Commitment amount during the Seasonal Period), and (c) immediately after giving
effect to such payment, the Fixed Charge Coverage Ratio is no less than 1.15 to
1.00 (measured on a trailing 12-month basis), and (d) the Agent shall have
received satisfactory evidence that the Borrowers are in compliance with each of
the financial covenants set forth in Section 10.3 on a pro forma basis after
giving effect to such payment, Distribution or redemptionthe repurchase (as if
such payment, Distribution or redemption repurchase was consummated on the first
day of the period of measurement) as determined for last day of month most
recently ended prior to such payment, Distribution or redemptionrepurchase (for
the trailing twelve month period then-ended), all based on calculations and
assumptions acceptable to the Agent;
 
(e)        [Reserved];
 
(f)        [Reserved]; and
 
(g)        Payments to Sponsor as reimbursements for reasonable out-of-pocket
fees and costs incurred by it on behalf of the Borrowers (including, without
limitation, the reasonable out-of-pocket costs of attorneys, consultants and
accountants), so long as (a) immediately prior to and after giving effect to
such payment, no Default or Event of Default has occurred or will occur, (b) for
each of the 30 days immediately prior to and after giving effect to such
payment, Availability is in an amount greater than 15% of the Revolver
Commitments (disregarding any decreased Revolver Commitment amount during the
Seasonal Period), and (c) the Agent shall have received satisfactory evidence
that the Borrowers are in compliance with each of the financial covenants set
forth in Section 10.3 on a pro forma basis after giving effect to such payment
(as if such payment was consummated on the first day of the period of
measurement) as determined for last day of month most recently ended prior to
such payment (for the trailing twelve month period then-ended), all based on
calculations and assumptions acceptable to the Agent.
 
10.2.5     Restricted Investments.  Make any Restricted Investment.
 
10.2.6     Disposition of Assets.  Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to an Obligor.
 
10.2.7    Revolver Loans.  Make any loans or other advances of money to any
Person, except (a) advances to an officer, director or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; and (d) as long
 
-96-

--------------------------------------------------------------------------------

as no Default or Event of Default exists, intercompany loans by UK Borrower in
any other Obligor or by US Borrower in any other Obligor which is not a Foreign
Subsidiary.
 
10.2.8     Restrictions on Payment of Certain Debt.  Make any cash payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect any:
 
(a)        Subordinated Debt or any Refinancing Debt in respect thereof (other
than Debt under the TBC Note and any Refinancing Debt in respect thereof);
 
(b)        Subordinated Debt under the TBC Note or any Refinancing Debt in
respect thereof except the repayment in full of all obligations under the TBC
Notes on or about the First Amendment Effectiveness Date; provided that (w) the
aggregate amount of such repayment is not greater than $11,000,000, (x)
immediately prior to and after giving effect to such repayment, no Default or
Event of Default has occurred or will occur, (y) either (1) for each of the 30
days immediately prior to and after giving effect to such repayment,
Availability is in an amount greater than 15% of the Revolver Commitments
(disregarding any decreased commitment amount during the Seasonal Period) or (2)
(I) for each of the 30 days immediately prior to and after giving effect to such
repayment, Availability is in an amount greater than 10% of the Revolver
Commitments (disregarding any decreased commitment amount during the Seasonal
Period) and (II) Fixed Charge Coverage Ratio, determined on a pro forma basis
after giving effect to the repayment (as if such repayment were consummated on
the first day of the period of measurement), is not less than 1.25:1.00,
measured on a trailing 12-month basis.
 
(c)        The repayment in full of the Term Loan Debt on the First Amendment
Effectiveness Date so long as (w) the aggregate amount of such payment does not
exceed $12,500,000, (x) immediately prior to and after giving effect to such
payment, no Default or Event of Default has occurred or will occur, (y) (A) for
each of the 30 days immediately prior to and after giving effect to such
payment, Availability is in an amount greater than $10,000,000 (disregarding any
decreased commitment amount during the Seasonal Period) and (B) Fixed Charge
Coverage Ratio, determined on a pro forma basis after giving effect to the
repayment (as if such repayment were consummated on the first day of the period
of measurement), is not less than 1.25:1.00 measured on a trailing 12-month
basis.
 
10.2.9    Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers, amalgamations or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary or into an Obligor; or (b)
Permitted Acquisitions.
 
10.2.10   Subsidiaries.  Form or acquire any Subsidiary after the
RestatementSecond Amendment Effective Date, except in accordance with Sections
10.1.9, 10.2.5 and 10.2.9; or permit any existing Subsidiary to issue any
additional Equity Interests except directors’ qualifying shares.
 
10.2.11   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.
 
10.2.12   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.


10.2.13  Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP (or, as the context may
require, IFRSLocal GAAP as it relates to any non-US Obligor, any branch thereof
or any Foreign Subsidiary which is not an Obligor)
 
-97-

--------------------------------------------------------------------------------

and in accordance with Section 1.2; or change its Fiscal Year other than to
change its Fiscal Year end to March 31, with such change to become effective on
March 31, 2015.
 
10.2.14   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) relating to secured Debt permitted hereunder,
as long as the restrictions apply only to collateral for such Debt; (b)
constituting customary restrictions on assignment in leases, Hedging Agreements
and other contracts; (c) restrictions under the Loan Documents, the
documentation governing the Subordinated Debt and the Third Amended and Restated
Certificate of Incorporation of Voyetra as in effect on the date hereof; (d)
under Applicable Law; (e) in effect on the RestatementSecond Amendment Effective
Date as shown on Schedule 10.2.14.; or (f) [Reserved].
 
10.2.15   Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16   Conduct of Business.  Engage in any business materially different than
its business as conducted on the First Restatement Effective Date and any
activities incidental thereto.
 
10.2.17  Affiliate Transactions.  Enter into or be party to any non-arm’s length
transaction with an Affiliate, except (a) transactions expressly permitted by
the Loan Documents; (b) payment of reasonable compensation to officers and
employees, and payment of customary directors’ fees and indemnities; (c) the
payment of reasonable fees to directors of any Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the Ordinary Course of Business, (d) any issuances of securities
of Parent or other payments, awards or grants in cash, securities of Parent or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by an Obligor’s board of directors, (e)
transactions solely among Obligors; (f) the Subordinated Debt; (g) transactions
with Affiliates consummated prior to the RestatementSecond Amendment Effective
Date, as shown on Schedule 10.2.17; (h) [Reserved] and (i) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
 
10.2.18   Plans.  Become party to any Multiemployer Plan, Pension Plan or,
solely with respect to any Foreign Plan such a Foreign Plan that could
reasonably be expected to have a Material Adverse Effect, other than any in
existence on the Original Closing Date.
 
10.2.19   Amendments to Subordinated Debt. Amend, supplement or otherwise modify
documents related to any Subordinated Debt, if such modification (a) increases
any required cash payment of principal or interest (it being understood that any
non-cash payment prior to the payment in full of the Obligations may be made in
kind and accreted to capital as of each interest payment date); (b) accelerates
the date on which any installment of principal or any interest is due, or adds
any additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders; (g)
results in the Obligations not being fully benefited by the subordination
provisions thereof; or (h) is otherwise in violation of the terms of the
applicable Subordination Agreement; provided, however, that the Borrowers may
repay in full on or after the First Amendment Effectiveness Date all obligations
under the TBC Notes and the Term Loan Debt as permitted hereunder.
 
10.2.20   Management Agreements.  Become party to any management or similar
agreement with the Sponsor or any of its Affiliates unless (i) such agreement is
in form and substance, and on terms and conditions, reasonably acceptable to the
Agent and (ii) all payment obligations of the Obligors
 
-98-

--------------------------------------------------------------------------------

thereunder are expressly subordinate to the Obligations pursuant to a
subordination agreement executed by the Sponsor or such Affiliate in favor of
the Agent, which agreement is in form and substance reasonably satisfactory to
Lender.
 
10.3        Financial Covenants.  As long as any Revolver Commitments or
Obligations are outstanding, Obligors shall:


10.3.1    Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio as of the last day of each Fiscal Quarter (measured quarterly as of the
last day of such Fiscal Quarter for the trailing four Fiscal Quarter period
then-ended) to be less than 1.00:1.00 while a Financial Covenant Trigger Period
is in effect, measured for the most recent Fiscal Quarter for which financial
statements were delivered hereunder prior to the Financial Covenant Trigger
Period and each Fiscal Quarter ending thereafter until the Financial Covenant
Trigger Period is no longer in effect.
 
ARTICLE 11      GUARANTY
 
11.1        Guaranty by US Guarantors.  Each US Guarantor hereby jointly,
severally, absolutely and unconditionally (a) ratifies, restates, and confirms
its guarantee made pursuant to the Existing ABL Revolver Loan Agreement and (b)
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the US Borrowers to the Agent or any US Lender (or any of their Affiliates or
branches) arising hereunder and any instruments, agreements or Loan Documents of
any kind or nature now or hereafter executed in connection with this Agreement
(including the US Obligations and all renewals, extensions, amendments,
refinancings and other modifications thereof and all Extraordinary Expenses),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any case
or proceeding commenced by or against any other US Guarantor or US Borrower
under any federal, provincial, state, municipal, foreign law, or any agreement
of such other Guarantor or Borrower to, (a) the entry of an order for relief
under the Bankruptcy Code, or any other insolvency, debtor relief or debt
adjustment law (whether state, provincial, federal or foreign), and the
Insolvency Act 1986 (UK) and the Enterprise Act 2002(UK); (b) the appointment of
a receiver, trustee, liquidator, administrator, conservator or other custodian
for such other US Guarantor or US Borrower or any part of its properties; or (c)
any other Insolvency Proceeding, and including interest that accrues after the
commencement by or against any US Borrower of any proceeding under any
Insolvency Proceeding (collectively, the “US Guaranteed Obligations”).


11.2        Guaranty by UK Guarantors.
 
11.2.1        UK Guaranty. Each UK Guarantor hereby jointly, severally,
absolutely and unconditionally (a) ratifies, restates, and confirms its “UK
Guaranty” (as defined in the Existing ABL Revolver Loan Agreement) made pursuant
to the Existing ABL Revolver Loan Agreement and (b) guarantees (the “UK
Guaranty”), as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the UK Borrower, to the Agent or any UK Lender (or any of their Affiliates)
arising in connection with the Loan Documents (including the Obligations and all
renewals, extensions, amendments, refinancings and other modifications thereof
and all Extraordinary Expenses), and
 
-99-

--------------------------------------------------------------------------------

whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any case
or proceeding commenced by or against any other Guarantor or Borrower under any
federal, provincial, state, municipal, foreign law, or any agreement of such
other Guarantor or Borrower to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law
(whether state, provincial, federal or foreign), and the Insolvency Act 1986
(UK) and the Enterprise Act 2002 (UK); (b) the appointment of a receiver,
trustee, liquidator, administrator, conservator or other custodian for such
other Guarantor or Borrower or any part of its properties; or (c) any other
Insolvency Proceeding, and including interest that accrues after the
commencement by or against any Borrower of any proceeding under any Insolvency
Proceeding (collectively, the “UK Guaranteed Obligations”).
 
11.2.2        Reinstatement of UK Guaranty. If any payment by a UK Guarantor or
any discharge given by the Agent (whether in respect of the UK Guaranteed
Obligations or any security for the UK Guaranteed Obligations or otherwise) is
avoided or reduced as a result of insolvency or any similar event (a) the
liability of that UK Guarantor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and (b) the Agent shall be entitled to
recover the value or amount of that security or payment from the UK Guarantor,
as if the payment, discharge, avoidance or reduction had not occurred.
 
11.2.3        Waiver of defences. The obligations of a UK Guarantor under this
Agreement will not be affected by an act, omission, matter or thing which, but
for this Section 11.2.3, would reduce, release or prejudice any of its
obligations under this Agreement (without limitation and whether or not known to
it or the Agent) including (a) any time, waiver or consent granted to, or
composition with, any Obligor or other person; (b) the release of any Obligor or
any other person under the terms of any composition or arrangement with any
creditor;  (c) the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security; (d) any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of any Obligor or any other person; (e) any
amendment (however fundamental) or replacement of a Loan Document or any other
document or security; (f) any unenforceability, illegality or invalidity of any
obligation of any person under any Loan Document or any other document or
security; or (g) any insolvency or similar proceedings.
 
11.2.4        Guarantor intent. Without prejudice to the generality of Section
11.2.3, each UK Guarantor expressly confirms that it intends that the guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following (a) acquisitions of any nature; (b)
increasing working capital; (c) enabling investor distributions to be made; (d)
carrying out restructurings; (e) refinancing existing facilities; (f)
refinancing any other indebtedness; (g) making facilities available to new
borrowers; (h) any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and (i) any
fees, costs and/or expenses associated with any of the foregoing.
 
11.2.5        Deferral of UK Guarantor'’s rights. Until the UK Guaranteed
Obligations have been repaid in full, no UK Guarantor will exercise any rights
which it may have by reason of performance by it of its obligations under the
Loan Documents (a) to be indemnified by any other Obligor; (b) to claim any
contribution from any other Obligor; or (c) to take the benefit (in whole or in
part and whether by way of subrogation or otherwise) of any of the Agent'’s
rights under the Loan Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Loan Documents by the Agent.
 
11.3        Evidence of Debt.  The Agent’s books and records showing the amount
of any Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and absent manifest error, shall be binding upon the applicable
Guarantors and conclusive for the purpose of establishing the amount of the
-100-

--------------------------------------------------------------------------------

Guaranteed Obligations.  As to each Guarantor, its obligations hereunder shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations against any Borrower or any other Guarantor or other
Obligor, or any instrument or agreement evidencing any Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense of any
Borrower or any other Guarantor or other Obligor, to the obligations of the
Guarantors hereunder, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.  Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable provisions
of any similar federal or state law.
 


11.4        No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall make
all payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein.  If any such
obligation (other than one arising with respect to any Excluded Tax) is imposed
upon such Guarantor with respect to any amount payable by it hereunder, each
Guarantor will pay to Agent or Lenders, on the date on which such amount is due
and payable hereunder, such additional amount in Dollars as shall be necessary
to enable the Agent and Lenders to receive the same net amount which the Agent
and Lenders would have received on such due date had no such obligation been
imposed upon such Guarantor.  Each Guarantor will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantors hereunder.  The
obligations of the Guarantors under this paragraph shall survive the Full
Payment of the Guaranteed Obligations. For the avoidance of doubt, this Section
11.4 shall not apply to Taxes that are governed exclusively by Section 5.9.


11.5        Rights of Lender.  Each Guarantor consents and agrees that the Agent
and Lenders may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of any Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agent or Lenders in their sole discretion may determine; and (d)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations.  Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantors hereunder
or which, but for this provision, might operate as a discharge of any Guarantor.


11.6        Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
Guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Agent or any Lender) of the liability of any Borrower; (b) any
defense based on any claim that such Guarantors’ obligations exceed or are more
burdensome than those of any Borrower; (c) the benefit of any statute of
limitations affecting the Guarantors’ liability hereunder; (d) any right to
require the Agent or any Lender to proceed against any Borrower, proceed against
or exhaust any security for any of the Guaranteed Obligations, or pursue any
other remedy in the Agent’s or any Lender’s power whatsoever; (e) any benefit of
and any right to participate in any security now or hereafter held by Agent or
any Lender; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.  Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance,
-101-

--------------------------------------------------------------------------------

protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance hereof or of the existence, creation
or incurrence of new or additional Guaranteed Obligations.  Each Guarantor
waives any rights and defenses that are or may become available to such
Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Civil Code.


11.7       Obligations Independent.  The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against each Guarantor to enforce this Agreement
whether or not any Borrower or any other person or entity is joined as a party.


11.8       Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Section 11 until the Full Payment of all of the
Guaranteed Obligations and any amounts payable under this Section 11.  If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Agent and Lenders and
shall forthwith be paid to the Agent to reduce the amount of the applicable
Guaranteed Obligations, whether matured or unmatured.


11.9       Termination; Reinstatement.  The guaranty under this Section 11 is a
continuing and irrevocable guaranty of the applicable Guaranteed Obligations now
or hereafter existing and shall remain in full force and effect until the Full
Payment of the Guaranteed Obligations and any other amounts payable under this
Section 11.  Notwithstanding the foregoing, the guaranty under this Section 11
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Borrower or any Guarantor is made, or the
Agent or any Lender exercises its right of setoff, in respect of the applicable
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or any Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency Proceeding or otherwise, all as if such payment had not been made
or such setoff had not occurred and whether the Agent or any Lender is in
possession of or has released the guaranty hereunder and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this Section 11.9 shall survive termination of the guaranty
hereunder.


11.10     Subordination.  Each Obligor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such other Obligor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to any Guarantor as subrogee of the Agent or any Lender or
resulting from such Guarantor’s performance under the guaranty under this
Section 11, to the Full Payment of all Guaranteed Obligations and Obligations. 
If the Agent or any Lender so requests, any such obligation or indebtedness of
any Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Agent and Lenders and the proceeds thereof shall be
paid over to the Agent on account of the applicable Guaranteed Obligations of
such Guarantor, but without reducing or affecting in any manner the liability of
any Guarantor under this Section 11.  Notwithstanding the foregoing, a Guarantor
may demand and accept repayments of indebtedness of any Borrower owing to such
Guarantor as such repayment is expressly permitted hereunder.


11.11      Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Insolvency
Proceeding, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Agent.


11.12      Miscellaneous.  No provision of this Section 11 may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Agent and each Guarantor party hereto.  No
-102-

--------------------------------------------------------------------------------

failure by the Agent or any Lender to exercise, and no delay in exercising, any
right, remedy or power under this Section 11 shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy or power hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity.  The unenforceability or
invalidity of any provision of this Section 11 shall not affect the
enforceability or validity of any other provision herein.


11.13      Condition of Borrowers.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
each Borrower and any other Guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other Guarantor
as the Guarantor requires, and that the Agent and Lenders have no duty, and not
Guarantor is relying on the Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Guarantor (the guarantor waiving any duty
on the part of the Agent or any Lender to disclose such information and any
defense relating to the failure to provide the same).


11.14      Setoff.  If and to the extent any payment is not made when due under
this Section 11, the Agent and any Lender may setoff and charge from time to
time any amount so due against any or all of any Guarantor’s accounts or
deposits with the Agent or any Lender.


11.15      Representations and Warranties.  Each Guarantor represents and
warrants that (a) its obligations under this Section 11 constitute its legal,
valid and binding obligation enforceable in accordance with its terms; (b) the
making and performance of the guaranty under this Section 11 does not and will
not violate the provisions of any material Applicable Law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (c) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of the guaranty
under this Section 11 have been obtained or made and are in full force and
effect, except as could not reasonably be expected to result in a Material
Adverse Effect.


11.16      Additional Guarantor Waivers and Agreements.


11.16.1   Each Guarantor understands and acknowledges that if the Agent
forecloses judicially or nonjudicially against any real property security for
any of the Guaranteed Obligations, that foreclosure could impair or destroy any
ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from a Borrower or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Section 11.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to the guaranty under this Section 11
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky,  265 Cal. App. 2d 40 (1968).  By executing this
Agreement, each Guarantor freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Section 11 even though the Agent may foreclose, either by
judicial foreclosure or by exercise of power of sale, any deed of trust securing
any of the Guaranteed Obligations; (ii) agrees that such Guarantor will not
assert that defense in any action or proceeding which the Agent may commence to
enforce the guaranty under this Section 11; (iii) acknowledges and agrees the
rights and defenses waived by such Guarantor in this Agreement include any right
or defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Agent and Lenders are relying on this
waiver in creating any of the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Agent and Lenders are receiving for
creating the Guaranteed Obligations.
 
-103-

--------------------------------------------------------------------------------

11.16.2   Each Guarantor waives all rights and defenses that such Guarantor may
have because of any of the Guaranteed Obligations is secured by real property. 
This means, among other things:  (i) the Agent may collect from the Guarantors
without first foreclosing on any real or personal property collateral pledged by
any Obligor; and (ii) if the Agent forecloses on any real property collateral
pledged by any Obligor: (A) the amount of the Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) the
Agent may collect from the Guarantors even if the Agent, by foreclosing on the
real property collateral, has destroyed any right the Guarantors may have to
collect from Borrowers.  This is an unconditional and irrevocable waiver of any
rights and defenses any Guarantor may have because any of the Guaranteed
Obligations is secured by real property.  These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.
 
11.16.3    Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.
 
ARTICLE 12      EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
12.1       Events of Default.  Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:


(a)        Any Obligor fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b)        Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
 
(c)        An Obligor breaches or fails to perform any covenant contained in
Section 6.3, 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.12, 10.2.7, 10.2 or 10.3;
 
(d)        An Obligor breaches or fails to perform any other covenant contained
in any Loan Documents, and such breach or failure is not cured within 15 days
after a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 
(e)        A Guarantor repudiates, revokes or attempts to revoke its Guaranty;
an Obligor or third party denies or contests the validity or enforceability of
any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any Loan Document ceases to be in full force or effect for
any reason (other than a waiver or release by Agent and Lenders);
 
(f)        Any breach or default of an Obligor occurs under (i) any Hedging
Agreement; or (ii) any instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations), in each case, in excess of $1,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;
 
(g)        Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $1,000,000 (net of
insurance coverage therefor that has not been denied by the insurer), unless a
stay of enforcement of such judgment or order is in effect;
 
-104-

--------------------------------------------------------------------------------

(h)        A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $1,000,000;
 
(i)        An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or Obligors and their Subsidiaries are not Solvent on
a consolidated basis;
 
(j)        An Insolvency Proceeding is commenced by an Obligor; an Obligor makes
an offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
 
(k)        Any Obligor (i) is unable or admits inability to pay its debts as
they fall due; (ii) suspends making payments on any of its debts or, (iii) by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors (other than the Agent or any Secured Party in
their capacity as such) with a view to rescheduling any of its indebtedness; or
(b) if in respect of any Obligor, (i) the value of its assets is less than that
its liabilities (taking into account contingent and prospective liabilities); or
(ii) a moratorium is declared or imposed in respect of any its indebtedness;
 
(l)        Except as would not reasonably be expected, whether taken
individually or in the aggregate, to result in any Obligor or the Obligors
incurring a liability in excess of $1,000,000 in any twenty-four month period,
the (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; (ii) an Obligor or ERISA Affiliate fails to
pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or (iii) any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
 
(m)        An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
 
(n)        A Change of Control occurs;
 
(o)        The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to UK Borrower unless the aggregate liability of UK Borrower
under all Financial Support Directions and Contributions Notices is less than
$200,000 (or its equivalent in another currency or currencies);
 
(p)        [Reserved]; or
 
(q)        The provisions of any Subordination Agreement shall for any reason
(other than in accordance with the terms thereof or as otherwise agreed to by
the parties thereto in
 
-105-

--------------------------------------------------------------------------------

connection with the repayment in full of the TBC Notes or otherwise) be revoked
or invalidated or otherwise cease to be in full force and effect.
 
12.2        Remedies upon Default.  If an Event of Default described in Section
12.1(j) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind.  In addition, or
if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:


(a)        declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;
 
(b)        terminate, reduce or condition any Revolver Commitment or adjust to
the Borrowing Base;
 
(c)        require Obligors to Cash Collateralize their LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and if Obligors fail to deposit such Cash Collateral, Agent may
(and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d)        exercise any other rights or remedies afforded under any agreement,
by law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent may conduct sales on any Obligor’s premises, without charge,
and any sale may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.
 
12.3        License1.1        .  Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person), exercisable only during
the continuation of an Event of Default, any or all Intellectual Property of
Obligors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Obligor’s rights and interests under such
Intellectual Property shall inure to Agent’s benefit.  Each Obligor hereby
grants to the Agent an irrevocable, non-exclusive license or other right to use,
license or sub-license (without payment of royalty or other compensation to any
Person), exercisable only during the continuation of an Event of Default, all
other Property and to occupy all Real Estate owned or leased by such Obligor,
wherever the same may be located, and such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout hereof.
-106-

--------------------------------------------------------------------------------

12.4        Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.


12.5        Remedies Cumulative; No Waiver.
 
12.5.1    Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Agent and Lenders under the Loan Documents are cumulative, may be exercised at
any time and from time to time, concurrently or in any order, and are not
exclusive of any other rights or remedies available by agreement, by law, at
equity or otherwise.  All such rights and remedies shall continue in full force
and effect until Full Payment of all Obligations.
 
12.5.2     Waivers.  No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any advance during a
Default, Event of Default; or (c) acceptance by Agent or any Lender of any
payment or performance by an Obligor under any Loan Documents in a manner other
than that specified therein.  Any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.
 
ARTICLE 13      AGENT
 
13.1        Appointment, Authority and Duties of Agent.
 
13.1.1     Appointment and Authority.  Each Secured Party appoints and
designates Bank of America as Agent under all Loan Documents.  Agent may, and
each Secured Party authorizes Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents.  Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties.  Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise.  Agent alone is authorized to determine
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.
 
-107-

--------------------------------------------------------------------------------

13.1.2     Duties.  The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only.  Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
 
13.1.3     Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
13.1.4      Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law.  In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from the applicable Required Lenders or other Secured Parties with respect to
any act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.1.  In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.
 
13.1.5     Agent as Security Trustee. In this Agreement and the UK Security
Agreements, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, Agent (or any other Person acting in such capacity) in
its capacity as security trustee of Secured Parties to the extent that the
rights, deliveries, indemnities or other obligations relate to the UK Security
Agreements or the security thereby created.  Any obligations of Agent (or any
other Person acting in such capacity) in this Agreement and UK Security
Agreements shall be obligations of Agent in its capacity as security trustee of
Secured Parties to the extent that the obligations relate to the UK Security
Agreements or the security thereby created.  Additionally, in its capacity as
security trustee of Secured Parties Agent (or any other Person acting in such
capacity) shall have (i) all the rights, remedies and benefits in favor of Agent
contained in the provisions of the whole of this Section 13; (ii) all the powers
of an absolute owner of the security constituted by the UK Security Agreements
and (iii) all the rights, remedies and powers granted to it and be subject to
all the obligations and duties owed by it under the UK Security Agreements
and/or any of the Loan Documents.
 
13.1.6     Appointment of Agent as Security Trustee. Each Secured Party hereby
appoints Agent to act as its trustee under and in relation to the UK Security
Agreements and to hold the assets subject to the security thereby createdLiens
created or evidenced or expressed to be created or evidenced under or pursuant
to the UK Security Agreements as trustee for Secured Parties on the trusts and
other terms contained in the UK Security Documents and each Secured Party hereby
irrevocably authorizes Agent in its capacity as security trustee of Secured
Parties to exercise such rights, remedies, powers and discretions as are
specifically delegated to Agent as security trustee of Secured Parties by the
terms of the UK Security
 
-108-

--------------------------------------------------------------------------------

Agreements together with all such rights, remedies, powers and discretions as
are reasonably incidental thereto.
 
13.1.7     Liens. Any reference in this Agreement to Liens stated to be in favor
of Agent shall be construed so as to include a reference to Liens granted in
favor of Agent in its capacity as security trustee of Secured Parties.
 
13.1.8     Successors. Secured Parties agree that at any time that the Person
acting as security trustee of Secured Parties in respect of the UK Security
Agreements shall be a Person other than Agent, such other Person shall have the
rights, remedies, benefits and powers granted to Agent in its capacity as
security trustee of Secured Parties under this Agreement and the UK Security
Agreements.
 
13.1.9    Capacity. Nothing in Sections 13.1.5 to 13.1.8 shall require Agent in
its capacity as security trustee of Secured Parties under this Agreement and the
UK Security Agreements to act as a trustee at common law or to be holding any
property on trust, in any jurisdiction outside the US or the UK which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.
 
13.2        Agreements Regarding Collateral and Borrower Materials.
 
13.2.1     Lien Releases; Care of Collateral.  Secured Parties authorize Agent
in its capacity as agent and security trustee to release any Lien on any
Collateral (a) upon Full Payment of the Obligations; (b) that is the subject of
a disposition or Lien that Obligors certify in writing is a Permitted Asset
Disposition or a Permitted Lien entitled to priority over Agent’s Liens (and
Agent may rely conclusively on such certificate without further inquiry); (c)
that does not constitute a material part of the Collateral; or (d) subject to
Section 14.1, with the consent of the applicable Required Lenders.  Secured
Parties authorize Agent to subordinate its Liens to any Purchase Money Lien or
other Lien entitled to priority hereunder.  Agent has no obligation to assure
that any Collateral exists or is owned by an Obligor, or is cared for, protected
or insured, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
 
13.2.2     Possession of Collateral.  Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control.  If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
 
13.2.3     Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Obligors’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants, provided such Persons are informed of
the confidential nature of such Reports and Borrower Materials and instructed to
keep them confidential and strictly for such Lender’s use), and to use all
Borrower Materials solely for administration of the
 
-109-

--------------------------------------------------------------------------------

Obligations.  Each Lender shall indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Borrower Materials, as well as from any
Claims arising as a direct or indirect result of Agent furnishing same to such
Lender, via the Platform or otherwise.
 
13.3        Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy, e-mail
or other electronic means) believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person.  Agent shall have a reasonable
and practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.


13.4        Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from an Obligor or Required
Lenders specifying the occurrence and nature thereof.  If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.


13.5        Ratable Sharing.  If any Lender obtains any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its ratable
share of such Obligation, such Lender shall forthwith purchase from Secured
Parties participations in the affected Obligation as are necessary to share the
excess payment or reduction on a Pro Rata basis or in accordance with Section
5.6.2, as applicable.  If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest. 
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction.  No Lender shall set off against a Dominion Account without Agent’s
prior consent.


13.6        Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT).  In Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties.  If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.


13.7        Limitation on Responsibilities of Agent.  Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of
-110-

--------------------------------------------------------------------------------

any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
 
13.8        Successor Agent and Co-Agents.
 
13.8.1        Resignation; Successor Agent.  Agent may resign at any time by
giving at least 30 days written notice thereof to Lenders and Obligors.  If
Agent is a Defaulting Lender under clause (d) of the definition thereof,
Required Lenders may, if permitted by Applicable Law, remove such Agent by
written notice to Obligors and Agent.  Required Lenders may appoint a successor
that is (a) a Lender or Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Default or Event of
Default exists) Obligors.  If no successor is appointed by the effective date of
Agent’s resignation or removal, then on such date, Agent may appoint a successor
acceptable to it in its discretion (which shall be a Lender unless no Lender
accepts the role) or, in the absence of such appointment, Required Lenders shall
automatically assume all rights and duties of Agent.  The successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent (including powers and duties in its capacity as security trustee)
without further act.  The retiring or removed Agent shall be discharged from its
duties hereunder on the effective date of its resignation or removal, but shall
continue to have all rights and protections available to Agent under the Loan
Documents with respect to actions, omissions, circumstances or Claims relating
to or arising while it was acting or transferring responsibilities as Agent or
holding any Collateral on behalf of Secured Parties, including the
indemnification set forth in Section 14.2, and all rights and protections under
this Section 13.  Any successor to Bank of America by merger, amalgamation or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor.
 
13.8.2        Co-Collateral Agent. If appropriate under Applicable Law, Agent
may appoint a Person to serve as a co-collateral agent or separate collateral
agent under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent. 
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment.  If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
 
13.9        Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder.  Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors.  Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents.  Except for notices, reports and other information expressly
requested by a Lender, Agent shall have no duty or responsibility to provide any
Secured Party with any notices, reports or certificates furnished to Agent by
any Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.


13.10        Remittance of Payments and Collections.
 
-111-

--------------------------------------------------------------------------------

13.10.1   Remittances Generally13.10.2        .  Payments by any Secured Party
to Agent shall be made by the time and date provided herein, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand and request for payment is made by Agent by 1:00 p.m. (Applicable Time
Zone) on a Business Day, then payment shall be made by the Secured Party by 3:00
p.m. (Applicable Time Zone) on such day, and if request is made after 1:00 p.m.
(Applicable Time Zone), then payment shall be made by 11:00 a.m. (Applicable
Time Zone) on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
 
13.10.2   Failure to Pay13.10.4        .  If any Secured Party fails to deliver
when due any amount payable when due by it to Agent hereunder, such amount shall
bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for
Floating Rate Loans.  In no event shall Obligors be entitled to credit for any
interest paid by a Secured Party to Agent, nor shall a Defaulting Lender be
entitled to interest on amounts held by Agent pursuant to Section 4.2.
 
13.10.3   Recovery of Payments13.10.6        .  If Agent pays an amount to a
Secured Party in the expectation that a related payment will be received by
Agent from an Obligor and such related payment is not received, then Agent may
recover such amount from the Secured Party.  If Agent determines that an amount
received by it must be returned or paid to an Obligor or other Person pursuant
to Applicable Law or otherwise, then Agent shall not be required to distribute
such amount to any Secured Party.  If Agent is required to return any amounts
applied by it to Obligations held by a Secured Party, such Secured Party shall
pay to Agent, on demand, its share of the amounts required to be returned.
 
13.11      Individual Capacities.  As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender.  Agent, Lenders and their Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party.  In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.


13.12      Titles.  Each Lender, other than Bank of America, that is designated
in connection with this credit facility as an “Arranger,” “Bookrunner” or
“Agent” of any kind shall have no right or duty under any Loan Documents other
than those applicable to all Lenders, and shall in no event have any fiduciary
duty to any Secured Party.


13.13      Bank Product Providers.  Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 12 and 14.3.3 and 14.5 and agrees to hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.


13.14      No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Obligors or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.


ARTICLE 14      BENEFIT OF AGREEMENT; ASSIGNMENTS
 
14.1        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a)
-112-

--------------------------------------------------------------------------------

no Obligor shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3.  Agent may treat the Person which made any
Revolver Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 14.3.  Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.
 
14.2        Participations.
 
14.2.1     Permitted Participants; Effect.  Subject to Section 14.3.3, any
Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents. 
Despite any sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, it shall
remain solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Obligors shall be
determined as if it had not sold such participating interests, and Obligors and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents.  Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Obligors agree
otherwise in writing.
 
14.2.2     Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Revolver Commitment Termination Date or any date fixed
for any regularly scheduled payment of principal, interest or fees on such
Revolver Loan or Revolver Commitment, or releases any Obligor, Guarantor or
substantially all Collateral.
 
14.2.3     Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Obligors (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations. 
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary.  No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.
 
14.2.4     Benefit of Setoff.  Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it.  By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
 
14.3        Assignments.
 
14.3.1     Permitted Assignments.  A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to
 
-113-

--------------------------------------------------------------------------------

Agent, for acceptance and recording.  Nothing herein shall limit the right of a
Lender to pledge or assign any rights under the Loan Documents to secure
obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, that no such pledge or assignment shall release the
Lender from its obligations hereunder nor substitute the pledge or assignee for
such Lender as a party hereto.
 
14.3.2     Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit B and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 14.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Obligors shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
14.3.3    Certain Assignees.  No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person.  Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents.  Any assignment by a Defaulting Lender must be accompanied
by satisfaction of its outstanding obligations under the Loan Documents in a
manner satisfactory to Agent, including payment by the Defaulting Lender or
Eligible Assignee of an amount sufficient upon distribution (through direct
payment, purchases of participations or other methods acceptable to Agent in its
discretion) to satisfy all funding and payment liabilities of the Defaulting
Lender.  If any assignment by a Defaulting Lender (by operation of law or
otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occur.
 
14.3.4     Register.  Agent, acting as a non-fiduciary agent of Obligors (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender.  Entries in the register
shall be conclusive, absent manifest error, and Obligors, Agent and Lenders
shall treat each Person recorded in such register as a Lender for all purposes
under the Loan Documents, notwithstanding any notice to the contrary.  Agent may
choose to show only one Obligor as the Obligor in the register, without any
effect on the liability of any Obligor with respect to the Obligations.  The
register shall be available for inspection by Obligors or any Lender, from time
to time upon reasonable notice.
 
14.4        Replacement of Certain Lenders.  If a Lender (a) within the last 120
days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders (or all UK Lenders or US Lenders, as applicable) was
required and the applicable Required Lenders consented, (b) is a Defaulting
Lender, (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), or (d) if any
Borrower is required to pay additional amounts or indemnity payments with
respect to a Lender under Section 5.10, then Agent or US Borrower Agent may,
upon 10 days’ notice to such Lender, require it to assign its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment(s), within 20 days after the notice.  Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.


14.5        Register.  Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register in accordance with the requirements of US Treasury
Regulations Sections 1.871-14(c)(1)(i) and 5f.103-1(c) showing the principal
amount of, and interest accruing on, the Revolver Advances owing to each Lender,
including the Swingline Loans, and Protective Advances, and the interests
therein of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate.


-114-

--------------------------------------------------------------------------------

ARTICLE 15      MISCELLANEOUS
 
15.1        Consents, Amendments and Waivers.
 
15.1.1     Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that
 
(a)        without the prior written consent of Agent, no modification shall
alter any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
 
(b)        without the prior written consent of Issuing Bank, no modification
shall alter Section 2.3 or any other provision in a Loan Document that relates
to Letters of Credit or any rights, duties or discretion of Issuing Bank;
 
(c)        without the prior written consent of each affected Lender, including
a Defaulting Lender, no modification shall (i) increase the Revolver Commitment
of such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Revolver Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);
 
(d)        without the prior written consent of all (x) US Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except
to add Collateral) or 14.1; (ii) amend the definition of US Borrowing Base, US
Accounts Formula Amount or US Inventory Formula Amount (or any defined term used
in such definitions) if the effect of such amendment is to increase borrowing
availability, Pro Rata (with respect to US Obligations) or US Required Lenders;
(iii) release all or substantially all Collateral; or (iv) except in connection
with a merger, amalgamation, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations;
 
(e)        without the prior written consent of all (x) UK Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except
to add Collateral) or 14.1; (ii) amend the definition of UK Borrowing Base, UK
Accounts Formula Amount or UK Inventory Formula Amount (or any defined term used
in such definitions) if the effect of such amendment is to increase borrowing
availability, Pro Rata (with respect to UK Obligations) or UK Required Lenders;
(iii) release all or substantially all Collateral; or (iv) except in connection
with a merger, amalgamation, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations;
 
(f)        without the prior written consent of a Secured Bank Product Provider,
no modification shall affect its relative payment priority under Section 5.6.2;
and
 
(g)        if Real Estate secures any Obligations, no modification of a Loan
Document shall add, increase, renew or extend any credit line hereunder until
the completion of flood diligence and documentation as required by all Flood
Laws or as otherwise satisfactory to all Lenders.
 
15.1.2     Limitations.  The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves.  Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement.  Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.
 
-115-

--------------------------------------------------------------------------------

15.1.3     Payment for Consents.  No Obligor will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
15.1.4     Reserved.
 
15.2        Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.


15.3        Notices and Communications.
 
15.3.1     Notice Address.  Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Obligor Agent’s address shown on the signature pages hereof, and
to any other Person at its address shown on the signature pages hereof (or, in
the case of a Person who becomes a Lender after the RestatementSecond Amendment
Effective Date, at the address shown on its Assignment), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 15.3.  Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the US mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party. 
Any notice received by Obligor Agent shall be deemed received by all Obligors.
 
15.3.2     Communications.  Electronic and telephonic communications (including
e-mail, messaging, voice mail and websites) may be used only in a manner
acceptable to Agent.  Secured Parties make no assurance as to the privacy or
security of electronic or telephonic communications.  E-mail and voice mail
shall not be effective notices under the Loan Document.
 
15.3.3     Platform.  Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”). 
Obligors shall notify Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice.  Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform. 
The Platform is provided “as is” and “as available.”  Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO OBLIGOR MATERIALS OR THE PLATFORM.  No Agent Indemnitee shall
have any liability to Obligors, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any
 
-116-

--------------------------------------------------------------------------------

kind (whether in tort, contract or otherwise) relating to use by any Person of
the Platform, including any unintended recipient, nor for delivery of Borrower
Materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system.
 
15.3.4    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform.  Secured Parties acknowledge that Borrower Materials may
include Obligors’ material non-public information, and should not be made
available to personnel who do not wish to receive such information or may be
engaged in investment or other market-related activities with respect to an
Obligor’s securities.
 
15.3.5    Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.
 
15.4        Performance of Obligors’ Obligations.  Agent may, in its discretion
at any time and from time to time, at Obligors’ expense, pay any amount or do
any act required of an Obligor under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to Floating
Rate Loans.  Any payment made or action taken by Agent under this Section shall
be without prejudice to any right to assert an Event of Default or to exercise
any other rights or remedies under the Loan Documents.


15.5        Credit Inquiries.  Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.


15.6        Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.


15.7        Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided. 
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.


15.8        Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.  Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.
-117-

--------------------------------------------------------------------------------

15.9       Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.


15.10     Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.


15.11     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any arranging or
other services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Obligors and their Affiliates, on
one hand, and Agent, any Lender, any of their Affiliates or any arranger, on the
other hand; (ii) Obligors have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate; and (iii) Obligors
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. 
To the fullest extent permitted by Applicable Law, each Obligor hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.


15.12     Confidentiality.  Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, auditors, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Obligors; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of US Borrower
Agent.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, press release, and tombstone purposes, and may use Obligors’ logos,
trademarks or product photographs for such purposes.  As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered.  A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information.  Each of Agent,
Lenders and Issuing Bank acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of such information; and (iii) it will handle the material non-public
information in accordance with Applicable Law.


15.13     Reserved.
 
-118-

--------------------------------------------------------------------------------

15.14     GOVERNING LAW.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.


15.15      Consent to Forum; Bail-In of EEA Financial Institutions.
 
15.15.1  Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN CALIFORNIA OR THE UNITED STATES DISTRICT COURT OF THE
CENTRAL DISTRICT OF CALIFORNIA, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.  Nothing herein shall limit the
right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law, including bringing proceedings in England
against any UK Obligor to enforce their UK Obligations.  In relation to any
dispute relating to the UK Guaranteed Obligations, UK Guarantors each hereby
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of
England, and (ii) waives objections to the courts of England on the grounds of
inconvenient forum or otherwise.  Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
 
15.15.2   Other Jurisdictions.   Nothing herein shall limit the right of Agent
or any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
 
15.15.3        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that, with respect to
any Secured Party that is an EEA Financial Institution, any unsecured liability
of such Secured Party arising under a Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and each party
hereto agrees and consents to, and acknowledges and agrees to be bound by, (a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liability which may be payable to it by such Secured
Party; and (b) the effects of any Bail-in Action on any such liability,
including (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent,
or a bridge institution that may be issued to the party or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under any Loan
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of any Write-Down and Conversion Powers.
 
15.15.4    Judicial Reference.  If any action, litigation or proceeding relating
to any Obligations or Loan Documents is filed in a court sitting in or applying
the laws of California, the


-119-

--------------------------------------------------------------------------------

court shall, and is hereby directed to, make a general reference pursuant to
Cal. Civ. Proc. Code §638 to a referee (who shall be an active or retired judge)
to hear and determine all issues in the case (whether fact or law) and to report
a statement of decision.  Nothing in this Section shall limit any right of Agent
or any other Secured Party to exercise self-help remedies, such as setoff,
foreclosure or sale of Collateral, or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, during or after any
judicial reference.  The exercise of a remedy does not waive the right of any
party to require judicial reference.  At Agent’s option, foreclosure under a
mortgage or deed of trust may be accomplished either by exercise of power of
sale thereunder or by judicial foreclosure.
 
15.16     Waivers by Obligors.  To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent, Issuing
Bank, Lenders and all other Secured Parties hereby also waive) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which an Obligor may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against an Indemnitee, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof.  Each Obligor acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Obligors.  Each Obligor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.


15.17     Patriot Act Notice.  Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Obligors’ management and owners, such as legal name, address, social
security number and date of birth.  Obligors shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may request from time to time in order to comply with any obligations
under any “know your customer,” anti-money laundering or other requirements of
Applicable Law.


15.18     NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


15.19     Amendment and Restatement of Existing ABL Revolver Loan Agreement. On
the First Restatement Effective Date, this Agreement shall amend, restate and
supersede the Existing ABL Revolver Loan Agreement in its entirety, except as
provided in this Section 15.19.  On the First Restatement Effective Date, the
rights and obligations of the parties evidenced by the Existing ABL Revolver
Loan Agreement shall be evidenced by this Agreement and the other Loan Documents
and the grant of security interest in the Collateral by the Obligors under the
Existing ABL Revolver Loan Agreement and the other “Loan Documents” (as defined
in the Existing ABL Revolver Loan Agreement) shall continue under, but as
amended by this Agreement and the other Loan Documents, and shall not in any
event be terminated, extinguished or annulled but shall hereafter be governed by
this Agreement and the other Loan Documents.  This Agreement represents a
modification, and not a novation, of the revolving loan facility under the
Existing ABL Revolver Loan Agreement and nothing contained herein shall be
-120-

--------------------------------------------------------------------------------

construed as a novation of the “Obligations” outstanding under, and as defined
in, the Existing ABL Revolver Loan Agreement, which shall remain in full force
and effect, except as modified hereby.  In the event that any payment made by
any Obligor under the Existing ABL Revolver Loan Agreement must be disgorged or
otherwise returned by any Secured Party, such Secured Party shall be entitled to
the benefits of the Existing ABL Revolver Loan Agreement and the Obligors shall
unconditionally be obligated to repay the same along with any applicable
interest and fees.  The Obligors acknowledge, represent and warrant that they
have no claims, defenses or offsets with respect to the Existing ABL Revolver
Loan Agreement or any of the “Loan Documents” (as defined therein) related
thereto and that immediately prior to the effectiveness of this Agreement, the
Existing ABL Revolver Loan Agreement and such other loan and collateral
documents are valid, binding and enforceable in accordance with the terms
thereof.  Except as provided herein, this Agreement shall not be deemed to (i)
be a consent to any amendment, waiver or modification of any other term or
condition of the Existing ABL Revolver Loan Agreement or any other Loan
Document, or (ii) operate as a waiver or otherwise prejudice any right, power or
remedy that any Secured Party may now have or may have in the future under or in
connection with the Existing ABL Revolver Loan Agreement or any other Loan
Document, except as specifically set forth herein.  The security interest
granted by each Obligor to the Agent in the Collateral under and as defined in
the Existing ABL Revolver Loan Agreement continues without interruption under
this Agreement and such security interest is hereby ratified and confirmed in
all respects.  The guaranty by each Guarantor under the Existing ABL Revolver
Loan Agreement continues without interruption under this Agreement and such
guaranty is hereby ratified and confirmed in all respects.  Upon the
effectiveness of this Agreement, each reference in the Loan Documents to the
Existing Loan Agreement (however so referred) shall mean this Agreement.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 











 
-121-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
OBLIGORS:
 
TURTLE BEACH CORPORATION (FORMERLY KNOWN AS PARAMETRIC SOUND CORPORATION),
a Nevada corporation, as a US Borrower and a UK Guarantor
 
 
By:                                                                             
Name: John T. Hanson
Title:   Chief Financial Officer, Treasurer and Secretary
Address:
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
Attn: Chief Financial Officer
 
 
VOYETRA TURTLE BEACH, INC.,
a Delaware corporation, as a US Borrower and a UK Guarantor
 
 
By:                                                                            

Name: John T. Hanson
Title:   Chief Financial Officer, Treasurer and Secretary
Address:
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
Attn: Chief Financial Officer
 
 













AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
(TURTLE BEACH)
Signature Page

--------------------------------------------------------------------------------




 
TURTLE BEACH EUROPE LIMITED,
as UK Borrower
 
 
By:                                                                            

Name: John T. Hanson
Title:   Director
Address:
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
Attn: Chief Financial Officer
 
 
 
VTB HOLDINGS, INC.,
a Delaware corporation,
as a US Guarantor and a UK Guarantor
By:                                                                             
 
Name: John T. Hanson
Title:   Chief Financial Officer, Treasurer and Secretary
Address:
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
Attn: Chief Financial Officer
 
 
TBC HOLDING COMPANY LLC,
a Delaware limited liability company,
as a US Borrower and a UK Guarantor
 





AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
(TURTLE BEACH)
Signature Page

--------------------------------------------------------------------------------




 
By:                                                                             
Name: John T. Hanson
Title:   [__]
Address:
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
Attn: Chief Financial Officer



[Signatures continue on the following page.]
 


 


 


 


 


 


 


 


 


 


 


 


 


 
AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
(TURTLE BEACH)
Signature Page

--------------------------------------------------------------------------------



 

 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and US Lender
 
 
By:                                                                             
Name:  Matthew Van Steenhuyse
Title:    Senior Vice President
Address:
Bank of America, N.A.
333 South Hope Street, 1319th Floor
Los Angeles, California 90071
Attention: Turtle Beach Portfolio Specialist
Facsimile: (312) 453-5167
 
 
 
BANK OF AMERICA, N.A.,
(acting through its London branch), as UK Lender
 
 
 
By:                                                                             
Name:  Matthew Van Steenhuyse
Title:    Senior Vice President
Address:
Bank of America, N.A.
333 South Hope Street, 1319th Floor
Los Angeles, California 90071
Attention: Turtle Beach Portfolio Specialist
Facsimile: (312) 453-5167
 
 



















AMENDED AND RESTATED LOAN, GUARANTY AND SECURITY AGREEMENT
(TURTLE BEACH)
Signature Page

--------------------------------------------------------------------------------

EXHIBIT A
to
Amended and Restated Loan, Guaranty and Security Agreement
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 5, 2018, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among PARAMETRIC
SOUNDTURTLE BEACH CORPORATION, a Nevada corporation, formerly known as
Parametric Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”), TBC HOLDING COMPANY LLC, a Delaware limited liability
company (“TBC Holding”); and together with Parent and Voyetra, individually “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually “Borrower” and individually and collectively, “Borrowers”), VTB
HOLDINGS, INC., a Delaware corporation (“VTB” or “US Guarantor”; and together
with US Borrowers, individually a “UK Guarantor” and individually and
collectively, jointly and severally, “UK Guarantors”; UK Guarantors and US
Guarantors, individually a “Guarantor,” and individually and collectively,
“Guarantors”); the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as agent, collateral agent and security trustee for Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), and BANK OF AMERICA, N.A. as sole lead arranger and sole book runner
for the Lenders.  Terms are used herein as defined in the Loan Agreement.
 
[________________________]  (“Assignor”) and [________________________]
(“Assignee”) agree as follows:
 
1.        Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor, together with an interest in the Loan Documents
corresponding to the Assigned Interest (as defined below):
 
(a)        a principal amount of $[________] of Assignor’s outstanding US
Revolver Loans and $[___________] of Assignor’s participations in US LC
Obligations,
 
(b)        the amount of $[__________] of Assignor’s US Revolver Commitment
(which represents [____]% of the total US Revolver Commitments),(the foregoing
items (a) and (b) being, collectively, “US Assigned Interest”),
 
(c)        a principal amount of $[________] of Assignor’s outstanding UK
Revolver Loans and $[___________] of Assignor’s participations in UK LC
Obligations, and
 
(d)        the amount of $[__________] of Assignor’s UK Revolver Commitment
(which represents [____]% of the total UK Revolver Commitments), (the foregoing
items (c) and (d) being, collectively, “UK Assigned Interest”; and together with
the US Assigned Interests, collectively the “Assigned Interests”).
 




Exhibit A


--------------------------------------------------------------------------------



This Agreement shall be effective as of the date (“Effective Date”) indicated in
the corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and US Borrower Agent, if
applicable.  From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.
 
2.        Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its US Revolver Commitment is $__________, its UK
Revolver Commitment is $__________, the outstanding balance of its US Revolver
Loans and participations in US LC Obligations is $__________, and the
outstanding balance of its UK Revolver Loans and participations in UK LC
Obligations is $__________; (b) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents.  [Assignor is attaching
the promissory note[s] held by it and requests that Agent exchange such note[s]
for new promissory notes payable to Assignee [and Assignor].]
 
3.        Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.
 
4.        [Assignee hereby confirms to Agent, UK Borrower and UK Guarantors that
it is [a Qualifying Lender (other than a Treaty Lender)] [a Treaty Lender] [not
a Qualifying Lender.]
 
5.        [Assignee hereby gives a Tax Confirmation to Agent, UK Borrower and UK
Guarantors.]
 
6.        [Assignee hereby confirms to Agent, UK Borrower and UK Guarantors that
it holds a passport under the HMRC DT Treaty Passport scheme (reference number
[  ]) and is tax resident in [    ] , so that interest payable to it by UK
Borrower and UK Guarantors is generally subject to full exemption from UK
withholding tax, and hereby notifies Agent, UK Borrower and UK Guarantors that
it wishes that scheme to apply to the Loan Agreement.]
 
7.        This Agreement shall be governed by the laws of the State of
California.  If any provision is found to be invalid under Applicable Law, it
shall be ineffective only to the extent of such invalidity and the remaining
provisions of this Agreement shall remain in full force and effect.
 


Exhibit A

--------------------------------------------------------------------------------



5.8.        Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
(a)        (a)        If to Assignee, to the following address (or to such other
address as Assignee may designate from time to time):
 
____________________________
____________________________
____________________________
 
(b)        (b)        If to Assignor, to the following address (or to such other
address as Assignor may designate from time to time):
 
____________________________
____________________________
____________________________
____________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
____________________________
____________________________
ABA No. _______________________
____________________________
Account No.  ____________________
Reference:   _____________________
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
____________________________
____________________________
ABA No. _______________________
____________________________
Account No.  ____________________
Reference:   _____________________
 














Exhibit A

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
_____________________________________



                                                                              
(“Assignee”)
 
By___________________________________    
Title:
 
_____________________________________





                                                                              
(“Assignor”)
 
By___________________________________    
Title:
 










Exhibit A

--------------------------------------------------------------------------------

Exhibit B
 
Attached hereto


























--------------------------------------------------------------------------------

EXHIBIT B
to
Amended and Restated Loan, Guaranty and Security Agreement
 
ASSIGNMENT NOTICE
 
Reference is made to (1) the Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 5, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among PARAMETRIC
SOUNDTURTLE BEACH CORPORATION, a Nevada corporation, formerly known as
Parametric Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”), TBC HOLDING COMPANY LLC, a Delaware limited liability
company (“TBC Holding”); and together with Parent and Voyetra, individually “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually “Borrower” and individually and collectively, “Borrowers”), VTB
HOLDINGS, INC., a Delaware corporation (“VTB” or “US Guarantor”; and together
with US Borrowers, individually a “UK Guarantor” and individually and
collectively, jointly and severally, “UK Guarantors”; UK Guarantors and US
Guarantors, individually a “Guarantor,” and individually and collectively,
“Guarantors”); the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as agent, collateral agent and security trustee for Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), and BANK OF AMERICA, N.A. as sole lead arranger and sole book runner
for the Lenders; and (2) the Assignment and Acceptance dated as of ____________,
20__ (“Assignment”), between __________________ (“Assignor”) and
____________________ (“Assignee”).  Terms are used herein as defined in the Loan
Agreement.
 
Assignor hereby notifies [US][UK] Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment (a) a principal amount of
$________ of Assignor’s outstanding [US][UK]Revolver Loans and $___________ of
Assignor’s participations in [US][UK] LC Obligations, and (b) the amount of
$__________ of Assignor’s [US][UK]Revolver Commitment (which represents ____% of
the total [US][UK]Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and US Borrower
Agent, if applicable.  Pursuant to the Assignment, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s [US][UK]Revolver
Commitment to be reduced by $_________, and Assignee’s [US][UK] Revolver
Commitment to be increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 

--------------------------------------------------------------------------------

____________________________
____________________________
____________________________
____________________________
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.
 
This Notice is being delivered to [US][UK] Borrowers and Agent pursuant to
Section 13.3 of the Loan Agreement.  Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.
 
[Signature Page Follows]
 











































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
_____________________________________

                                                                               
(“Assignee”)
 
By___________________________________    
Title:
 
_____________________________________





                                                                              

(“Assignor”)
 
By___________________________________    
Title:
 




ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
[US BORROWER AGENT]:
 
_________________________________


By_______________________________
     
By
                                                                              
Title:
 




* No signature required if Assignee is a Lender, US-based Affiliate of a Lender
or Approved Fund, or if an Event of Default exists.
 




BANK OF AMERICA, N.A.,
as Agent
 
By_______________________________    
Title:
 


















